è cn êre et Endhstnie de Bas
Füorestié + ner =

Plan dé

à Ra ES TE UE
ai

Prutcties: HUE

TABLE DE MATIERE

INTRODUCTION
Chapitre L: CARACTERISTIQUES BIOPHYSIQUES DU MASSIF
LI. Informations administratives - - .
1.1 Nom, situation adminisrrative et geographique
1.2 Superficie
3 limites
13.1 UFA 00 co!

.1.3.2- UFA 00.007

L.2- Facteurs écologiques .

2.1 Topographie

2.2 Climat

.2.3- Les sols

2.4 Hydrographie

.2.5- Végération .

.2.6 Faune

Chapitre 2 : ENVIRONNEMENT $OCI0- ECONOMIQUE
2.1. Caractéristiques démographiques .

Z.LI Description de la population

2.1. Historique du peuplement, migrations et groupes ethniques
2.1.L.2 Caractéristiques socio-culturelies

2.1.1.3 Tenure fonciere .

2.1.1.4 Caractéristiques démographiques

2.2 Les acrivités de la papularion
2.2.1. Caractéristiques courumières
2.2.2. Les activités agricoles traditionnelles
2.2.3 Les activités agricoles de rente
2.2.4. La pêche
2.2.5. L'élevage
2.2.6. La chasse .
2.2.7. Autres produits recolres en forêr
2.2.8 Coupe d'arbres et sciage artisanal
2.2.9. l'artisanat .

2.3. Activités industrielles .
2.3.1. Exploitation et industries forestières
2.3.2 Extraction minière.

2.3.3 Tourisme et écotourisme .
2.3.4. Infrastructures sociales .
2.3.6 Priorités de développement

D Lo Lo y es La

Bovouez—

LD 9 D D ED LOI

9 19 RO 1 19

ë
Chapitre 3 : ETAT DE LA FORET
3.1- Hisrorique de la forêt
3.1.1: Origine de la forêt . -
3.1.2- Perturbations naturelles ou humaines -
3.2- Travaux forestiers antérieurs
3.5- Synthèse des résultats d'inventaire d'aménagement
3.3.[- Contenance .
3.3.1.L. UFA 00. oo1
3.3.1.2- UFA 00.002
3.3.2: Effectifs . .
3.3.2.1- UTFA 00.001
3.3.2. 1. UFA 06.007
.3- Les essences endémiques .
- Contenu. .
3.3.4.1- UFA 00.001
3.3.4.2. UFA CO.002
3.4. Productivité de la forêt
3.4.1: Accroissements
3.4.2 Morulité
3.4.3 Dégâts d’ exploitation

L ka
La Lo
&

Chapitre 4: AMENAGEMENT PROPOSE
4.1: Objectifs d'aménagement
4.2- Affecration cles terres et droits d'usage
4.2.1. Microzonage du massif forestier .
4.2.1.3- UFA 00.001
4.2.1.2- UFA 00.002
4.2.2 Affectation des rerres
4.2,3- Droits d'usage -
4.3- Aménagement de la série de production .
4,3.1- Les essences retenues pour le calcul de la possibilité.
4.3.2 La rotation .
4.3.3- Les DME aménagement (DME/AME)
4.3.4- La possibilité foresrière .
4.3.5- Simulation de production nette
4.4- Parcellaire .
44, 1- Ordre de passage
4.4.2 Blocs d’exploiration (UE)
4.4.3 Voiric forestière
4.4.4. Régimes sylvicoles speciaux

4.5: Programme d'interventions svlvicoles

4.6- Programme de protection .
4.6.1- Protection contre l'érosion
4.6.2. Protection contre le feu

4.6.3 Protection contre les envahissements des popule itions

4.6.4 Protection contre la pollution . - - . : 121

4.6.5: Dispositif de surveillance et de contrôle . . . 12]

4.7. Autres aménagements . . . . . 22

4.7. 1- Structures d’accueil du public . ; ; . 22
4.7.2 Mesures de conservation et de mise en valeur du potentiel halieutico-

cynégétique . . 22
4.73. Promotion ct gestion n des Produits Forestiers Non 1i igneux (PEN) 123

4.8 Activités de recherche . . . . . . . 24
Chapitre 5: PARTICIPATION DES POPULATIONS A L’'AMENAGEMENT DU

MASSIF

5.1. Cadre organisationnel et rationnel . . . - . 26

5.2- Mécanisme de résolutian des conflits. . . . . 26

5.3. Mode d'intervention des populations dans l'aménagement . . 27

Chapitre 6 : DUREE, REVISION ET SUIVI DU PLAN D’AMENAGEMENT
6.l- Duréc er révision du plan . . - . . . . 29
6.2- Suivi de l'aménagement . . . . . . 29

Chapitre 7 : BILAN ECONOMIQUE ET FINANCIER

7.1- Les dépenses . . . . . . . 32
7.1.1. Les coûts d'aménagement de la forér . . . . 32
7.1.2 Les coûrs de l'inventaire d'exploitation . . . 32
7.1.3 Les coûts de l'exploitation . . . . . 32
7.1.4 Les coûts de traitements sylvicoles . . . ; 32
7.1.5- Les coûts de surveillance . . . : . . 33
7.1.6- Les coûts de la recherche . . . . . 33
7.1.7. La redevance forestière annuelle . . . . 33
7.1.8 Appui au fonctionnement des comités « paysans-forêts » . 33
7.1.9 Coût de transport . . . . . . . 33
7.2 Les revenus . . . . . - . . : 36

73 Synthèse er conclusion : . . . : . 37
Tableau 1:

Tableau 2 :
Tableau 3 :
Tableau 4 :

Tableau 5 :

Tableau 6 :
Tableau 7 :

Tableau 8 :

Tableau 9 :

Tableau 10 :
Tableau {1 :
Tableau 12 :

Tableau 13 :
Tableau 14 :
Tableau 15 :

Tableau 16 :

Tableau 17 :
Tableau 18 :
Tableau 19 :
Tableau 26 :
Tableau 21 :
Tableau

Tableau 23 :

Tableau 24 :
Tableau 25 :
Tableau 26 :
Tableau 27 :

Tableau 28 :

TABLEAUX

levés de température er de pluviométrie (Starion météorologique
l'Eseka)

Appartenance ethnique des personnes enquèrées

Appartenance religieuse des personnes enquêtées

épartition par sexe et par âge des populations riveraines de la
concession forestière 1075

Répartition de là population par sexe et par classe d'âge dans les
villages étudiés

Quelques indicateurs démographiques

Les planres médicinales les plus sollicitées par les populations
tiveraines de la concession forestière 1075

rincipaux fruits ramassés pur les populations riveraines de La
concession forestière 1075

Degré d'importance des ressources non ligneuses exploitées sous
forme de cneillerre/collecre par les populations riveraines de la
concession 1075.

nfrastructures éducatives et sportives locales

Licences ayant couvert les UFA 00.001 er 00.002

otentiel exploité dans l'assiette de coupe n°01 de l’UFA 00.007
pendant la convention provisoire

isre des strates forestières sondées

Liste des strates forestières sondées dans l'UFA 00.002

Table de peuplement des essences principales toutes strates
forestières confondues pour l'UFA 00.001

Table de peuplement des essences principales toutes strates
forestières confondues pour l'UFA 00.002

Table de stock toutes strates forestières confondues
Table de stock de l’'UFA 00.007 toutes strates forestière:
Les accroissements des essences principales inventoriées

Nouvelle planimétrie de l'UEFA 00.001

Nouvelle planimétrie de l'UFA 00.002

Superficie des différentes séries identifiées dans la concession 1075
Conduire des activités par affectation à l'intérieur de la concession
075

Distribution des essences principales par classe de diamérre pour la
série de producrion de l'UFA 00.001
Distribution des essences principales par classe de diamétre pour la
série de production de l'UIFA 00.002

Distribution des essences principales par classe de diamétre pour la

s confondues

série de production de tout le massif à aménager

Distribution des volumes des essences principales par classe de
diamétre pour la série de production de l'UFA 00.001

Distribution des volumes des essences principales par classe de
diamétre pour la série de production de l'UFA 00.002

ll

27

30
34
37
41
4
45
50
62
64
67
72
m2
74
77
79
81
83
85

87
Tableau 29 :
Tableau 30 :

Tableau 31 :
Tableau 32 :

Tableau 33 :
Tableau 34 :

Tableau 35 :
Tableau 36 :
Tableau 37 :
Tableau 38 :
Tableau 39 :

Tableau 40 :
Tableau 41 :
Tableau 42 :
Tableau 43 :
Tableau 44:

Distribution des volumes des essences principales par classe de
diamétre pour la série de production de tout le massif à aménager

able de peuplement de la série de production de tout le massif

forestier

Table de stock de la série de production de tout le massif

Liste des essences interdites à l'exploitation pendant la première
rotation dans les UFA 00.001 et 00.002

Essences principales retenues pour le caleul de la possibihté

Taux de reconstitution aux DME adminisrrarifs des essences

principales

Remontée des DME

Les DMEÉ/AME retenus par essence principale

La possibilité forestière

Production nette du massif forestier

roduction nette à l'hectare par strate forestière producrive er par
UFA

Contenances et contenus des blocs d'exploitation

Contenance des assiettes de coupe

Coûts rendu douala des essences actuellement exploirés

Evaluation de toutes les dépenses
Évaluations des revenus de l'expluitation des UFA 00.001 er 00.002

108

134
135

Carte 1:
Carte 2 :
Carte 3 :

Carte 4:

Carte 5 :
Carte 6 :
Carte 7 :

Carte 8 :

Carte 9 :

Carte 10 :
Carte iL:
Carte 12 :
Carte 13 :
Carte 14:
Carte 15:

Carte 16 :
Carte 17:

Carte 18 a :
Carte 18 b :

Carte 19a :
Carte 19b :
Carte 20a :

Carte 20b :

Carte 21 :

CARTES

élimitarion de l'UFAO0.001

Délimitation de l'UFA 00.002

Zones perturbécs par l'exploitation sous forme de licences

Localisation des assiettes de coupe exploitées pendant la convention
provisoire dans les UEFA 00.001 et 00.002

Carte forestière de l'UFA 00.001

Carte forestière de l'UFA 00.002

Distribution des tiges des essences principales dans PUFA 00.001
(riges/ha)

Distribution des tiges exploitables des essences principales pour FUFA
00.001 (riges/ha)

Distribution des tiges des essences principales dans l'UFA 00.002
(riges/ha)

Distriburion des tiges exploitables des essences principales dans l'UFA
00.002

Microzonage proposé de l'UFA 00.001

Microzonage proposé de l'UTA 00.002

Carte des affectations du massif

Distribution des essences interdites à l’explairation dans l'UFA 00.001
(tiges/ha)

Distribution des essences interdites à l'exploitation dans l'UFA 00.002
(tiges/ha)

Disrriburion de ki production nette dans l'UFA 00.001 (en rige/ha)
Subdivision de l'UFA 00.001 en cinq UFE et leur ordre d'exploitation
Subdivision de l'UA 00.001 en cinq UFE ct leur ordre d'exploitation
Subdivision de Pufa 00.001 en cinq UFE ct leur ordre d'exploitation
sur fond de carte INC

Subdivision de l'UFE 1 (UFA 00.002) en cinq assiettes de coupe et
leur ordre d'exploitation

Subdivision de l'UFE 1 (UFA 00.002) en cinq assiettes de coupe ct
leur ordre d'exploitation sur fond de carte INC

Subdivision des autres UFE (UFA 00.001) en assietres annuelles de
coupe et leur ordre d'exploitation

Subdivision des autres UFE (UFA 00.001) en assiettes annuelles de
coupe et leur ordre d'exploitation sur fond de carte INC

Planitication du réseau routier principal dans l'UFA 00.001

Diagramme 1:
Diagramme 2

Diagramme 3 :

Diagramme 4 :
Diagramme 5 :

Diagramme 6 :

Diagramme 7 :

Diagramme 8 :

Diagramme 9 :

Diagramme 10 :
Diagraname 11 :

Diagramme 12 :

Diagramme 13 :

Diagramme 14 :

D

iagramme 15 :

Courbe ombrothermique

Distribution des volumes roulés par essence pendant la
convention provisoire d'exploitation

Représentativité des effectifs des essences principales
inventoriées dans l’ufa 00.00!

cprésentativité des essences exploitables de l'ufa 00.001

Représenrativité des effectifs des essences principales
inventorices dans l’ufa 00.002

Représenrativité des essences exploitables de l’ufa 00.002
Comparaison des tiges totales entre les deux ufa
Comparaison des tiges totales exploitables entre les deux ufa
Distribution générale des effectifs des essences principales
inventoriées par classe de diamètre toures strates forestières
confondues de toute la concession

distribution des effectifs des essences principales par ufa
Représentativité des volumes bruts totaux par essences
principales toutes strates forestières confondues dans l'ufa
00.001
Représenrativité des volumes bruts exploitables par essences
rincipales toutes strates forestières confondues dans l’ufa
00.001
Représentativité des volumes bruts toraux par essences
principales toutes strates forestières confondues dans l’ufa

00.002

Représentativité des volumes bruts exploitables par essences

principales toutes strates forestières confondues dans l’ufa
00.002
Distribution de la production nette par strate productive et
par ufa

56

56

64

66

66

104
INTRODUCTION

La concession forestière 1075 constiruée des UFA C0 00Ï et 002 a été attribuée
sous forme de concession pravisoire à la Société d'Exploitation des Produits Forestiers et
de Commetrce SARL suivant la Convention Provisoire d'Explairarion N° OG08/CPE/
MINFOF/SG/DF du 15 novembre 2005.

Cette convention provisoire prévoyait pendant les trente premiers mois de sa

validité:
- la réalisation d'un inventaire d'aménagement
- la rédaction d'un plan d'aménagement
- la rédaction du plan quinguennal de gestion du premier bloc quinquennal

Le présent document qui se situe après l'approbation des résultats d’invencaire
d'aménagemenr et de la carte forestière est rédigé suivant le canevas proposé dans les
fiches techniques annexéces à l'arrêté 0222 du 25 mai 2001 fixant les procédures
d'élaboration, d'approbation, de suivi et de contrôle de la mise en œuvre des plans
d'aménagement des farêts de production du domaine forestier permanent.

Ce plan vise à développer les bases d’une gestion durable et soutenue de l’ensemble
des ressources de cette concession forestière.

Les paramètres ayant permis d'effectuer les simulations ont été fixés par
l'administration forestière dans les fiches techniques évoquées ci-dessus. Pendant sa mise
en œuvre, le concessionnaire recherchera à travers diverses études et ceci en collaboration
avec l'administration des forêts à obrenir des données propres au site de ce massif
forestier (accroissement, tarifs de cubage, mortalité….).

La Particularité de cette concession vient du fait que les deux UFA ne sont pas
contiguës. Aussi s'est-il avéré nécessaire de traiter les données d'inventaire en deux unités
de compilation distinetes pour les analyses des potentiels par strate er la subdivision des
assiettes de coupe. Toutefois, Les données ont été jumelées pour la détermination des
essences interdites d'exploitation et la fixation des diamètres minimum d'aménagement,

Enfin un problème majeur convient d'être mis en relief ; Il s'agir de l'exploitation
illégale perpétrée dans cette concession et particulièrement dans l’'UFA 00 001 du fair de
l'existence de plusicurs voies de pénétration (traversée du Pipeline TCHAD.
CAMEROUN), proximité des villages et des grandes métropoles (Douala, Yaoundé).
CHAPITRE 1

Caractéristiques)
qu
1.1. INFORMATIONS ADMINISTRATIVES
1.1.1- NOM, SITUATION ADMINISTRATIVE ET GEOGRAPHIQUE

La concession forestière 1075 constituée des unités forestières d'aménagement
00 001 et 00 002 est localisée dans les Provinces du Centre et du Sud. Elle se trouve à
cheval entre les Départements de l'Océan er du Nyong et Kéllé.

Elle s'étend sur six arrondissements dont Eséka, Makak, Messondo Bipindi,
Lolodorf, er Mvengue.

Ces UFA sont réparables sur les feuillets carrographiques au 1/200 000 de Edéa
(NA -32-XIID et de Yaoundé (NA-32-XIV).

1.1.2 SUPERFICIE
La concession forestière 1075 fait partie du grand massif de la forêt équatoriale du
bassin du Congo et couvre une superficie totale de 73 300 ha.

L'UFA 00 001 dont la superficie est estimée à 57 926 ha s'étend entre 3° 14° ec 3°
37° de latitude Nord et entre 10° 43" er L1° 03" de longitude Est.

L'UFA 00 002 (15 374) quant à elle est comprise entre 3° 21" et 3° 30' de latirude
Nord, et s'érire de 10°33'à 10° 43' de longitude Est.

Les limites de ces deux massifs sont définies ainsi qu’il suit :

1.1.3 LIMITES
1.1.3.1- UFA 00 001

Le point de base À, se situe au point de confluence de la rivière Mambahe avec le
fleuve Nyong ;
À L'OUEST :

e Du point À, suivre en amont le fleuve Nyong, sur une distance de 5,0
kilomètres puis un affluent non dénommé le Nyong sur une distance de
,8 Km pour atteindre le point B;

e Du point B, suivre une droite de gisement 270° sur une distance de
0Km pour atteindre le point C;

+ Du point C, suivre une droite de gisement 32° sur une distance de 5,0
Km pour atteindre Le point D ;

AU NORD :

+ Du point D}, suivre une droite de gisement 161° sur une distance de 2,4
Km pour atteindre le point E :

+ Du point E, suivre une droite de gisement 146° sur une distance de 1,0

Km pour atteindre le point E, situé sur un affluent non dénommé du

Nyong ;

+ _ Du point F, suivre en aval cet affluent non dénommé du Nyong sur une
distance de 2,5 Km pour atteindre le point G, situé sur un cours du
fleuve Nyong ;

Du point G, suivre en amont le fleuve Nyong sur une distance de 6,4 Km
pour atteindre le point H ;

Du point H, suivre en amont un affluent non dénommé du Nyong sur
unc distance de 2,3 Kim pour atteindre le point 1;

Du point [, suivre en amont un affluent non dénommé sur une distance
de 1,0 Km pour atteindre le point ] ;

Du point J, suivre une droite de gisement 19° sur une distance de 1,2 Km
pour atteindre le point K:

Du point K, suivre une droite de gisement 3 {0° sur une distance de 2,2
Km pour atteindre le point L, situé sur un début de cours d’eau affluent
non dénommé du Nyong ;

Du point L, suivre en aval cer affluent non dénommé sur une distance de
3,4 Km pour atteindre le point M ;

Du point M, suivre une droite de gisement 40° sur une distance de 2,8
Kim pour atteindre le point N ;

Du point N, suivre en amont la rivière petite Maloume sur une distance
de 4,2 Km pour atteindre le point O ;

Du point O, suivre une droite de gisement 188° sur une distance de
,700Km pour atteindre le point P ;

Du point P, suivre une droite de gisement 62° sur une distance de 0,8
Km pour atteindre le point Q ;
Du point Q, suivre une droite de gisement 7° sur une distance de 1,0 Km
pour atteindre le point R ;
Du point R, suivre une droire de gisement 95° sur une distance de [0
Km pour atteindre le points ;
Du point, suivre une droite de gisement 139° sur une distance de 1,2
Km pour atteindre le point T ;
Du point T, suivre une droite de gisement 233° sur une distance de 2,0
Km pour atteindre le point U ;

Du point U, suivre une draite de gisement 188° sur une distance de 1,
Km pour atreindre le point V, situé sur le cours d’un affluent de la

grande Maloumé ;

Du point V, suivre en aval cet affluent non dénommé sur une distance de
,9 Km pour atteindre le point W ;

Du poine W, suivre en amont un autre affluent non dénommé sur une
distance de 2,5 Km pour atteindre le point X ;

Du point X, suivre une droite de gisement 88° sur une distance de 1,9
Km pour atteindre le point Ÿ ;

Du point YŸ, suivre une droite de gisement 128° sur une distance de 2,[
km pour atreindre le point Z;

Du point Z, suivre une droite de gisement 200° sur une distance de 2,2
Km pour atteindre le point Al, sicué sur le cours d'un affluent non

dénommé ;
°

Du point Al, suivre en aval cet affluent non dénommé sur une distance
de 2,0 Km pour atteindre Je point B1 ;

Du poiot BI, suivre une droite de gisement 2 14° sur une distance de 1,8
Km pour atteindre le point CI situé sur un affluent non dénommé du
Nyong :

Du point CT, suivre en aval cet affluent non dénommé sur une distance
de 1,0 Km pour atteindre le Nyong d’où le point DI ;

Du point D1, suivre le Nyong puis son affluent droit pour atteindre le
oint El situé à 3,2 km ;

Du point El, suivre une droite de gisement 1209 sur une disrance de 0.8
m pour atteindre Fi ;

Du point FI, suivre une droite de gisement 38,5° sur une distance de 2,6
km pour atreindre le point G1 ;

Du point GL, suivre une droire de gisement 62° sur une distance de 1! km
pour atteindre le point HI situé sur Le Nyong ;

Du point H1, suivre le Nyong sur 12,6 km pour atteindre le point IL ;

Du point [L, suivre une droite de gisement 74,5° sur une distance de 8,2
km pour atteindre ]] ;

Du point J1, suivre ce cours d'eau en aval jusqu'à sa confluence avec le
Nyong d’où Le point KI ;

Du point K1, suivre une draire de gisement 174° sur une distance de 6,8
km pour atteindre L1 ;

Du point LI, suivre une droite de gisement 267° sur une distance de 6
m pour atteindre le point M1 ;

Du point Ml, suivre les droires: MINI = 2,6 km; NIOI = 0,8 km;
O1P1=2 km; PIQE # L km; QIRI = 2,2 km: RIST= 1,6 km ; SITI =
2,2 km; TIUI = 1,6 km ec de gisements respectifs 263°; 226°; 276°;
83°; 262°, 185°, 76°; 129° pour atteindre le point UI situé sur un
cours d’eau non dénommé ;

Du point UI, suivre en aval ce cours d’eau sur 3,4 km pour atteindre le
point VI situé sur sa confluence avec un cours d’eau non dénommé ;

Du point VI, suivre l’affluent droit sur 1,3 km pour atteindre le point
WI;

Du point WI, suivre une droite de gisement 276° sur une distance de 1,8
m pour atteindre le paint X1 situé sur un affluent de la rivière Bikoue :
Du point XI, suivre cet affluent en aval sur 2,5 km pour atteindre le

point Ÿ{;

Du point Y1, suivre les droites : YI1Z1 = 1,6 km ; ZIA2= 1,8 km. A2B2=
1,2 km de gisements respectifs 277° ; 236° et 299° pour atteindre le
point B2 situé sur un affluent de la rivière Ebomama ;

Du point B2, suivre cet affluent en aval sur 1,1 km pour atteindre le
point C2 ;
AU SUD :

Du point C2, suivre une droite de gisement 260° sur une distance de 2
km pour atreindre le point D2 situé sur la rivière Abiéré ;

Du poinr D2, suivre cette rivière sur 3,2 km pour atteindre le point E2 ;
Du point E2, par les Jroites : E2F2 = 0,6 km ; F2G2 = 1,4 km ; G2H2
1,6 km; H212 = 1,9 km; I2J2 = 2 km et de gisements respectifs 182° ;
252°, 223°; 245°, 18%°, pour atteindre le point J2 situé sur la
Lokoundjé ;

Du poine J2, suivre la Lokoundié en amont, sur 8,2 km pour atteindre le
point K2 ;

Du point K2 suivre une droite de gisement 210° sur une distance de 3,6
km pour atteindre L2 ;

Du point L2, par les droites L2M2 = 3,6 km; M2N2 = 3,9 km et de
gisements respectifs 255° et 267° pour artcindre le point N2 situé sur un
affluent de la Lokoundié :

Du pointe N2, suivre en aval cet affluent jusqu’à sa confluence avec la
Lokoundijé, d'où le point O2 situé à 2,8 km ;

Du point O2, suivre la Lokoundjé en aval sur 2,4 km pour atteindre le
point P2 ;

Du point P2, par les droites P2Q2 = 3 km; Q2R2 = 2,4 km; R2S2 = 1,8
km et de gisements respectifs 27°; 52° et 02° pour atteindre le point S2
situé suc un affluent de la rivière Maugue ;

Du point S2, suivre cette rivière jusqu’à sa confluence avec Maugue d'où

e point T2;

Du point T2, par les droites T2U2 = 1,8 kmet U2V2 = 1,8 km de
gisements respectifs 341 er 66° pour atteindre le point V2 situé sur un
cours d’eau ;

Du point V2, suivre ce cours d’eau en aval sur L km pour atteindre W2 ;
Du point W2, par les droites : W2X2 = 1,4 km; X2Y2 = 1,2 km, Y2Z2 =
,4 km: Z2A3 = 2,4 km et de gisements respectifs 35°; 358° ; 302° er
68 pour atæindre le point A3 situé sur un affluent de la rivière
Koumbala :

Du point A3, suivre cette rivière sur 14,4 km pour atteindre le point B3
situé au passage de Koubala sur la route Manguin - Madong à la
confluence de certe rivière avec un autre affluent de Koumbala ;

Du point B3, suivre l’autre affluent en amont sur 0,8 km pour atteindre
e point C3 situé à la confluence de deux cours d’eau non dénommés ;
Du point C3, suivre l’affluent gauche sur 2 km pour atteindre le point
D3 ;

Du point D3, suivre une droite de gisement 326° sur une distance de 4
km pour atteindre le point E3 situé sur la rivière Mambahé :

Du poine E3, suivre cette rivière en aval jusqu'à sa confluence avec Je

Nyong pour retrouver Le point de base A.
__ Carte l: Délimitation de l'UFA 00.001

Ent

og an Mi +
ECTS

= 2 Oo D

Nyarilonde

CE ET
Æ + mr

L.1.3.2- UFA 00.002
Le point de base À se trouve à la confluence de deux affluents non dénommés de la

rivière Manjabo au lieu de coordonnées (UTM 32 N ; 690 723 m; 386 780 m).

Cette forêt est limitée :

Au nord et à l'Ouest :

Du point À suivre la droite AB de gisement 304 degrés sur une distance
de 1,28 Km; Le point B (680 661 m; 387 494 m) est situé sur un cours
d’eau non dénommé ;

Du point B, suivre ce cours d'eau en aval sur 6,10 Km pour atteindre le
point € (685 431m ; 386 221 m), situé à sa confluence avec un affluent
non dénommé ;

Du point C, suivre en amont l’affluent coulant Sud-Nord sur une
distance de 1,46 Km pour atteindre le point D (685 801 m ; 384 981 m),
situéc à la confluence de deux affluents non dénommés ;

Du point D, suivre la droite DE de gisement 249 degrés sur une distance
de 1,25 Km pour atteindre le point E (684 696 m ; 384 563 m), situéc à
‘une des sources de la rivière Minssoné ;

Du point E, suivre la rivière Minsoné en aval sur 8, 94 Km pour atteindre
e point F (679 196 m ; 379 987 m) ;

Du point FE, suivre la droite FG de gisement 297 degrés sur 3,01 Km pour
ateindre le point G( 676 654 m ; 381 300 m), situé à l'une des sources de
a rivière Malombé ;

Du point G, suivre la rivière Malombé sur 9, 01 Km pour atteindre le
poinr H (673 274 m; 376 130 m) situé à sa confluence avec un affluent
non dénommé ;

Du point H, suivre cet affluent en amont puis l’autre affluent droite
immédiat sur 1,73 Km pour atteindre le point [ (673 347 m; 374 801

m) ;

Au sud et à l'Est:

Du point |, suivre la droite 1] de gisement 156 degrés sur 1,17 Km pour
atteindre Le point J (673 823 m. 373 738 m)}, situé à la source d’un cours
d’eau non dénommé ;

Du point J, suivre ce cours d’eau en aval sur 1,05 Km pour atteindre le
point K (673 120 m; 373 033 m), situé à sa confluence avec un affluent
non dénommé.

Du point K, suivre la droite KL de gisement 105 degrés pour atteindre le
point L (675 153 m; 372 510 m), situé à la confluence de deux cours
d'eau non dénommé ;
Du point L suivre un cours d’eau non dénommé sur 3,49 Km pour
atteindre le point M (677 336 m ; 370 943 m) situé à la confluence de
deux affluents non dénommé ;

Du point M, suivre l’affluent gauche sur 4,74 Km pour atteindre le point
N(G80 643 m ; 373 603 m), situé à la confluence de deux affluent non
dénommé ;

Du point N, suivre l'afflient droit sur 0,96 Km pour atteindre le point
O(681 376 m ; 373 133 m) situé à la confluence de deux cours d’eau non
dénommés ;

Du point ©, suivre la droite OP de gisement 137 degrés sur 1,51 Km
pour atteindre le point P (682 4{1 m: 372 O41 m) situé à la confluence
de deux cours d'eau non dénommés ;

Du point P, suivre ce cours d’eau en aval sur 7,77 Km pour atteindre le
point Q (686 358 m ; 377 361 m) situé à sa confluence avec un affluent
non dénommé ;

Du point ©, suivre la droite QR de gisement 69 degrés sur 2,41 Km pour
atteindre le point R (688 603 m; 378 244 m) situé à la confluence de
deux cours d’eau non dénommés ;

Du point R, suivre la droite RS de gisement 94 degrés sur 1,57 Km pour
atteindre le point $ (690 167 m; 378 137 m) situé à la confluence de la
rivière Mvoulé avec un affluent non dénommé.

Ju point $, suivre le cours d’eau Mvoulé en aval sur 10,95 Km pour
arreindre le point T (691 323 m: 382 777 m), situé à sa confluence avec
a rivière Mentanvé :

Du point T, suivre la rivière Mentanyé en amont sur une distance de 3,19
Km pour atteindre le point U (691 457 m; 385 398 m), situé à sa
confluence avec un affluent non dénommé ;

Du point U, suivre la droite UA de gisement 332 degrés sur 1,57 Km
pour retrouver le point À, dit de base.

Carte 2: Délimitation de l'UFA 00.002

i  MEngandé
Cr
w

LP
Mitah

1.2 FACTEURS ECOLOGIQUES

1.2.1 TOPOGRAPHIE

Le relief de cette concession est identique à celui de l'ensemble du plateau sud
cavec une altitude variant entre © er 1000 m. Toutefois, il convient de relever quelques
purricularités.

Dans la zone d'Eséka, on observe plusieurs collines présentant des affleurements
rocheux. Du côté de Lolodorf, on note aussi la présence de plusieurs collines aux versants
abrupts, les plus importantes forment des chaînes montagneuses comme celles de
govayang (1 043m), Mill ec Pinda. Ces hauteurs sont rompues par quelques terrains
plus ou moins plats (pénéplaines). On observe également des zones de dépression Gu
vallées au fond desquelles coulent plusieurs cours d’eau.

La présence de nombreuses collines ainsi que les affleurements de roche renforcent

c caractère accidenté et confus du relief de la zone.
1.2.2 CLIMAT

La région est soumise au climat équatorial de type guinéen avec quatre saisons
alternativement sèches et humides qui rthment l’année ainsi qu'il suit :

- une grande saison de pluies, qui couvre de mi-août à mi-novembre ;

- une grande saison sèche, de mi-novembre à mi-mars ;

- une petite saison de pluies, de mi-mars à mi-mai :

-_ enfin une petite saison sèche de mi-mai à mijuillet;
Le climat guinéen comprend trois variérés dont le type maritime, ou climat kribien,
qui règne sur tout le département du Nyonger-Kellé.

Les renseignements météorologiques obtenus à la Station d’ Eséka sont contenus
dans le tubleau 1.

Tableau L : Relevés de température ct de pluviométrie Station météorologique d’Eseka)

: PRECIPITATIONS MENSUELLES

érinée Avril [: Mai Juin_| Juil. | Août |
1997 26,8 | 2905] 2141/2291] 3359
_1998 | 81 259! 1527| 1567! 302,9
1990 2596] 2453] I8,8/1549| 327,1]
2000 350! 347,4/ 181,7 [173,11 253,5
2001 1187] 2213] 2303/2533| 3034
2002 240! 24721 1954/2102 | 3006
|_ 2005 | 2572) 272] 20212123] 2863
2004 278] 259| 1083/2125] 2084 |
2005 250| 2704| 105,6 | 200,7| 2843]
2006 200,1 [72681] 2293/2302 | 2914
Moy 250,8 210]2251] 3176
TEMPEI TURES MENSUELLES
26,3| 26,5 256 | 249 |.
119 | 215 [ 264 252[
î | 3 41 271] 269] 27017
2000 | 27.1 284/ 300[ 216| 273] 266| 261

2001 | 283] 287] 281] 2 _268| 26,6] 2460 |

2002 | 27,41 285| 290) 2 [2651 260 26,1 | |
2005 | 226, 287] MI) 2 26.6 | 26, 26.0 |
2004 | 280| 286] 290] 2 165 | 270 275] 266
2005 | 278] 287| 20] 26.4 | 26,7 268| 27,2
“2006 | 28,2] 28,8/7204| 28, | 268] 27.2 | 27,6 4
Moy. | 27,59] 28,5[ 29,02] 27,61 | 27,53] 26,511 26,3] 25,0] 26,09] 26,43] 26,78 | 27,5

Source : Station Météo Eséka

es données du tableau 1 indiquenr que les précipitations moyennes annuélles
calculées sur une période de 10 ans (1997 à 2006), oscille autour de 2267 mm. Les
maxima des précipitations moyennes mensuelles se siruent aux mois d'août et septembre
(avec 317mm et 358mm de pluie respectivement) tandis que les minima sont observés

entre décembre et février, période propice aux activités d’exploiration forestière. Cerre
période ext écologiquement sèche.

S'agissant des températures, les relevés mensuels effectués sur la même période de
10 ans (1995 à 2006) montrent que les températures moyennes mensuelles sont
relativement constantes tout au long de l’année. Lu température moyenne oscille autour
de 27 °C. L'écart entre les températures moyenne mensuelle minimale et moyenne
mensuelle maximale est de 3°C.

L'évolution des précipitations moyennes mensuelles et des températures moyennes
mensuelles au cours d’une année est représentée par la figure L':

Diagramme 1 : Courbe Ombrothermique

450 - — on , 225
| 400 200
Li
350 | 175
_ 6 |
E 300 " 150 &
E 1 LE
2 250 = l'125 &
5 p 3
! # 200 f a u 100 $
= | &
$ 75 5
È 150 15 Ê
100 p | 50
60 | #7" + à 09 0 à 4 0 + + | 25
Cr” ù
o _—"— 0
Jan Fev Mars Avr Ma Juin Ju Aoùl Sept Oct Nov Dec
= P (mm) —+-—T (ec)

Source : Relevés de température er de pluviométrie/Station météorologique d'Eseka
Dans son ensemble le climat de cette zone est favorable aux activités forestières.
1.2.3: LES SOLS

Les sols de la région appartiennent globalement à la classe X selon la classification
française. On distingue :

-_ les sols ferralitiques (terrains fermes) qui sont le plus souvent pauvres en bases,
et présentent un potentiel de fertilité variable ;

- les sols hydromorphes, relativement riches en matières organiques, qui se
développent dans Les vallées marécageuses.

1.2.4 HYDROGRAPHIE

La concession forestiére 1075 est arrosée par deux fleuves :

- le Nyong avec son principal affluent (Kellé) dans la partie Nord de ce massif
forestier ;

- la Lokoundje dans la partie Sud.

Le réseau hydrographique devenant plus dense au fur et à mesure qu'on approche

la mer, il existe plusieurs autres cours d'eau dans la région : Minlongo, Mintanyé, Kaba,
Nkoumbla, Mougué,

Ces cours d’eau sont généralement exploités pour l'extraction du sable et la pêche.
1.2.5. VEGETATION

La couverture végétale de la zone d'étude est celle de la forêt équatoriale dense et
humide, caractérisée par sa richesse en essences de valeur et de nature très diverses.

Suivant la classification des zones écologiques nationales, cette concession est située
entre la zone de transition et la forêt sempervirente

Dans ce massif forestier où la physionomie floristique est variée, on retrouve non
seulement des espèces d'arbres caractéristiques de la forêt dense humide sempervirente de
basse et de moyenne altitude comme l'Azobé (Lophira alata}, l'Ewomé (Coula edulis), mais
aussi des espèces qui caractérisent la forêt dense humide semi-décidue de moyenne
altitude : Ayous (Triplochyton scleroxylon), Koto (Prengota macrocarba), Bété (Mansonia
alrissima), Kotibé (Nesogordia papaverifera), Lotofa (Sterculia rhinopetala), etc.

En dehors de ces deux grandes formations forestières, on rencontre :

- les forêts marécageuses souvent inondées, occupant le bas fond des vallées au
voisinage des cours d'eau ;

- les raphiales (formations végétales que l'on rencontre dans les zones
imarécageuses) ;

- la mosaique de cultures constituée par des espèces plantées : le cacaoyer
(Theobroma eacav), le bananier (Musa sp.), le palmier à huile (Elueis guineensis),

etc.

1.2.6 FAUNE

La présence des Pygmécs où peuple de chasseurs<ueilleurs autour de la concession.
forestière 1075 témoigne lPabondance dans le passé de ressources fauniques.
Malheureusement, les espèces d'animaux ont progressivement disparu du fait de la chasse
intensive et la pression humaine. Mais on y trouve encore des espèces qui résistent à
l'action de la chasse. Ce sont: le rar de gambie, le céphalophe bleu, le pangolin,
laulacode, Le porcépic, le varan …

Quelques oiseaux rels que lé toucan noir, le taucan blanc, l'aigle-pêcheur sont en
voie de disparition.

Dans les cours d’eau, on retrouve particulièrement l’ichryofaune dont les
principales espèces rencontrées sont : Les silures, les carpes.
CHAPITRE 2

2.1. CARACTERISTIQUES DEMOGRAPHIQUES

2.1.1 DESCRIPTION DE LA POPULATION

2.1.1.1 HISTORIQUE DU PEUPLEMENT, MIGRATIONS ET GROUPES

ETHNIQUES
a- HISTORIQUE DU PEUPLEMENT, MIGRATIONS

Les pygmées sont les premiers occupants de la forêt qui entoure les UFA 00 CO! et
00 002. D'après les traditions orales, les Bagyéli seraient originaires de la cuvette du
Congo ; ils auraient effectué une longue migration les menant de certe région au bassin
de li Lokoundjé où ils seraient arrivés vers le milieu du 19° siècle. La recherche de
nouveaux territoires de chasse et de collecte, entre autres, auraient conduit une faction
Bagyéli à sc répandre dans la région. Depuis un passé relativement récent, les Pygmées ont
progressivement abandonné leur milieu originel pour s'installer en bordure de route sur
les sites actuels sous l'instigation des pouvoirs publics et de certaines ONG. Les
villages où on rencontre leurs campements sont: Ngeoyang, Manguengués, Bodi,
Minlonge, Mbango Bituer, Kaba, Nkoumphoer Let IL, Mill.

Cependant les Neumba, les Ewondo, les Bene er les Mvog-Fouda seraient venus du
Congo (région de Kissangani), en passant par la Guinée Equatoriale Gù certains de leurs
frères sont restés. En poursuivant leur mouvement migratoire, le premier groupe à
traversé le fleuve Ntem. De là, certaines personnes vont migrer vers Sangmélima, d'autres
vers Ebolowa, Mbankomo et Ngoumou. Le dernier groupe s'installe dans
l'arrondissement de Lolodorf en fondant plusieurs villages: Kaba, Mbango Bituer,
Nkouampboer J et LE, Nkolatom, Bikoé ] er Il, Madong J et IE, et enfin le village Mill. Le
principal objectif de ces différentes migrations était de se rapprocher de la mer pour la
quête du sel.

Les Bassa représentent Le groupe majoritaire au sein des populations qui vivent
autour de l'UFA 00 O0f er 00 002. Tous évoquent une même origine. [ls seraient partis
de l'Tgvpte, près de la vallée du Nil. Sous la poussée de plusieurs guerres tribales
successives, ils arrivent à NgogLituba dans ta Sanaga-maritime. Après ce point de chute,
certaines personnes vont continuer leur migration en passant par NoodiSi (Dibang
actuel), par Bogso (entre Boumnyébel et Eséka} ou enfin par Bivouha en traversant le
Nyong. Dans les différentes zones conquises, les Bassa laissaient leurs frères. Ils
occupaient l'espace pour fonder les villages et étendaient leur territoire par des guerres
tribales.

L'appellation ou la signification des noms de certains villages dérive des patriarches
ou des ancêtres qui ont marqué les colons à leur arrivée. C'est le cas des villages Song-Hot
{la tombe de Hot}, Song-Lipem (la tombe de Lipem), Seh-Yam, Mbango Bituer.

D’autres villages par contre portent simplement le nom des rivières qui les arrosent.
C'est le cas de Kaba (rivière des crabes), Bikoué 1 et [l (nom du fleuve Lokoundjé en
langue Ngoumba) ou Mintanyé (nom de la rivière). Enfin dans les autres villages, les
premiers occupants se sont inspirés de ce qui les a plus frappé à leur arrivée. Nous avons
ainsi Minlongo (nom d'insectes), Makomol (les noisettiers), Nkolatom (colline aux arbres
à raisins), Djantibda (éléphant dont les traces ont spontanément disparu en forêt en

16
raison de la chasse), Beng-Nyong (plusieurs arbres Beng près du Nyong), Biroutouck
(arbre à fleurs rouges qui annoncent la sécheresse), Naoë-Tos (picrre ferme), Makot
(endroit sec) et enfin Mill (nom d'une colline).

b- GROUPES ETHNIQUES

Les populations vivant dans les villages étudiés sont composées des groupes
ethniques suivants : les Bassa, les Ewondo/Bene/Mvoe-Fouda, les Ngoumba, les Fang et
les Pymées Bakola, Le tableau 2 en donne unc illustration pour les personnes enquêétées :

Tableau 2 : Appartenance ethnique des personnes enquêtées

Groupe ethnique Effectif | Pourcentage
Bassa 145 | 67,1 È
| Ewondo/Bene/Mvog-Foudi | : 730 : | _ 15,8 U
Ngoumba 27 | 12,5
F CL TT 6 | 28
6. D O28
| Boulou oo E CL L _ 0,57 —
| Yebekolo | CL 0,5
| Total 216 {00,0

Source : Résulrats ‘enquête (2007)

IL convient de noter que deux des trois principales zones de concentration
humaine qui entourent l'UFA 00 O0I et l'UA O0 002 sont peuplées par les Bassa.

Les langues parlées localement s'identifient aux groupes ethniques en présence. On
rencontre principalement quatre dialectes : le Bassa, le Ngoumba, la langue Beti et la
langue Bagyéli. [l convient de préciser que les Pygmées Bagyéli sont aussi dénommés
Bakola.

ce MINORITES AU SEIN DES GROUPES ETHNIQUES

Les Pyymées Bakola rencontrés autour de la concession forestière constituent un
groupe minoritaire. Ces minorités posent suuvent des problèmes liés à l'aspect genre.
Cela mérite de s’y appesantir un temps soit peu. Le problème majeur relevé sur le terrain
est celui de l'acceptation mutuelle.

Dans les villages où sont insrallés les campements Pygmées, leur brassage et leur
inrégration au sein des groupes Bantou ne sont pas aisés.

2.1.1.2 CARACTERISTIQUES SOCIO-CULTURELLES
3- L'ORGANISATION SOCIALE
Comme dans plusieurs régions du pays, l'organisation sociale de la zone d'étude est
calquée sur un modèle hybride reposant sur deux types d'autorités : l’autorité de l’Etat et
l'autorité traditionnelle.

L'autorité de l'Etat est représentée au niveau des villages par la chefferie de 3°
degré. À cc titre, le chef de village est le premier citoyen de son ressort territorial. 11 doit
veiller au respect des droits et devoirs des habitants du village sans oublier les libertés
individuelles et collecrives, à la sécurité des personnes et de leurs biens, ete. Dans la

17
structure de la hiérarchie, le chef de village est généralement assisté d’un souschef, d'un
secrétaire, des responsables des partis politiques à la base et des notables ; le reste des
membres de la communauté constitue les administrés.

L'autorité traditionnelle varie quelque peu en fonction des principaux groupes
ethniques en présence. Chez les Bassa par exemple, elle est exercée par les Mbombock ou
encore gardiens de la tradition. La zone d'influence d’un  Mbombock dépasse les limites
territoriales d’un village. De ce poinr de vue, son autorité est plus importante que celle
d'un chef de village. Dans les villages peuplés par les Beti, l'autorité traditionnelle s’est
grandement effrirée. Le chef de village, qui exerce à la fois un double pouvoir, est parfois
contesté par ses sujets du fait qu'on le considère beaucoup plus comme un auxiliaire de
l'administration, plutôt qu'un défenseur des valeurs et des intérêts de la population.
Enfin, chez les Bakola, la notion de village peut être identifiée à celle de campement. Le
prestige, le pouvoir et la prise de décision sont influencées à l'essentiel par quatre
personnalités : le plus Âgé et sage du campement, le devin guérisseur, le grand chasseur
d'éléphants et une vieille femme jouant le rôle de meneuse dans la sociéré secrète
féminine (S.C. Abéga, 1998).

b RELIGIONS ET CROYANCES

La ferveur religieuse des personnes enquêtées se manifeste suivant plusieurs
confessions, fondées presque toutes sur le christianisme. Le tableau 3 présente
l'appartenance religieuse des personnes cnquêtées :

Tableau 3 : Appartenance religieuse des personnes enquêtées
Confession religieuse Effectif | Pourcentage (%)
Catholique : 102 47,2 |
Pratestant _ 49 | 22,6
EPC 36 16,6
Animiste : | L 5 _ 2,3
Assemblée de Dieu 4 … L9
Pentecôriste 4 1,9 =
Témoin de Jéhova | 3 | 1,4 l
Christinnisme : 3 OLA |
Adventiste 2 0,9
Eglise Néo-Apostolique | 0,5
Vraie Eglise de Dieu G5
Eglise Prorestante Africaine 1 0,5 __
Mission Evangélique 0,5
Eglise Universelle de Dieu 1 0,5
[Assemblée Chrétienne 05
Non déclarée E 0,9
Total | zié 100

Source : Resulrars d'enquête (2007)

Le tableau ci-dessus montre que les chrétiens catholiques sont les plus nombreux
(47,2%).
TR
c VIE ASSOCIATIVE

À la faveur de la loi n° 92/006 du 14 août 1992 relative aux sociétés coopératives et
aux groupes d'initiative communc (G1O) er à son décret d'application n° 92/455/PM du
23 novembre 1992, les populations riveraines de la concession 1075 se sont organisées,
comme partout ailleurs dans le pays, en créant des GIC qui interviennent dans divers
domaines d'activités. Plusieurs organisations de producteurs ont également vu le jour. On
peut également ajouter dans ce registre les structures d'encadrement non étariques des
populations, en l'occurrence les œuvres missionnaires et les organisations non
gouvernementales (DNG). La liste de ces diverses structures figure en annexe 8 du
rapport d'enquête socio économique joint au présent document.

2.1.3 TENURE FONCIERE
La terre appartient généralement aux grandes familles qui ont un ancêtre commun.
Ce droit de propriété est reconnu par chaque membre de la communauté. Ceux -ci sont
libres de faire ses champs uniquement sur les terres exploitées dans Le passé par leurs
parents ou ecclles héritées. En pleine forêt vierge où personne n'a jamais exploité, les terres
restent libres et c’est le droit de hache qui y prévaut. Mais pour les exploiter, la
permission du chef de village est requise.

Dans l'ensemble des villages, les populations locales autochtones ne manquent pas
où cultiver. Toutefois au niveau de Beng-Nyong, le problème se pose du fait de
l'expropriation des habitants de leurs terres par l'administration coloniale française
(1936) en vuc de créer la réserve forestière de Beng-Nyong près de Makak. Quant aux
populations de Seh-Yam, la ville les a rattrapés. Ayant vendu leurs terres aux allogènes, ils

doivent actuellement parcourir de longues distances pour cultiver.

Les litiges fonciers sonr assez fréquents dans la partie Nord de la concession
forestière 1075 (zone Bassa) mais leur ampleur reste limitée. Ces contestations entre
familles sont généralement arrangées à l'amiable au niveau coutumier.

2.1.1.4 CARACTERISTIQUES DEMOGRAPHIQUES
a: DONNEES GENERALES

Les résultats du troisième Recensement Général de la Population et de l'Habitat
{RGPH) effectué en 2005 ne sont pas encore publiés, Pour les besoins de notre étude,
nous avons effectué une opération de dénomhrement des habitants des 31 villages
concernés. Le traitement des fiches de dénombrement à permis d'obtenir une population
totale de 9 117 habitants qui vivent dans L 564 ménages, soit unc taille moyenne de 6
personnes par ménage. La répartition de cette population par âge et par sexe est illustrée
par Le tableau 4 :
Tableau 4 : Répartition par sexe er par âge des populations riveraines de la concession
forestière 1075

| Sexe [ O-15ans |16-30ans [31-50 ans | 51-60ans | >60ans Mfoul
| Hommes | 7 1904 | 1042 | 1035 | 329 | 520 [Me
l'Esomts 1710 1070 092 | 362 | 353 le
Frot | 3614 | 2112 2027 | ét | 6. [our

Source : Enquête terrain (2007).

Il ressort du tableau ci-dessus que la répartition de la population par sexe présente
un léger déséquilibre en faveur des hommes (50,78 %) par rapport aux femmes (49,22%)
contrairement à la tendance nationale.

Le rapport de masculinité (effectif masculin/effectif féminin) x 100, calculé à partir
de 51 ans est égal à 90,77%. Autrement dit, dans cette catégorie de personnes, l'effectif
des femmes est supérieur à celui des hommes. Ce qui confirme une assertion
communément admise selon laquelle Les femmes ont une espérance de vie plus longue
que les hommes.

S'agissant de la répartition par sexe er par classe d'âge, le tableau 5 montre les
résultats suivants :

Tableau 5 : Répartition de La population par sexe et par classe d'âge dans les villages
étudiés
: EL ] : CLASSES D'AGE |
VILLAGE Ü@i5ans | 1630 ans | 31- 50 ans | 51-60 ans | 60 ans et + | Total
: HTEIHTETRNTETRIETHTE
MEL TT [Ts] 7501 40] 23) 24] a] 13] 8] 8] 280
MADONG II 116, _R2| 29] 59) 27] 23] 10) 11] 6] 12] 375
IMADONGT | 63] 70] 24] 36] 25] 3 ii 1 12, 10) 294
BIKOUE 1 [uso &il 541 57| 241 13] 7| 18] 66
[BIKOUE 104 | 3e] 45] 55] 51] 14f 177 10] 11] 425
[NKOUAMPBOERII | 80] 65 13] 21) 25] 31] 13] 6] 8] 20! 230 |
NKOUAMPBOERL_ | 130] 125] 32| 64| 59] 50] 20] 19] 6] 15] 5207
MBANGOBITUER [101] 93] 62] 57] 57| 68[ 217 24] 14] 16] su
[NKOLATOM Si] 63 33! 26| 18] 141 2] 3] 8 5| 223
(KABA | ua) 4] 16] 22] 21) 27] 5] lo| 14] 16] 196
NGOYANG 8el 66[ 29] 43, 30| 40] 9! 31 21 1] 311
ISONGHOT | 24[712] 12] 6l712l 9] 4] 1. 3] 4l 87
HHTOUTOUCK | 23] 21] 30) 21] 28| 24l 10], 10, 5] 8{ 180 |
BONBE IL 21] 24[ 26] 8 20| 19 5] 5] 3] 3] 134 |
NGOGTOS __[ 53] 52] 36] 351 28) 54[ 12) 8] 3] 4] 263
[BONBET | 25] 30] 27] 14] 24] 20] 2] 6| 7] 10) 165
MAKOMOL 31 3] 4] 1] 3[ 2] 0] 1j 2] 2] 21
[NGUIBASSALIE 7 | 26] 19| 17] 19] 20/15) 5| | 8| 7| 145
N'JOCK 3517487 26) 29/720) 15] 50 2] 3[ 57 wr |
SONG LIPEM 21] 20) 1] 5| 12] 1] 8[ 7] 9] 5| no

Pl

[MA AKOT

MANGUENQUES

MINI lANYE

[MINI ONC 0

MANDJACK

LIPOMB

KOUROUM
|SEH-YAM

[BENG :NYONG

DJAN( ITIBDA
Total

L'analyse du tab

présente une structure pyramida

cau ci-dessus suscite quelques c

personnes à charge (enfants de moins de 16 ans) ct les

: Enquête terrain (2007).
ommentaires. Cette population
ce avec une basé élargie et un sommet rétréci. Les
personnes âgées (60 ans ct plus)

représentent 47,02%. Les tranches d'âge comprises entre 16 er 60 ans représentent

52,98% des effectifs. Cette catégorie intermédiaire de personnes est appelée à prendre en
charge Les jeunes et Les vieux (problèmes d'éducation, nutrition, santé, ..). Elle constitue
lement active susceptible d'exercer une forte pression sur les

li population potentie

ressources naturelles. La carte de la page suivante montre la distribution des villages

autour de la concession

forestière 1075.

b- QUELQUES PROCESSUS DEMOGRAPHIQUES

lement des fiches d'enquête, nous avons obrenu les résultars

Après le dépoui
SUIVANTS :

&

Nombre de naissances au cours des 12 derniers mois = 154

Nombre de décès au cours des 12 derniers mois = 89
+ Nombre d'émigrants = 182

Nombre d’

immigrants = [20

À partir de ces données, nous avons calculé les taux de quelques indicateurs
démographiques mentionnés dans le tableau 6 :

Tableau 6 : Quelques indicateurs démographiques

[

| PARAMETRES : : | POURCENTAGE
LT: aux brur de natalité (EN) 1,69

Taux brut de mortalité (TBM) = ___ 0.98 |
Taux d'Aecroissement Narurel (TAN) 071

[Taux brut d'émigrarion (TBE) _ 2.00

| [Taux brut d ’immigrarion (TBD L 1,32
Taux de migration nette (MN) L 0,68
[Taux de croissance de la popukition (TC p) 1,39

Source : Résultats d'enquête (2007)

71

2.2.3 LES ACTIVITES AGRICOLES DE RENTE

Les filières de production dominanres concernent : le cacao et le palmier à huile.
Bien que la production de l'huile de palme en milieu paysan soit plus tournée vers le
marché intérieur, ke palmier à huile est considéré comme une culture de rente. Selon les
personnes enquêtées, 36,1% sont propriéraires d'au moins d'une cacaoyère et 34,2%
d’une palmeraic.

La création des plantations agrv-industrielles de la SOCAPALM dans le Nyong et
Kellé a eu un impact auprès des paysans pour le développement de la culture du palmier à
huile. Contrairement à la partie Sud de la concession forestière 1075, il existe tout autour
de la région d'Eséka er de Makak plusieurs palmeraies villageoises. Les résultats
d'enquête montrent que la production de l'huile de palme en milieu paysan se concentre
dans cette zone. S'agissant des plantations villageoises, les surfaces emblavées ont été
estimées à 135,75 ha pour une superficie moyenne de 1,8 ha /ménage. La production
d'huile de palme est variable. Certaines palmeraies ne sont pas encore en production.
Toutefois, la production moyenne d’huile de palme a été estimée à 250 litres/ha. Le prix
d’un litre d'huile vendu localement oscille entre 250 - 400 F CFA,

En ce qui concerne le cacao, il est produit un peu partout aussi bien au Nord que
dans la partie Sud de la concession forestière. Les surfaces emblavées sont estimées à 190
ha, la taille moyenne d'une exploitation est de 2,5 ha/ménage. Au cours de la dernière
campagne cacaoyère, le prix d'achat moyen au producteur dans la zone était de 500 F
CFA le Kilogramme.

Les producteurs de la région connaissent les mêmes difficultés qui entravent le
développement de la production cacaoyère, notamment :

- le vieillissement des plantations et des chefs d'exploitarion ;

- la faiblesse des rendements par l'épuisement des sols et l'utilisation du matériel
végétal de mauvaise qualité ;

- l'entretien ou le traitement des vieilles plantations non assuré du fait de
l'inaccessibiliré des intrants nécessaires pour la lurte contre les capsides er la
pourriture brune.

2.24 LA PÊCHE

La densité du réseau hydrographique observée autour de la zone d'étude est
favorable aux activités de pêche. Elle est surtout pratiquée en saison sèche. Les principaux
cours d'eau sollicités par es pêcheurs sont : lc Nyong, la Lokoundié.

La pêche se déroule également dans jes cours d'eau de moyenne importance :
Minlongo, Kaba, Mélanguié, Nkoumbla.

2.2.5- L'ELEVAGE

Pratiqué par moins de li moirié des pemonnes enquétées (40,7%), l'élevage reste
une activité marginale. Il est de type traditionnel, les animaux sont en divagation. Le
cheptel est composé du petir bétail : volaille (canards, poulets) à 31,9%, caprins (7,9%),
porcins (7,4%), ovins (5,6%). L'élevage est généralement destiné à : l'autoconsommation,

73

surtout à l'occasion des manifestations joyeuses (29,2%), la vente pour faire face à un
besoin conjoncturel d'argent (9,7%).

2.2.6 LA CHASSE

La chasse ne constitue pas une activité de grande importance pour Les populations
riveraines de la concession 1075, si l'on juge par le nombre de personnes impliquées. En
effer, moins de la moitié des personnes enquêtées (48,10 %) pratiquent la chasse. IL
semble que dans cerre région la faune est très peu riche, par conséquent les activités de
chasse ne sont pas attractives. Pour les personnes qui l’exercent, les produits de chasse
sont destinés uniquement à l’autoconsommation (39,4%) ; 8,8% à l'auroconsommation
et à la vente. La chasse est surtout pratiquée pendant la saisun de pluie (32,9%) où les
indices de présence des animaux sont bien visibles sur le terrain.

Le piégeage par les câbles d'acier constirue le moyen de chasse le plus utilisé
(42,1%) contre la chasse au fusil (1,9%). Les revenus des personnes qui avouent tirer un
profit monétaire des produits de chasse (10, 64 %) sont estimés entre 6 000 F CFA et
985 000 F CFA annuellement. La clientèle se recrute parmi les gens du village (4,2%), Les
visiteurs (1,4%) ou les deux à la fois (5,6%).

2.2.7 AUTRES PRODUITS RECOLTES EN FORET

La cueillette des produits forestiers non ligneux répertoriés dans la zone concerne :
les plantes médicinales, les fruits, les légumes/feuilles, Le rotin, les lianes, Le miel, les
champignons, et bien d’autres.

«+ PLANTES MEDICINALES

La diversité botanique des espèces végétales urilisées par les populations locales
dans l1 pharmacopée traditionnelle concerne à la fois Les herbes, les lianes et les écorces
d'arbres.

Ainsi 75% de personnes affirment qu'elles ont eu à récolter des écorces d'arbres ou
des herbes médicinales pour se soigner où soulager leurs proches au cours des deux
dernières années. Les noms des différentes plantes ont été données, cependant les
enquêtés ont émis des réserves quant à leur utilisatinn. La recherche des plantes
médicinales s'effectue aussi bien autour des habitations que dans la forêt profonde (15
Km). Toutefois, 4,2% de personnes cnquêtées se rendent en forêt tout le temps
(guérisseurs) pour chercher des plantes médicinales afin d'assurer le trairement de leurs
malades.

En ce qui concerne les espèces d'arbres, il ressort que les essences les plus sollicirées
pour leurs écorces sont : Bubinga (Guibourtia tessmanii), Moabi (Baillonnella toxisperma),
Okan (Cylicodiscus gabonensis), Emien (Alstonia Lboonei). Parmi les plantes médicinales,
certaines essences méritent une attention particulière parce que elles revêtenr
simultanément un intérét pour les populations locales et l'exploitant forestier. Elles sont
mentionnées dans Le tableau 7:

74

Tableau 7: Les plantes médicinales Les plus sollicirées par les populations riveraines de la
concession forestière 1075

—

| Nom vernaculaire Nom | Répondants Pétrcentase de Nom scientifique

_ L commun n=216 cueillette / collecte L .
Qveng (Beri) Bubinga | 120 | 53,56 % | Guibourtia tessmanii
Adjap (Beti) Moabi 56 25,93% _| Baillonnella toxisperma

| Loum (Bassa) Okan_ | 34 [___ 15,4% | Clicodiscus gabonensis
Ekouk (Beti} Emien | 28 L 12,96% Alstonia boonet

LKokmot (Bas a) | 20 = 9,3% . [ L L

| Souhet (Bassa) | [4 648% | |
| Abang (Beti) Iroko LL EE 13. Nu 6,02% L E Milicia excelsa
A du (Beti) D LA 1:97 Aupaneilr emgoleqis

e Fruits

Source

ocales sonr, en langue vernaculaire

elok (12.96%) ct Alo’muu (6,48%).

Dans le même orclre d'idées, les espèces lianescentes exploitées par les populations

: Résultats d'enquête (2007)

ocales pour leurs vertus médicinales sont : Mindik, Nyama, Liwa'a.

Les noms des herbes médicamenteuses les plus sollicitées par les populations

: Kotoru (17,6%), Ongolong (13,89%), Beyeme/Nvadu

Le ramassage des fruits sauvages occupe une place importante pour cértaines

populations riveruines de la concession 1075 qui ont cette longue tradition. En effet,
88% des personnes enquêtées sont allées chercher des fruits en forêt au cours des deux

dernières années. Pendant l’année de production,

la période de ramassage varie en

fonction des espèces. Ces fruits sont destinés soit à l’auroconsommation (27,78%), soit à
l'autoconsommation et à la vente (59,72%). Le ramassage est libre dans la forêt profonde
(10 Km et plus) où les arbres fruitiers font l’objec d'une propriété collective de la
communauté. Par contre, ceux qu’on rerrouve à proximité du village (cacaoyères, jachères)
ou derrière les maisons (jardins de case) appartiennent aux familles restreintes. Le tableau
8 présente Les principaux types de fruits qui font l’objet d'un ramassage régulier.

Tableau 8 : Principaux fruits ramassés par les populations riveraines de la concession
forestière 1075

[Nom local | Nom Nom | Répondanrs | Pourcentage | he
- Par: Utilisation
- {Bei} commun scientifique fn = 216) ramassage | |
| | Puipe sucée
| . à Amande utilisée
| Mangues | Hrvingia | | 79.17% Araan e utilisée
Ndo'o gabonensis | pour épaissir les
| SAUVALES | .
. _ _| sauces L
| Komer | Noiserres | Coula edulis | 7137 | __ 642% | Noyau comestible |
| Bai | lpe comesribl
| Moabi Bates 40 18,529 | Pulpe comestible
LAdjap Loxisperma | Graine oléagineuse_ |

25
| H = | L HE D | j : 1 (huile appréciée) |
= LOS = es == TE | = — 7 |
Bixeng Cerises 47 17,13 Pulpe comestible |
{sauvages _ L | _

Ndia Ndiansan | Ricinodendron | 1L,57% Condiment
| ac) ERA is _L'heudelorti | 25 Ll LES |

Source : Résultats d'enquête (2007)

Il ressort de ce tableau comme d'autres études l'ont montré que la mangue sauvage
est le fruit le plus sollicité par les populations riveraines locales.

e  Légumes/feuilles

En dehors des feuilles d'herbes qui ont des vernis médicamenteuses, d’autres
feuilles sont prélevées directement en forêt à partir des plantes non cultivées et
représentent un intérêt particulier pour les populations locales. [l s'agit des feuilles de
Cnetum africanum er des feuilles de Marantaceae.

Le Cnetuem africanum, plus connu sous le nom de « Okok» fait l’objet d'une
commercialisarion importante en direction des marchés plus attrayants (Douala, Nigéria).
On signale qu'une forte pression est exercée sur cette ressource. En effet 54,6% de
personnes enguêtés ont été amenées à récolter les feuilles de Gnetum au cours des deux
dernières années.

Les fouilles de la famille botanique des Marantaceue sont utilisées comme des
emballages divers (pâre de manioc trempé pour la fabrication des bâtons de manioc,
bourgeon central de palmier abaetu pour l'extraction du vin de palme, ..). Par ailleurs, cos
euilles (les plus larges, Megaphnniem macrostachyum) sont utilisées par les lygmécs
comme matériau pour la construction des cabanes et des hurtes circulaires, les Mongoulou.

e  ROTIN

Il constitue également un matériau de construction dans l'habitat traditionnel.

Bien plus, il est sollicité par les populations locales pour l'artisanat, notamment la
vanoerie. Plusieurs objets d’art destinés à l'auto équipement (paniers, meubles, ….) sonr
fabriqués à base du rotin.
e MIEL
Ce produit a une valeur route parriculière chez les Pygmées. L'homme se réserve la
collecte du miel d'abeille sur Jes arbres et celui de mélipone dans les souches. Elle
s'effectuc par groupe d’affinité familiale ou amicale. Le miel est très valorisé tant au
niveau de la technique d'acquisition qui réclame une habileté certaine, que par sa
destination lorsqu'il est offert comme eudeau.
« CHAMPIGNONS
Pendant la saison pluvieuse, plusieurs espèces de champignons poussent en forêr
mais toutes ne sont pas comestibles. Les populations locales savent bien les distinguer.
Selon les avis exprimés, 54,6% de personnes ont effectué la récolte des champignons en
forêt au cours des deux dernières années.
+ VIN DE PALME
La cueillette du vin de palme et/ou de raphia rient une place importante dans la
vie quotidienne des populations riveraines de la concession forestière 1075. En effet, 68,5

26

Se de personnes enquêtées cueillent le vin de palme et/ou de raphia. La production est
destinée à la consommation propre ou à la vente, qui procure des revenus à 15 ,74% des
personnes cnquêtées. Le prix du litre de vin de palme ou de raphia varie entre 100 et
150F CFA.

Dans les localités qui entourent Lolodorf par exemple, on observe une organisation
de la commercialisation du vin de palme. Il existe des intermédiaires qui parcourent les
villages chaque matin sur des motocyclettes pour collecter ce produit auprès de ceux qui
en font la cueillette, afin de venir propaser aux consommateurs en ville.

+ AUTRES PRODUITS

IL s'agit surtout des produits forestiers non ligneux principalement recherchés pour
leur apport complémentaire en protéines. Par ordre d'importance, on peut citer : Les vers
blanes (32,4%), les chenilles (21,3%) et les termites (6,9%).

Les vers blancs peuvenr être collectés à tout moment au niveau des palmiers abattus
ou des troncs de raphia après l'extraction du vin de palme. Par coritre, les chenilles ec les
rermites sont des produits forestiers qui ont une apparition périodique, notamment en
saison de pluie.

Lorsqu'on jette un regard global sur la cueillette/collécte des produit forestiers
non ligneux par les populations locales, an s'aperçoit que les fruits sauvages viennent en
rêre. Ils sont suivis des plantes médicinales ct du vin de palme respectivement. Le tableau
9 permet d'apprécier le niveau d'importance des différents produits forestiers non ligneux
exploités par les populations locales :

Tableau 9 ; Degré d'importance des ressources non ligneuses exploitées sous forme de
cueillerte/collecte par les populations riveraines de la concession 1075.

Désignation Répondants (n = 216) | Taux de cueillette / collecte (%)
[Fruits sauvages 191 l L 15,98 : |
Plantes médicinales 162 ES 13,56 |
| Vin de palme 148 12,38
[Okok (Gnerum) [118 L _ E : 987
NT |
Feuilles _ 114 _ : = 9,54
|Rotins 176 _ .
Miel si DR 77 |
Vers blancs D 70 | :
[Lianes =: 65 L …
Chenilles 46 | :
Termites | 15 Il LL

7 Source : Enquêtes participatives (2007)

L'on nore l'absence de deux produits forestiers non ligneux majeurs. Il s’agit des
écorces du Scorodopheus zenkeri « Olom», (Beti) où « Eliomi» (Bassa) d'une part, du
Garcinuwa cola « Essok » en Beti d'autre part.

97

Ces deux produits viendraient en tête de la liste énoncée ci-dessus selon certains
informateursclés. La forte pression exercée sur ces deux ressources, beaucoup plus en ce
qui concerne l'espèce Scorodopheus xenkeri, à conduit dans un passé récent les responsables
des services déconcentrés de l'administration forestière à des saisies d'énormes quantités
d'écorces. Les populations locales, percevant l'étude socio-économique sous un angle
réducteur complice de ladite administration n'ont pas fait mention de l'exploitation de
ces deux ressources en répondant au questionnaire individuel.

L'espèce Scorodophens zenkeri, est voie de disparition dans les brousses de certains
villages situés sur l'axe Eséka-Lolodorf. Selon la même source d’information, on a assisté à
des conflits ouverts entre les communautés limitrophes (ipindi, Lolodorf) pour le
contrôle et la gestion de cette plante dont F'intérèt est lié aux habitudes alimentaires des
populations locales. Les écorces de cette plante ont non seulement une valeur
condimentaire qui sert à la confection de plusieurs plats traditionnels (poisson, légumes,
…), mais aussi une valeur marchande appréciable. Avec l'état satisfaisant des
infrastructures de transport, ce produit est facilement écoulé sur les marchés de Yaoundé
et Douala.

Il convient de signaler qu'une étude est entrain d’être menée par un étudiant de
l'Université 1 (DEA en Botanique forestière) dans cette zone pour faire l'inventaire de
cette ressource, étudier les modes de prélèvement et déterminer les techniques de
multiplication en vue de sa pérennisation.

2.2.8 COUPE D’ARBRES ET SCIAGE ARTISANAL

Il est nécessaire de rappeler que ce sont les ressources ligneuses qui intéressent
l'exploitant forestier. Par conséquent, celui<i ne souhaiterait pas que les arbres de sa
concession forestière fassent l'objet d'une exploitarion anarchique par les populations
locales. Des plaintes dans ce sens ont été formulées par Îe concessionnaire ct des
descenres de terrain ont confirmé l’effecriviré de cette exploitation frauduleuse à divers
endroits des deux UFA.

JL est établi que les populations rurales sont amenées traditionnellement à couper
les arbres en forêt pour des raisons dliverses.

- 86.57 % de personnes enquêtées coupent des arbres pour créer de nouveaux
champs ou étendre leurs exploitations agricoles ;

- 63,89 % les coupent pour les besoins de construction (bois ronds comme poteaux
de maison, perches, ….} et li fabrication d'objets divers (manches d'outils, mortiers,

pilons, ..) ;

- 35,65 % coupent des arbres dans les plantations existantes pour le réglage de
l'ombrage ;
- 6,9 % enfin pour collecter le bois de chauffe.

lin ce qui concerne les moyens utilisés pour la coupe des arbres et/ou le sciage de
bois, 3,4% d'enquêtés disposent d’une tronçonneuse personnelle ; 36,57% y ont accès
par la location, enfin 80,56% ont recours à l’utilisation de la macherte et/ou hache.

?R
Sur 216 personnes enquêrées, seulement 4 déclarent pratiquer le sciage à buc
commercial. Parmi ces dernières, une seule personne l’exerce comme activité principale
en terme de remps qu'elle y consacre. Les 27 arbres qu'il a exploités au cours des 12
derniers mois lui ont rapporté glabalement 10 800 000 F CFA. Les essences exploitées
sont principalement : le Moabi, l’Iroko et le Bubinga. Au regard du montant
précédemment mentionné, le sciage de bois bien que pratiqué de manière frauduleuse
apparaît comme l’acrivité qui procure plus d'argent en milieu rural. Si on considère le
nombre de scieurs qui exerce à but lucrarif, cette activité reste marginale mais il convient
de réduire la coupe illégale de bois à sa plus simple expression de peur qu'elle n'attire un
plus grand nombre de personnes à travers le goût du gain facile. D'où la nécessité
d'accroître la surveillance de ce masxif, notamment par le recrutement d’un personnel
spécialement chargé à cet effer.

2.2.9- L'ARTISANAT

La forèt constitue une source d'approvisionnement en matériaux de construction
et de matières premières pour la fabrication des objets d'art. Les populations locales
utilisent généralement : le rotin, le bambou/les feuilles de raphia, les lianes et certaines
espèces de bois de service. L'artisanar est orienté vers la fabrication des meubles de
maison ct des ustensiles de cuisine.

2.3. ACTIVITES INDUSTRIELLES

2.3.1 EXPLOITATION ET INDUSTRIES FORESTIERES

Dans la zone d'exploitation de l'UFA 09 027 attribuée à la société Cameroon
United Forest. Cette UFA n'est pas encore exploitée. L'on rencontre une industrie de
première transformation du bois installée à Eseka et appartenant à la société
Transformation Tropicale du Sud. La SOCAPALM (Société Camerounaise des
Palmeraies exploite près de 3 000 hecrares de palmier à huile dans Le Nyonget-Kellé. Son

activité principale est la production et la commercialisation de l'huile de palme. En plus
de sa production en régie, elle encadre des plantations villageoises de superficie
appréciable (prés de 300 ha). Elle actroie aussi aux planteurs des plants sélectionnés, des
inputs agricoles ec achète en retour leur production.

2.3.2 Extraction minière

Aucune activité d'exploitation minière n'est signalée dans cetre zone. Toutefois, il
y'a lieu de mentionner que le pipeline Tchad Cameroun traverse l'UFA 00 O01 dans sa
partie Sud. Ce tracé a ouvert une voie qui facilite l'accès à l'UFA.

2.3.3 Tourisme et écotourisme

Les activités touristiques sont presque inexistantes. Les sites pouvant faire l'objet des
attractions touristiques seront identifiées et mis en valeur.

2.3,4 Infrastructures sociales

L'amélioration du cadre et des conditions de vie des populations en milieu rural
dépend du niveau des équipements et des infrastructures existants. En effet, l’un des
objectifs dut Gouvernernent est de promouvoir à travers les activités d'exploitation
forestière, le développement socio-économique des populations riveraines des forêts

29
ouverres en exploitation Les domaines principalement concernés par les aspects
infrastructures sont : Les rransports, l'éducation et Le sport, la santé, l’eau et F'électricité.

°_ Infrastructures de transport

Les localités riveraines de la concession forestière 1075 sont accessibles par la route
ou par le chemin de fer.

En ec qui concerne les infrastructures routières, plusieurs axes routiers exisrent :
NgoumouOrélé-Makak-Eséka, Ebolowa-Lolodort-Kribi, LolodorfMvengue, Kribi-Bipindi,
éka-Messondo, et bien d’autres pistes rurales. Ces routes, indépendamment de leur
classification depuis 1979 par un décret présidentiel, sont en terre et méritent un

entretien régulier. Cependant, Le seul axe bitumé Boumnyébel-Eséka-Lolodorf permet un
transport aisé des personnes, des produits agricoles et des produits forestiers non ligneux
vers les deux métropoles Yaoundé et Douala.

S'agissant du chemin de fer, les principales agglomérations à proximité de lUFA
O0 001, noramment, Eséka et Makak sont reliées à la voie ferrée Transcam L (Fronçon
Douala-Yaoundé). C'est le mode de transport le plus adopté pour les usagers qui
acheminent de lourdes charges.

e Infrastructures éducatives et sportives locales

Dans la zone d'étude, le niveau des infrastrucrures scolaires et éducatives est
acceprable dans les agglomérations. Les principales villes Eséka, Makak, Lolodorf sonr
dotés de plusieurs établissements d'enseignement primaire et secondaire. Le milieu rural
présente un visage différent. En fait, il existe deux établissements secondaires, notamment
à Mandjack (CES) et Seh-Yam (CETIC). Au niveau de l’enscignement primaire, les
infrastructures sont insuffisantes et inadéquates. En cffer, 67% des villages érudiés
disposent chacun d’une école primaire. Dans la plupart de ces écoles, les mêmes
problèmes ont été évoqués : insuffisance d'institureurs, insuffisance des salles de classe,
manque de matériels de travail pour les maîtres et Les élèves, manque de rables pour les
élèves et les encadreurs, etc.

En ce qui concerne les infrastructures sportives, seulement 34% des villages sont
dotés d’un terrain de football. Le tableau 10 montre la répartition des infrastructures
sportives et éducatives dans les différents villages érudiés :

Tableau 10 : Infrastructures éducatives er sportives locales

| Localité L | Terrain de footbal Î Etablissement primaire | Et issement secondaire
MEL tt E Ï _© |
MADO _ To Il l = D 0
MADONGT | C1 LL TE _
[HIKOUEI | DL |
BIKOUE I | 1 [ © :
[NKOUAMPBOER il 0. ne 1 7 ©
[NKOUAMPBOER | T0 5 EE: o

MBANGO BITUE 1 [ L CS
ENKOLATOM 1 og RC
KABA Il 1 [ HE CS

[NGOYANG ot 1 0. ]
| SONG-HOT 6 | 1 Q |
BITOUTOUCK ü 0 Û

BONBET 0 l 7 0. il 0 il
ENG SE ES ES o +
LBONBET 0 0 7 0
[MAKOMO! n q _ Ô o
[NGUIBASSALT | 7 1 ( Cu
[NOK [© Di Fe —
SONG LIPEM DE [1 D 0 |
MAKOT D RS SN
[BOD [ Ci _ 1 [ 0 nu
MANGUENGUES ù 1 | Q
MINTANYE | __ 0 9 :l DD
MINIONGO | 0. { _ 0 LT Ô =
MANDJACK | 0 L | 1.
LPOMRE UT 0 RS RE
[KOUKOUM LE CR 1 [0 |
SEH-YAM o 0 | [

| BENG NYONG 0 | [0 | 0 _
DIANGTIBDA Q l l Le ô _

Source : Enquête participative (2007)
e__ INFRASTRUCTURES SANITAIRES

Dans la zone rurale circonscrite par l'étude, les infrastructures sanitaires font
cruellement défaut. Sur les 31 villages, 4 seulement sont dotés d'un centre de sanré ou
d'un dispensaire : Nkouamphoer [, Nguibassal IL, Song-Lipem et Manguenguës, Le centre
de santé localisé dans ce dernier village est abandonné ct ne fonctionne plus depuis plus
de 10 ans. D'une façon générale en cas de maladie, les populations locales sont obligées
de se rendre auprès des formations sanitaires en ville, où recourir à l’utilisation des
planres médicinales.

+ AUTRES INFRASTRUCTURES ET EQUIPEMENTS
« L'ELECTRICITE

Très peu de villages étudiés sont reliés au réseau électrique conventionnel de la
société nationale de producrion et de distriburion d'électricité. Il s’agit de : Nguibassal If,
N'ock, Sch-Yam et partiellement Bitoutouck. Quelques personnes sont propriétaires de
groupes électrogènes de petite puissance pour assurer leur éclairage domestique à certains
moments. En règle générale, les ménages s'éclairent à la lampe tempête. Les besoins en

énergie pour la cuisson des aliments sont assurés par le bois de chauffe collecté en forêt.
“ L'EAU POTABLE

Au regard de nombreux cours d'eau qui sillonnent la région, les ressources
naturelles en eau sont abondantes. Toutefois, cette eau n'est pas toujours propre à la
consommation. En matière d’approvisionnement en eau potable des populations, les
efforts sont déployés par plusieurs acteurs. Dans le passé, la société danoise
SCAN WATER avait construit les adductions d’eau dans certains villages. Les localités de
Neuibassal Il et N'jock en ont bénéficié, mais ces équipements ne sont plus fonctionnels.
Le gouvernement, à travers son budger d'investissement public, à financé
aménagement de quelques points d'eau. Les missionnaires catholiques de l’archidiocèse
d'Eséka, par le biais de l'ONG Codas Caritas, subventionne la construction des puits avec
pompe manuelle. Au rang de ces acteurs, il faut ajouter l'élite er les coflectivités locales.

En somme, 33% des villages disposent d’une infrastructure en eau potable. Mais
es efforts déployés restent insuffisants. L'alimentation en eau potable reste un problème
réel ct privritaire pour les populations qui vivent dans les villages étudiés.

2.3.6 PRIORITES DE DEVELOPPEMENT

Les priorités de développement évoquées au cours des entretiens collectifs
réunions en assemblée plénière) par l'ensemble des composantes de chaque communauté
{les jeunes, les femmes et les hommes) ainsi quie leur elassification globale au sein d'une
même communauté villagcoise figurent en annexe 7a et 7b du rapport d'étude socio
cconomique joint au présent document.

En comparant les priorités de développement établies dans chaque communauté

villageoise, il ressort que les besoins collectifs exprimés sont très variés. Parmi ceux<i,
Paménagement des points d'eau tient la première place (19,35%), suivi de l'électrification
villagcoise ct des problèmes liés à la santé, 18,06 % et 14,84% respectivement. Les
problèmes relatifs à l'éducation (construction des salles de classe, logement pour les
enseignants, création d'école maternelle, erc) et le développement des infrastructures
routières représenrent 13,55% er 9,68%. On ne saurait oublier pour ces populations
rurales l'appui à la production agricole (plants de palmier à huile, fongicides, ….) qui
représente 6,45%. L'aménagement des aires de jeu (terrain de football) er les
infrastructures récréarives (foyer culturel ou communautaire) occupent respectivement

5,8%.

32.

CHAPITRE 3

[Elas e la Port

3.1- HISTORIQUE DE LA FORET
3,1.1- ORIGINE DE LA FORET
Le plan d'affectation des terres (plan de zonage) du Cameroun méridional a défini

deux domaines foresriers :

contenues dans Le tableau 11 ci-après :

Un domaine forestier non permanent encore appelé domaine à vocations
multiples qui est l'espace de réalisation dex activirés agricoles des populations
{bande agroforestière) et d’attibution des forêts communautaires, des petits
titres d'exploiration et de certaines ventes de coupe ;

Un domaine forestier permanent constitué «les aires protégées er des réserves
forestières concédées ou non ainsi que des forêts communales dont
l'exploitation doit se faire conformément aux presctiprions d’un plan
d'aménagement approuvé par l'administration forestière. C'est aussi dans ce
domaine que l'administration forestière attribue certaines ventes de coupe
réservées exclusivement aux camerounais.

Les UFA 00.001 er 00.002 font donc partie du domaine forestier permanent et
plus particulièrement du vaste ensemble de la forêt domaniale de production. Elles se
trouvent dans la zone de forêt congolaise {zone de transition}.

Ce sonr donc des forêts naturelles qui couvrent une superficie totale de 73 300 ha.

3

.1.2- PERTURBATIONS NATURELLES OÙ HUMAINES

Ces massifs forestiers avaient déjà fait l'objet d’une exploiration sous forme de
licence (carte 2). (| y a en effet été attribué dix licences dont les caractéristiques sont

Tableau 11 : Licences ayant couvert les UFA OO.O0I et 00.007

Numéro | _ Attributaire Superficie Début Fin
| 1353 |SBC ____ | 90300 08-06-1968 | 08-06-1083 |
538 |DEFOMBELLE | 8500 | 01-07-1969 | 0107-1974 |
| 1693 |SEFE in 16 500 01-03-1977 | 01-03-1982 |
701 |P WELL 14000 | 05.11. 977 | 05-11-1982 |
_1712 SFOC_ 34200 | 21-07-1979 | 2102-1984
162 |SEFE | 16000 14-10-1985 | 14-10-1990 |
1772 [BÉKOL | 26640 | 1407-1986 | 1407-1991
[1782 [SOC 41960 | 12-10-1988 | 12-10-1993.
|_1802. KEDI JEAN _[_ 50500 | 1704-1990 | 17-04-1995 |
687 |SOCAEF 13100 | ns ]
On constate que la licence 1687 artribuée à la sociéré SOCAEF n'a pas été
exploitée pour des raisons qui nous sont inconnues. La licence de La SBC qui est la plus
grande en superficie, est aussi celle qui a connu Le temps le plus long d'exploitation (15

ans).

Une superficie de 24 710,71 ha n'a pas été perturbée par ces exploirations pour
PUFA OO.001 er 8 345,31 ha pour La 00.002. On remarque donc que 6 977 ha vnr éré

34
perturbés dans l'UEFA 00.002 (soit 45,5%) er 34 685 ha dans la OO.COI (soit 58,4%). Dans
l'ensemble, 41 663,25 ha ont été perrurbés par ces exploitations sous licences

représentant 55,8% de la superficie rotale du massif à aménager. La dernière licence à être
exploitée est celle de KEDI JEAN et son exploitation a pris fin en 1995 donnant ainsi un
temps minimum de repas de 12 ans à la partie Est du massif.

Ces deux UFA sont aussi très perturbées par les travaux anrropiques du fair de leur
proximité des centres urbains que sont Eséka et Lolodorf. En effer, leurs superficies sont
considérablement réduites par l'extension des rravaux agricoles ainsi que par le passage du
pipeline Téhad Cameroun. Ces perturbations sont bien visibles sur Les images satellites
Landsat n° PI86RSS8 du 21 février 2001 datant d'avant le passage du pipeline, cr celle
D°PIBERS58 du 27 février 2007.

Ces perturbations avaient déjà été évoquées par le CENADEFOR à travers la carte
écologique du couvert végétal du Cameroun établie en 1995 par interprétation des images
satellites landsat et par des contrôles de terrain. En effet, certe carte avait érabli que ce
massif forestier était couvert par une forêt dense humide sempervirente à Césalpiniacceae
dominante. Mais on y retrouve aussi des forêts denses sempervirentes dégradécs aurour de
Makak dans la partie Est de l'UEFA 00.001, au Sud au point de passage du pipeline Tchad
Cameroun et au Nord autour de la ville de Eséka.

Ces UFA n'étant pas encore classées dans le domaine privé de l'Etat, ces
perturbations obligent à procéder à un microzonage préalable dans le cadre de cet
aménagement afin d'identifier la superficie forestière utile et préparer ainsi leur
classement.

À ces perturbations, il faut évalement ajouter l’exploitation de la période de
convention provisoire. En effet, cette concession forestière a été attribuée à la société
SEPFCO en 2005 et sa convention provisoire d'exploiration sig
Depuis cette date, elle à déjà bénéficié de deux assiettes annuelles de coupe dont la

ée la même année.

première a éré artribuée pour l’année 2006, la seconde pour 2007 ec la troisième est
planifiée pour l'année 2008. Toutes ces assiettes de coupe se trouvent dans l'UFA 00.007.

L'assiette de coupe attribuée pour l'exercice 2007 est actuellement en exploitation.
Pour celle de 2008, Les travaux préparatoires ont déjà commencé. Ces travaux portent sur
l'ouverture et la matérialisation des limites extérieures ainsi que sur les inventaires
d'exploitation.

Scules, les statistiques d'exploitation de l'assiette de coupe de 2006 sont déjà
disponibles (nombre de tiges et volumes attribués sur le certificat annuel de l’assiete de
coupe ainsi que les volumes DF10). En conséquence, nous allons baser notre analyse dur
potentiel exploité pendant la convention pravisoire uniquement sur l'assiette de coupe de
2006.

Les volumes effectivement abattus par essence sont contenus dans Le tableau 12 ci-
aprés.

3$

Carte 3: Zones perturhées par l'exploitation sous forme de licences

36

Tableau 12: Potentiel exploité dans l'assiette de coupe n°01 de l'UFA 00.002 pendance la
convention provisoire .
CERTIFICAT _| EXPLOITATION ]
ESSENCES tiges [Volume lüges | [Volume
Azobe 2159) 21092) 1844
tomba 875) 7157] 601
|Frake | 496) 3190 3621.
lÉkopNan CJ euf oil
Evone 374 2721 2 325
lAjélé 7 319] 55% ol.
Niové 255) 160) 355
= I84] 2116]  103|
LT) 178) 1343 6
Diberou Il 40] 1227) 127!
Padouk rouge EL 156 1249) 12]
| Fromager : 95, 1035] 84
[Moabi h E 27, 349 24
[Ta 7 | 179] 1719) 106
Acajou de Bassam 99 771 7
Bilinga U gl 710) #3
Alep L 82] 626, 77
Amouk _ 57] ___ 597 29)
Angongui | ü 36! 381 25 _
Bahia _ 94 676 46.
lroko 38 3u|_  %
Bubinga 13] 110) nl
Sipo : 16 169 16
Mukulungu L 20, 277] 5
(Limbati n 25] 20] 16|
Kote 15 u3 151
Bosst foncé L 14] 94 14
Doussié blanc | 28] 218) 19
12
7
DE
mn]
=
lAbale 10 67 ___ 10
[atandia nn 91. 82) _3]
Ako nt 109{ 4
Eyoum Rouge ___ 2? 167{___ _8 l
[Ebiara … _ 40 354| 4
| Ekop Ngomhe 483 5 630 3|
at T3 à) 2
Kossipo_ 2 [71] nl 1
Kumbi 88 642 2
Angueuk [3 ui] 2
[| Makore q 23 L | :
[Bongoll | se 4u| 1) d

Angale tt _6l 14 il 6

: 8 98 0 o!
LEkaba [125] 16 0 0
Kapokier E 2 20} ù __ 0
[Naga _146[ 1783) 0]  o
Orouga U | 7] [57 o| 0
FTchitola | 36 392 ol 0
| Tara Ce 9 65| 0) _ 0
[Tola Co E 722 a! Q
|TOTAUX ___[ go7o] 75085) 5079] 57423]

Cette assiette de coupe couvre une superficie de 2 431 ha ct il y a été effectivement
prélevé un volume de 57 423 m° pour 46 essences. Le prélèvement moyen à l'hectare est
alors de 23,62 m°. On constate que dans certains cas, les volumes demandés sont
légèrement dépassés lors de l'exploitation. Cela est dû à la vétusté des tarifs de cubage qui
font une sousestimarion des volumes des arbres sur pie

Les volumes ahatrus reposent à près de 82% (47 120 m°) sur dix essences qui sonr
par ordre d'importance décroissant l’Azobé, l’Ilemba, le Fraké, l'Hkop Naga, l'Eyong,
l'Aiélé, Le Niové, Le Dabema, le Movingui et ke Dibétour comme l'illustre le diagramme 2
ci-dessous.

Diagravame 2: Distribution des volumes roulés par essence pendant la convention
provisoire d'exploitation

Azobe
Reste 38%
17%
Dibetou _
3% % llomba
ù sÈ 11%
Movingui / D
3% | \
! \ Frake
Debema ! Niové Ajéjé Eyong 6%
5% 3%  s% S% Ekop Naga

6%

Ces essences, suivant {es résultats de l'inventaire d'exploitation qui ont été à
l'origine de la signature du certificat, sont aussi les plus représentées dans cette assierte de
coupe.

La carte 4 présente la localistion des assiertes de coupe explaitées en convention
provisoire.

7
Carte 4: Localisation des assiettes de coupe exploitées pendant la convention provisoire
dans les UFA OC.O0T et 00.002

PESTE IN y
D

39
3.2- TRAVAUX FORESTIERS ANTERIEURS

Les travaux forestiers antérieurs réalisés dans ce massif forestier sont ccux de la
phase T de l'inventaire forestier national de reconnaissance réalisés par l'ONADEF. Ce
inventaire était un sondage à deux degrés.

Un autre inventaire nativnal a été réalisé de 2004 à 2005 par le MINFOF avec
l'appui rechnique et financier de la FAO. C'était un sondage systématique stratifié de
l'ensemble du pays. Le territoire national a été subdivisé en deux grandes strates en
fonction des zones écologiques ec types de végétation:

- une strate septentrionale constituée de formations végérales ouvertes telles que Les
savanes humides et sèches et les zones montagneuses ;
- une strate méridionale constiruée des formations forestières.

Ces deux grandes strates ont été invenroriées à des taux différents en raison de
‘objectif initial d’avoir plus d'informations sur la zone sud forestière. Ainsi, dans cette
strate, les unités d’échantillonnage éraient disposées de manière systématique à chaque
30" de larinide Nord et 15° de longitude Esr.

Le maillage ainsi réalisé a permis de sélectionner 235 unités d'échantillonnage dont
huit (144, 145, 146, 147, puis 166, 167, 168 er 169) couvre notre zone d'aménagement.

Ces UFA se trouvent, suivant cet inventaire, en zone de forêt de transition ou forêr
congolaise qui couvre une superficie de 8 841 020 ha avec un volume de bois brut de
366,5 m° par hectare pour les essences principales de diamètre supérieur où égal à 20 em.
Le volume exploitable quant à lui pour les mêmes essences est estimé à 59,2 m° par
ectarc. Îl est constitué en majorité des essences suivantes par ordre décroissant
d'importance : le Fraké, lEmien, l’'Ayous, le Tali, le Sapelli, l'Ilomba, l’Alep et le
Jabéma.

3.3 SYNTHESE DES RESULTATS D'INVENTAIRE D'AMENAGEMENT

Les UFA 00.001 et 00.002 ne sont pas limitrophes. Elles ne peuvent danc pas être
sondées en une seule unité de compilation. Elles ont donc été inventoriées
individuellement. Dans chacune d'entre elle, le sens du réseau hydrographique est imposé
par l'orientation de l'écoulement du Nyong Lom Hindi qui est le plus grand cours d'eau
de la localité. Ces deux massifs forestiers ne présentent donc pas une variabilité qui
impose plusieurs unités de compilation. Ils ont pour cela été sondés en une seule unité de
comptage chacun et le plan de sondage proposé à cer effet a été approuvé par
l'administration en charge des forêts par attestation de conformité
N°0256/MINFOF/SG/DE/SDIAF/SC du 15 février 2007.

Cet inventaire d'aménagement a été réalisé par les Erablissements MEDINOF

agrées aux inventaires forestiers, à un taux prévisionnel de 0,71% pour l'UFA OC.001 avec
841 placcttes de comptage pour une superficie à sonder de 420,64 ha. Pour l'UFA
00.002, ce taux prévisionnel a été de 1,32% avec 406 placerres pour une superficie
cffective à sonder de 203 ha.

Sur le terrain, 820 placettes ont éré effectivement sondées pour une superficie de
410 ha pour l'UEFA 00.00! et 385 placcttes pour une superficie de 192,5 ha pour l'UFA
00.002. Les taux de sondage effectivement réalisés sont respectivement de 0,69% pour la
00.001 er de 1,26% pour la 00.002. Tous ces taux sont supérieurs aux minimas exigés par

40
l'administration qui est de 0,5% pour la 00.001 er 1% pour la 00.002. C'est forr de tous
ces constats que cet inventaire a été approuvé par l'administration en charge des forêts.

3.3.1- CONTENANCE
3.3.1.1- UFA 00.001
Scize strates forestières onr été identifiées dans ce massif (carte forestière). Nous
notons que certaines d'entre elles n'ont été que très peu sondées voir pas. Les superficies
de ces strates ainsi que le nombre de placertes effectivemenr sondées par strate sont

contenus dans lé tableau
présentées sur la carte 5.

i

15. Les strates cartographiques qui ont été répérées sont

Il ressort de l’analyse de ces données que ce massif forestier n'est pas accidenté. I]

est même très plat er cela se traduit par un fort pourcentage de zones hydromorphes
(33,11% de la superficie cotale de PUFA).

La proportion non négligeable des zones perturbées (10,44%) rend nécessaire la
réalisation d'un microzonage de ce massif forestier afin de ressortir la superficie forestière

utile et préparer ainsi son classement dans le domaine privé l'Etat.

Tableau 13: Liste des strates forestières sondées
Catégorie: | Terrain : |
Strate Nombre de placettes |Superficie | Pourcentage

Co PRIMAIRE _ on
DHSb | IR [11293411 101)
DHS d_ 60 4 495,78 07.57
[DHS CHPb | 9 | 57044] 009%
DHSCPb 49 | 5212,30 08,78 |
IDHS CPa | 184 11.958,28 20,13]
Soustotal: | 484 | 3352991 56,45 |
SECONDAIRE ET CULTURE
SA b_ _4 | 282,21] 00,48
(Cu 7 | 27 [15750 02,65|
(ISACPB | mi | 13141 0.22
SA CP d_ DS: | 277761 4
SICPd | 14 (128560! 02,16
SJCPL 3 00,25
| Sous total : 77 | 10,44]
a HYDROMORPHI -
Ile Le 0 | 56.28[ 009
Eau 0 | 793072 1,34
MP 4 A6 041)
MIT [ 235 1744651] 29,37
MRA 20 1 121,60! 1.89
Sous total: 259 . 19 664,47 33,11
TOTAL 820 59 396,27 100,00!

41

Carte 5: Carte forestière de F'UFA 00.001

CET

703000

72500

108507

360000

270800

3610

jOHS cPb

DHS CHP d
DHS b
Cu

4 4 8 Km

LESC 703900 732500 +200

3.3.1.2- UFA 00.002

Huir strates forestières ant éré identifiées dans ce massif (carre forestière). Nous
notons que certaines d’entre elles n'ont été que très peu somdées voir pas. Les superficier
de ces strates ainsi que le nombre de placettes effectivement sondées par strate sont
cantenus dans le tablea 14. Les strates cartographiques qui ÿ ont été identifiées sont
présentées sur la carte 6.

I ressort de l'analyse de ces données que ce massif forestier n'est pas accidenté. Il
gst même très plat er cela se traduit par un pourcentage non négligeable de zones
hydromorphes (27,34% de la superficie rotale de l'UFA).

Cette UEFA est moins perturbée que la première (4,37%) mais elle nécessite
toujours un micruzonage pour éliminer certaines zones périphériques perturbées par Les
pratiques agricoles et préparer ainsi son classement dans le domaine privé l'Etar.

Tableau 14: Liste des strates forestières sondées dans PUFA 60.002
Catégorie: Terrain _ L |
[Strate ___ [Nombre de placettes. __ |Superficie | Pourcentage

PRIMAIRE

DE | _& | ol
DIS d ___ 5 | ___ 98320|
[DHS CP b EE 2275,50|
[DHS CP 4 [ [528228
[Sous total : (ue | 10465,31
_ ULTURE _. ——
[SA | 2 EH 10844! o71|
CS PE BE] 0,60
SA CPd |. 8 465.00 ___ 305]
[Sous total : mi mi 669,11 437]

D HXDROMORPHE _
(MIT | 10 | 4 188,58 l
Soustotal: | 109 | 4ussssl
(TOTAL | 385 __.] t5323,00| 100,00

Carte 6: Carte forestière de l'UFA 00.002

Era

EE

EE =

se
—+

(Hi MIT

EMI HS «
EE DHS CP d
D HS CP b
EM HS»
Es Cu

44

3.3.2 EFFECTIES

Tous les arbres dont le diamètre était supérieur ou égal à 20 cm ont été mesurés et
classés selon leur valeur commerciale.

Les données d'inventaire ont été compilées à l’aide des tarifs de cubage de la phase
1 de l'inventaire national de reconnaissance. Les essences inventoriées ont été regroupées
en classes d'amplirude 10 em selon leur Diamètre à Hauteur de Poitrine (DHP).

Les données de terrain ont éré saisies et traitées avec le logiciel TIAMA. Les
effectifs des essences principales invenroriées pour ce massif foresticr, toutes strates
forestières confondues, ont été évalués. Ces informations seront présentées par UFA. Il y
aura enstite une synthèse pour tour le massif.

3.3.2.1- UFA 00.001

Les effectifs inventoriés par essence principale toutes strates forestières confondues

pour l'UFA 00.001 sont contenus dans le tableau 15 ciaprès :
Tableau 15: Table de peuplement des essences principales toutes strates forestières
confondues pour l'UFA 00.001
Nom commercial _____|Code)| DME tiges totales |tiges exploitables “totale | | %exploitable
[omba 1132417 60  655570Ù 177631] 36,47
Niové 1338) 50! 266353) 18 1021 14,82
p 113047 507 94541 7 42545 526 |
__ 1320) 6ol 82885] 40552] 461
[600 | co 68975) 26208] 3.84
_ [1310] «ol 64 929 27836] 361
Emien J1316/ 50] 54963) 35495] 3,06
[Tai LT 1346. 507 | 4H 806! __ 1948! 272
Bahia 71204]  60[ 46824 7175] 261.
Azobé [1106] 760] 34500) 204%) 192
Movingui 2L | 60, 31638) 10186! 1,76
adouk rouge [1345/  60[ 30412] 12318) 1.69
lAiélé/ Abel 7 [1301] 60 300981 12983) 1,67
Onzabili K 77 [1342] 50] 7 28210 15129) 1,57
Dibérou 7 [illo| 80l 194%) | 1964] 108
[Abam fruit jaune 1409 | 50! 19278) 2986! 1.07
(Abam à poils rouges _|1402[ 50! 18209] 1250) 101
| Doussié rouge Jt12] 80 16661 1452] 093
(Bongo H (Olon) 11205 60l7 147427 6406] O82
Okan EL 341| 60 13583 ____ 529] 0%
Biinga 1308 | 80 11901 2759 06
lÉkop naga akolodo [1598 [7 60[ 7 11581] ___3075| 064
Bossé foncé | [HIO0) 80/7 10971) 7 522] ol
[Mambodé | fi321 50] D862, 4723) 055 |
209! 50! 9 729 2880! 0,54
Fromager / Ceiba ] 321 | 7 50 9365] 6164] 052
[Andoung brun 11305 | 60 8480! _3379{ 0,47

[Aningré A _|I201) 60] 8384! 1390] 0.47 | 0.25

[roke 116) 100) 8211] 869) 046 | Gé |

Acajou à grandes folioles| 1101 801 807%4| 7 2577| 045

Koro _ 326 60]. 19451 __ 3 394 0,44

|Moabi [1120] 100! 75% 685| 0.42

ÎPadouk blanc [13441 60) 7409) 1398] 041

Tama ___|1i24| 8 5515 ___1044) 031

| Aningré R _____ 11202 60] _ 3825| 692 [ 21

Gombé | [1322] 60 3522] 1718] 020

Bossé clair 108] 80! 3306! | 707! 0,18

Longhi 7 [1210 60) 2801 659) 0.16

|Sipo 123] 80] 2665] 510! 0,15

Sapelli D122| 100[ 25501 7317] 014

Ayous / Obeche 105]  &O| 2371 3217 3

Framiré 115. 60. TO ol 0.10

lEkap ngombé mamelle J éol | 60! E 150 [008 | L 003 ]

|Bubingr 15 : | 207 80] 1461] L | 008| 0,08 0,18 _|

n IUT | 80) 14341 385] 0,08 | 0,07

[Acajou blanc Ho2 | 80] 1045, 163) 0, 003

(Lotota / Nkanang [12127 50 871 300! 0,05 0,05

[Ekaba 7 |i314] 60] 759] 280] 004 005

Faro 3i9| 60! 7401 441] 004 | 0.08

[Koube D {inst 50] 204] 7 0) 001 | 000 |

Omang bikocok . 1868 - 50) _ 150 : L 0, 001 _ 0,00 »)

| Ekop léké 1596 | 60 150 | ol ot 060 |
)p naga nord-ouest _11999 1 60 _150 L | 0, 01 L ox © |

Doussié Sanaga 1113] 80 1 5û 150! 0,01 003 |

|Ouzabili M 77 [i870] 501 15 131{ 001 00?

[TOTAL M] 1397345|  548119/100,00| 100,00

De la synthèse de ces données générales d'inventaire, il ressort un total de 1 797
345 tiges d’essences principales routes strates forestières confondues. De ces tiges, 30%
sont exploitables, ce qui révèle qu'il y a plus de tiges de petit diamètre er très peu de grand
diamètre. La régénération forestière est donc assurée dans ce massif qui de ce fait est
supposé être en équilibre.

On constate en outre que plus de 77% des tiges principales inventoriées sont
représentées par neuf essences principales que sont dans l’ordre d'importance décroissant
{diagramme 3): l'Homba, l'Alep, le Niové, le Eraké, l'Ekop Neombé gf, Le Daberma,
l'Emien, le Tali er le Bahia. En dehors de l'Ayous et du Sapelli, on retrouve six des huit
essences qui sont caractéristiques de zone de transition bien qu'elles ne soient pas dans
l'ordre d'importance donné par l'inventaire national de 2005.

Cetre représentativité remarquable de 9 essences sur Les 55 inventoriées rraduit de
façon évidente la faible diversité spécifique de cette forêr en ce qui concerne les essences
principales.

46

Diagramme 3: Représentativité des effectifs des essences principales inventoriées dans
l'UFA 00.001

Reste
Bahia
ali
Emien |
Dabému [
Ekop ngombé g, f. |
Fraké/ Limba
Alep
Nivvé |

Homba

De l'analyse de cet histogramme, l’on note une prédominance de

‘lomba au lieu

du Frakë qui ne se retrouve qu'en quatrième position. En outre, la carte 7 illustre à

souhait que les essences principales inventoriées sont réparties dans tout le massif mais

avec une grande concentration dans la partie Nord au sud du Nyong, pa
été exploitée sous forme de licence.

rtie qui n'a pas

Les tiges exploitables quant à elles sont représentées à plus de 78% par les mêmes
essences en dehors du Rahia qui a éré substirué par l’Azobé (cf. diagramme 4). La carte 8
qui présente la distribution des tiges exploirables est presque identique à la carte 7 à la
différence que la concentration se déporte de plus en plus vers Le nord-est de l'UFA.

Diagramme 4 : KReprésentativité des essences exploitables de l'UFA 00.001

Reste

Bahia |

Azobé

Ekop mgombé gf.
Dabéma

Emien

Tali

FrakéLimba

Aep

lomba

32%

47
Carte 7 : Distribution des tiges des essences principales dans l'UFA 00.001 (tiges/ha)

5 0 S 10 Km

AR
Carte 8: Distribution des tiges exploitables des essences principales pour l'UFA
00.00 !(tiges/ha)

49
3.3.2.1- UFA 00.002
Les effectifs invencoriés par essence principale toutes strates forestières confondues
pour l'UFA 00.002 sont contenus dans Le tableau 16 ciaprés :

Tableau 16: Table de peuplement des essences principales routes strates forestières
confondues pour l'UFA 06.002
Nom commercial Code | DME Le . tiges exploit. |% totales |% exploitables |
ÈS — = se ES = = 2 |
Niové _ 338. 50! 81840 13960] 20 | 9 |
Ilomba 1324) 60] 74795] 7 30314| 18 20
Akp_ 304] 50] 5926? 33848] 15 2
Ekop ngombé ef. 1600 60 29 937 __ 88691 7 _} 6
[Ekop léké (1596 | 60] 13188 7041 3 | 5
[Fraké/ Limba_ 7 [1320] 60! 7 12018 5436] 3 | 4
Emien [1316] 50| 11832] 8483] 3 6
Aningré R 1202] 60| 11731) 88| 3 | 0 |
Azo 106 60 78251. 4 267 2 | 3
Dabéma LETIN 6809 4232 2 | 3
['Aningré À | 1201| 60] 6225 D 4760 7 | 6 ©
(Tab ___jIW6] ©) 6166! 5212] 2 3.
[Bahia 1204) 60 6146) 1689] 2? D.
| Padouk rouge 11345] 60 6 138 2215 x D
[Aiélé / Abel L 301[ 60] 5450! 1907] 1 ES
Bilinga 308| 80 531| 12497 1 | 1
(Nage: de 1336/ 60] 3297/4036 1 D
[Evone [1200] 50] 5205 3073 1 ES
Ekop ngomhé mamelle 60! _60| 4484 … 831, 1. L :
Dibérou 110] 80 4259] 460 |. 0
[Movingui | L BRIE 60 EL 4 13]. __ 2077 1 | CL
Doussié rouge 1112 80| 4095 ____489 1 _| 0
Bossé foncé 1109] 80 331 223] 1 0
Abam fruit jaune ___ 11409 50! 3263 __ 1050 1 =
Bongo H (Olon) [1205] 60] 318 AU 1 | EE
Padouk blanc 1344] 60 _ 2698 832] 1 :
lAbam à poils rouges 14021 50 2306 _64!} M 0
[6 100) 77 19700 580) 0 [0
ho 11332] 50! 18551 903) 0 | _
vabili K_ 1342] 50! 1645 723] 0 | 0
& 2 [ie] @of 7 132 7 305) 0 7 0
re ager/ Ceiba 1321 50! 1297 870 0. +
[thé 160! 1131 D 06 | 0
fi à grandes folioles | 1101 80 | 938] 151 0 0.
Cie __[n08| 80] 809] 191] 0 |} ©
é ‘an dit] 80) 794 _û Où | 0

sa

Sipo 11123 80 183 223 0 CES

Faro 1319] 60] 74 __407| © __0
Tiama__ _ 1124] 80 661] 174] 0 __ 0
Okan 341| 60 590| 502] 0 0
EÉkop naga akolode 598 60 537 372] o _:. 0 L
Andoung rose 306 60 453 174] 0 0
599] 60 319 171 0 0

: 1207| 80] 319 39) 06 | © |
|Acajou blanc [1102 __ 80| 292| : ol __ 0 0
Kassipo __[iti7| 80 237 160) 0 0
Tiama Congo 25| 80 7256! 74) 0 0

Longhi 210[ 60 176 0! 0 0 |
Andoung brin 305! 60) 176| 1767 0 0
Sapelli | [1122 (7100! 1650 0) 0 û
‘Omang bikodok 1868 | 50! 88! 0, 0 | oo
Il 18|[ 50) 17 0] oo 0

Framiré 15, 60 74) ml 0 | ©

 Acajou de bassum [1103 80|_ il : 721. CS

Zingana 349 | 80 77 1 0 0 L

aro mezilli 11665 60 74 0 0 Q |

[TOTAL HE 405 896 150 837| 100,00 | 100,00 |

De la synthèse €
d
exploitables, ce qui révè

&
être en équilibre.

e ces données d'inventaire, il ressort un total de 405 896 tiges

e qu'il ya plus de tiges d

’essences principales toutes strates forestières confondues. De ces tiges, 37% sont

e petit diamètre et peu de tiges de vrand

iamètre. La régénération est donc garantie et de ce fait, ce massif forestier est supposé

On constate en outre que près de 75% des tiges principales inventoriées sant
représentées par neuf essences principales que sont dans l’ordre d'importance décroissant
(diagramme 5): le Niové, l’Homba, l'Alep, l'Ekop Ngombé gf, Ekop léké, le Fraké,
l'Emien, l’Aningré R et l’Azobé. Cette foisci quatre essences du top de classement de
l'inventaire national de 2005 ne se retrouvent pas sur cette liste. I s’agit de l'Ayous, du
Tali, du Sapelli et du Dabema. Le faciés de ce massif est donc en train d’être modifié.

La représentativité appréciable des 9 essences sur les 56 inventoriées traduit de
façon évidente la faible diversité spécifique de cette forêt en essences principales.

sl
Diagramme 5: Représentativiré des effecrifs des essences principales inventoriées dans
l'UFA 00.002

Reste [EEE 25 |

Arobé [2% Ê, |
Aningré R 5 ES | = | ER:
Emien 3% |
Fraké / Umba à TT l a
Ekop léké Eu: [ (1m

| Ekop ngombé g. f.

Alep

llomba

Niowé

De l'analyse de cet histogramme, l'on nore une prédominance du Niové et de
l'omba au lieu du Fraké gui se retrouve en sixième position. En outre la carte 9 illustre à
souhait que es essences principales inventoriées sont réparties dans tout le massif avec
toutefois une forte concentration dans la partie Sud dans les assiettes de coupe 2 déjà

explotée.

Les tiges exploitables quant à elles sont représentées à plus de 78% par les mêmes
essences en dehors de l’Aningré R qui a êté substitué par le Tali (cf. diagramme 6). La
carte 10 qui présente la distribution des tiges exploitables par hectare, déporte cetre
concentration vers la partie centrale du massif.

Diagramme 6 : Représentativiré des essences exploitables de l'UFA 00.002

Tati [sn KT
Frekéimba [CE «#

Ekop lèké 5% |
| Emien + CS | ju

Ekop ngombé g.f. (sans C3 | D Li |
| = | : en

s?
Carte 9 : Distribution des tiges des essences principales dans lUFA 00.002 (tiges/ha)

Carte 10 : Distribution des tiges exploitables des essences principales dans PUFA 00.007
{tiges/ha)

w

sa
En conclusion on remarque dans l’ensemble, en dehors de l'Tomba, du Fraké, du
Dabema et du Tali, que l'UFA 00.002 est plus riche en essences principales que lUFA
00.001 conformément au diagramme 7 ci-dessous.

Diagramme 7 : comparaison des tiges totales entre les deux UTA

2%
Azobè 2% |
rai [n°
Eu | = |
Dabéma = |
= = = | ! _
Emien

EL L | | |
| 3
Ekopiéké En 5%
0%

Ekop ngombé gf ns

La même tendance est observée au niveau du nombre de tiges exploitables, l'UFA
00.001 ne venant en tête que pour lIlomba, l'Azobé, le Fraké, le Dabéma er le Tali
conformément au diagramme 8 ci-dessous.

Diagranune 8: comparaison des tiges rotales exploitables entre les deux UFA

Dabema 5%

3% |
nm”)
pv (nn «7: |

Tali SE

5 4%
as ee +

— L nes je =
Ekopieke Es |

Emien 6%

Del
6%
Ek bégf
op ngombé gt
vos D
fo
CO
|
de RER

s5
L'analyse de ces données démontre aussi de l'UFA 00.002 à plus de tiges
exploitables (37%) que l'UFA 00.001 (30%). Ceci justifie le choix du concessionnaire de
démarrer son exploitation par l'UFA 00.002 et donner ainsi du temps à l'UFA 00.001
POUT Se TECONSUTUCT.

La structure diamétrique générale de ce peuplement est donnée par le diagramme 9
craprès :

Diagramme 9: Distribution générale des effectifs des essences principales inventoriées par
classe de diamètre toutes strates forestières confondues de toute la concession

= = = =
% 700 000 — ==——
ê
| # 600 000 - -
| 500000 _
400 000 : =,
300 000 - — er
200 000
0 ——
9 11 12 13 14
Classes de diamètre

Cette distriburion générale en exponentielle décroissante à pente plus ou moins
forre présente la forme d’un J inversé et est caractéristique d'un peuplement en équilibre
donc à régénération constante dans Le temps comme cela avair déjà été démantré lors de
l'analyse du potentiel exploitable.

Cette distribution normale est aussi celle qu'on retrouve dans ces UFA prises
individuctlement ainsi que l’atteste le diagramme 10 ci-après.

Diagraname 10: Distribution des effecrifs des essences principales par UFA
- UEFA 00.001 b- UFA 00.002

120 000 | _. =

100 000

80 (00

3 dia #4
40 000 —_
=]ltn h [M
En mn _— È Dre —
T 8 9 10 1112 13 M 3 4 T 8 9 10 11 12 13 4

Cusses de daretre Cissses de diamètre

é B E 8 8
£ Ê Ê 8 Ë
pertes,
Sn
|
(l

56
Cet équilibre généra
distribution similaire. Leurs
ciaprès.

s'observe certes sur certaines essences qui présentent une

structures diamèrriques sont présentées dans Les diagrammes

° Structures en exponentielle décroissante à pente plus ou moins forte

DIBETOU

Lteanes

ABAM froits jaunes

BOSSE FONCE

EYORG

LOMBA

MOABI

M OVINGUT

ACAJOU GF

PADOUK ROUGE

EKOP NGOMBE GF

ABAM à poils rouges

s7
+ Les structures diamétriques en cloche

TALI

EM IEN

FRAKE

FRAMIRE

NAGA PARALLÈLE

+ _ La structure en exponentielle décroissante à pente forte

AIELE/ABEL

ANINGRE R

Esnats

Biiié

MEL

BILINGA

BONGO H (OLON]

BOSSE CLAÏR

DABEM A

Ereiés

EKOP NGOMBE M.

EOTO

MAMBODE

SsPoO

e La structure très étalée

IROKO

ACAJOU BLANC

ACAJOU DE BASSAM

59
ANDOUNG ROSE

AYOUS

BUBINGA E

DOUSSIE SANAGA

FARO MEZILLI

EKABA

KOTIBE

EKROP NAGA N. O.

FARO

FRAMIRE

aû
SAPELLI | TIAMA CONGO

3.3.3- LES ESSENCES ENDEMIQUES

Certaines essences inventorices, selon les rravaux réalisés par J. VIVIEN et J.J.
FAURE et portunt sur la description des espèces floristiques du Cameroun, doivent se
retrouver en petite tache dans ces UFA. Celles non exploitables ne seront pas prises en
compte iei car elles bénéficient déjà de ce fait d'une protection certaine. Parmi celles
exploitables, nous avons enrègistré Le Zingana et Le Faro Mezili qui sont très faiblement
représentées avec moins de O, 1 tige pour 100 hectares.

Elles se recrutent parmi les essences qui ont unc structure diamétrique très étalée
avec beaucoup de classe de diamètres sans effectif. De ce fair, elles devront bénéficier
d'une attention particulière low de l’exploitation et il est souhaitable qu'elles soient
interdites à l'exploitation pour assurer leur pérennisation.

3.3.4 CONTENU

Les volumes des différentes essences ont été calculés sur la base des turifs de cubage
de la phase ! de l’invenraire national. Les résultats obtenus par essence principale, toutes
strates forestières confondues, sont présentés par UFA.

3.3.4. 1- UFA 00.001

De la distribution générale des volumes des essences principales inventoriées par
classe de diamètre dans ce massif forestier, il découle la rable de stock suivante toutes

strates forestières confondues.

41

Tableau 17: Table de stock routes strates forestières confondues

Nom commercial Code |DME otume Volume totale | % exploitable
ps dE total | exploitable JE ë
llomba 324[ 60! 1663 766| 1066274] 32.11 28,20
[Tati 346] 50) 416087 405 869| 8,05 10,74 |
Akp__ L 304] 50 298919] 245455] 5.77 | 649 |
[Fraké / Limba_ 11320| 60] 281377) 225412] 5.43 L_ 591
| Dabéma 310/ 60,7 275126 7 23100? 5,31 | ll |
Niové 358 [507 | 266333] 72806! 5.14 | 193 |
Ekop ngombé g. F. 600 | 60] 249327 1927121 481 | 5,10
Emien : _l1316 50! 231 668 | _210415| 4,47 3,51 L
Arobé _[no6) 60) 203433]  is0813) 3,03 | 502
i _ 1301 60] 152385] 133024] 294 | 3,52
|Padouk rouge | [1445] 60] 111505 88160) 215 | 233
(Onzabili K 11342] 50! 110337] 97701! 2,13 | 2,58 |
[Moving [1213] 60] 101691] 71465) 196 1,89 |
Bahia 1204] 60 97 552 53870) 188 143
Fromager/ Céba 11321 50| 710871 67900] 1,37 | 180 |
Bongo EH (Olon) _ 205] 60 60405 50321] 117 1,3
[Okan [1341] 60) 56388| 46181] 109 1,22
Bilinga ___ [I308) 80) 44502 25 547| 0,86 06 |
D [1352] 50] 37487) 353405] 0,72 0,88 __ |
Dibétou L 110] 80] 34202] 18720| 0,66 0,50
|Doussié rouge [il 80 33771 | L __14607[ 0,65 | 0,39
|Acajou à grandes Files | oi] Bol 32917] 22401] 0,64 959 _ |
305] 60, 31735] 24817] O1 0,66
LA am fruit jaune 14097 50[ 29267] 13477] 056 6,36
Ekop naga akolodo 598 60 29 146 18827) 0,56 Î 0,50
(Kotn 132! 6 28452 21852] 0,55 | 058 |
lrako 16| 100 24 859 13216, 0.48 | 0,35
Eyong 7 [09 5a 12897| 040 EURE
CAbum à poils rouges | 1402 | 5a! E 3948 0,37 “0,10
Gombé [1322 [ 60! 18 15 588) 0,36 LT
Moabi 1120] 100]  17600| IL916| 0,34 0 |
|Padouk blanc | 13441 60 151397 8295] 0,29 2
: 109] 80 7 13147|. 593] 025 | Ole
: 1201] 60 12 707| 6970) 025 | O8
(B D 08| 80] 12668] ___ 8122] 024 |
|Bubinga E 207] 80 10716; l 10 073 0,21 |
Sipo 1123/ 80 10 120| 6967| 020 | |
[Kosipe_ 7 [Il17| 80 9091 7440] 018 |. L
Sapelli (1122| 100! 7714 3547] 0,15
[Eonghi 7 [I210| 60 5647 3339] OI |
Aningré R 1202| 60 5244] 3209! O10 | _
Ayous / Obeche 105[ 80] 4747] 3167] 009 |

Faro 1319] 60] 4485] 4146] 0,09 QI |
Tiama ne 124 | 80 __ 4406 _2702| 009 007
Ekaba_ (1314/ 60 3081 _ 2584] 006 | 007
Ekop ngombé mamelle [16011 60) 2898] 1158! 006 | 0,03
lAcajou blanc 102] 80[ 2858]  1688| 0.06 0.04
Lotofa / Nkanang 1212/ 50[ 17358 12251 003 003
anaga [1113] 80 1319 13191 003 | 00% |
[Ouzabitt M 1870 | 50 101] 1011} 002 | 003 |
Framiré [115] 60 951! of 002 | 00
[Kotibe [18 50! 71, ol 000 0,00
Ekop léké 15%6 | 60| 156) O0] 000 0,00
Ekop naga nordouest 599 60 156! EL 0] 0,00 0,00 |
Omang bikodok [1868 | 50] 79 0] 0,00 o® _ |
TOTAL | _5180988| 3780561] 100,00 | 100,00

De certe table, il ressort que les essences principales inventuriées dans tour Le massif

présentent un volum

e brut total de 5 180 988 m° dont 73% (3780 561 m') cst

exploitable, L'Iomba à lui seul représente près de 32% de ce volume (cf. diagramme 11).

Diagramme 11: Représentativité des volumes bruts roraux par essences principales touires
strates forestières confondues dans l'UFA 00.001

Ekop ngompe g. !

5%

Niové
5%

Dabéma
5%

La même tendance s’observe sur les volumes brurs exploitables sur lesquels la
représentativité de l'Homba diminue légèrement pour faire place au Tali conformément

au diagramme 12 ciaprès.
Diagramme 12: Représentativité des volumes bruts exploitables par essences principales
toutes strates forcstières confondues dans l'UFA 00.001

Am
4%
Tai
11%
Azobé
5%

Ekop ngomhég.f |
s%

Errient Fraké
8% s%

3.3.4.2 UFA 00.002

De la distribution générale des volumes des essences principales inventoriées par

classe de diamètre dans ce massif forestier, il découle la table de stock suivante toutes
strates forestières confondues.
Tableau 18: Table de stock de l'UFA 00.002 toutes strates forestières confondues
à Volume Volume ,
Nom commercial Code |DME % % Total | %Exploitable
total | exploitable |

Alep | 304 | 50[ 259 306 233265] 1906] 21.99)
[omba [1324 | 60] 246082] 190777] 18,00] 17.9
[Niové 1338 | 50! 113868 49644] 8.37] 4.68
LEkop ngombé g. f. 600 | 60) 84095 ___57909 6,18 5,46
| Ekop léké 596 60/__71602| 62967 5.27| 5,94
Emien [1316 50!  S81II 54876] 4,27 5,17
Nasa parallèle _ 1336 60) 56901 _55358| 418] 5,22]
[Tali 346 | 50! 53821] 52728] 39%6] 497)
Fraké / Limba 320 60] 43458 _3009%4! 320) 2.84
Azobé IL 60] 41230). 37811] 303] 3,56
[Dabéma [1310 &0|  37076|7 34391] 273 3,24
Ailé / Abel 1301 | 60] 23646[ 18423] 1,74] 1,74
Éyong [1209 | 50] 22429] 7 19020) 1,65] 1,7
Movingui 11213 60 20 734 17 199 252) 1,62
[Bahia 1204 | 60] 1942417 13062| 143). 1,23
Padouk rauge 11345 60! 19327) 14 441 1.42 _136|
[Bilinga 7 f308 | 80 19071, 10133] 1,40[ 0%
Moabi [1120 100! 13352] 9539] 098] 0%
[Aningré R 1202 go] 12208 7499] _ 0,90 0,05]

64
Dibétou

Bongo | 1 (Olon)

Doussié rouge
LEUUSSIE Fous __

Ekop ngonbe m

Fromager / Cei

Mumbodé

Aningré À

Padouk blanc

Abam fruit jaune

Onzabili K

| Ekop 1 akolodo

Abam à poils rouges

[Ok

| Bossé foncé

Sipo

Bubinga E

Faro

Koto

[Acajou g.f. =

Kossipo

Andoung rose

Bossé clair

Andoung bru n

roko

Sape Ii

Doussié blanc

Acajou de basaum

Ekop naga n.0

Tiama

Zingana |

Acajou biane” .

Tiama Congo

Framiré

Kotibé

: Longhi

|Omang bikodok

Faro mezilli

0

[TOTAL ÎTOTAL|

1 360 129

1 060 741

De cetre table, il ressort que les essences principales inventoriées dans ce massif

présentent un volume brut total de 1360
exploirable. L'Ilomba est certe fois-ci relégué au second plan avec 18% alors que l'A

29 mi donc 78% (1060 741 m'}

est

ep

devient l'essence principale la plus représentée en volume dans ce massif forestier avec

19% (cf. diagramme 13).

65
Diagranume 13: Représentativité des volumes bruts totaux par essences principales toutes
strates forestières confondues dans l'UFA 00.007

Alep
19%

18%

4% Exop léké Ekap ngombé gf
5% %

La même tendance s’ohserve sur les volumes bruts exploitables sur lesquels la
représentativité de l’Alep augmente légérement et le Fraké cède sa place à l’Azohé
conformément au diagramme 14 ci-après.

Diagrarnme (4: Représentativité des volumes bruts exploitables par essences principales
routes strates forestières confondues dans l'UFA 00.002

Reste

25% Ale

Azobé 22%
4% ; | |

| Nomba
18% |
Nivvé Ï ; : __ Ekopléké
5% | \ \ 6%

Emien |! NTE bé ef

Tali 5% : Naga parallèle‘ Fi ra : |
6
5% 5%

En comparant ces résultats à ceux obtenus dans la première assiette de coupe, on se
rend compre que seuls l’Homba, l'Azobé er les Ekop se retrouvent sur la lisre des essences
les plus roulés. La grande richesse en volume exploitable de l’'UFA 00.002 par rapport à

66
PUFA 00.001 est une fois de plus confirmée et soutient le choix de l'orientation de

l'exploitation adoptée par le concessionnaire.

3.4 PRODUCTIVITE DE LA FORET
3.4.1- ACCROISSEMENTS

Les accraissements utilisés dans cet aménagement sont ceux contenus dans les

fiches techniques qui accompagnent l'arrêté 0222. Ils sont donnés dans le tableau 19 ci-

»

près pour les essences principales inventoriées.

Tableau 19: Les accroissements des essences principales inventoriées

Nom commercial _ | Code | DME | AAM | Nom commercial. [Code DME | AAM
Azobé 1106 60 10,35. |Movingui_ 213 | 60 | 05
k | Andoung brun 1305 | 60 | 05
Dabéma 1310 | 60 | 05 |
tibé L Ekaba 1314 | _60 } 0,5
Moabi [il |Gombé [1322 | 60 | 0,5 |
Bubinga E 207 | 80 | 04 [Koto 326 | 60 | 0,5
[Evoug [209 | 50 | 04 | Mambodé | 1332 | 50 | 0,5
Lotofa / Nkanang_ ALZ 50 0,4 [Naga L 11335 | €
[Alep [1304 | 50 | 04 aga parallèle 1336
Biling 77 [1308 80 | 0,4 ['Abam à poils rouges [402
Niové_ _ 338 | 50 0,4 | Abam fruit jaune | 1409
Okin [is41 | 60 | 0,4 'Ekop léke |15%6
l'ali 1346 | 50 | 04 Ekop naga akolodo | 1598
Zingana | 349 80 04 LEkop naga no 1599
Omang bikodok l 1868 | 50 0,4 Ekop ngombé gf 600
Bubinga rouge | “1206 | 80 0,45 LE kop ngombé m {1601
Bubinga rose 208 | 80 | 045 Onzabili K RICA
Padouk blanc 11344 | 60 | 045 Onzabili M 1870 | 50 | 06
|Padouk rouge 11345 | 60 | 0,45 Acajou gf 101 | 80 | 0,7
[no7 | 60 | 05 [Acajou blanc [1102] 80 | 07 |
B r_ … 1108 | 80 6,5 | Acajou de bassam — 1103 _80 | 0,7
Bossé foncé juos | 80 [os Dibétou _ [io ! 80 [07 |
lroko 116 | 100 | 05 | Framiré ___ [ts 60 | 07
Kassipo _ [1117 | 80 | 05. Bongo H (Olon) [1205 | 60 | 0,7 |
[nez | 100 | 05 Aïelé/ Alel [1301 | 60 | 6,7
 — 1123 | 80 are [19 | 60 Fo |
Tiama [1124 | 80 [Fraké / Limba 11320 | 60 CAE
Aningré À Jizor | 60 | 05 | (tomba 324 | 60 | 07
Aniagré R 202 | 60 | 05 l'Avous / Obeche_ 105 | 80 | 09.
[Bahia [1204 [760 | 05 |  |Emien_ _[i316 | 50 | 09 |
Longhi 1210 | 60 | 05 |  [Fromager/ Ciba [1521] 50 | 09 |

Ces accraissements sont constants par classe de diamètre, ce qui en réalité n’est pas

le cas car ils sont le p

us souvent élevés pour

progressivement avec l'augmentation des diamètres,

es arbres de petit diamètre et diminuent

67

3.4.2 MORTALITE

Elle représente la mort naturelle normale des arbres. Dans une forêt naturelle en
équilibre, là mortalité est très élevée chez les jeunes tiges er diminue progressivement. Elie
doit de ce fair varier par classe de diamètre. Elle a éré fixée dans les fiches techniques de
larrèté 0222, à un taux constant de 1% du peuplement résiduel pour toutes les classes de
diamètre.

3.4.3 DEGATS D'EXPLOITATION

Les activités d'exploitation occasionnent souvent des dégâts sur les arbres qui
restent sur pieds. L'intensité de ces dégâts varie par branche d'activité. Parmi celles qui
détruisent le plus le peuplement résiduel, on cite en tête l'ouverture des routes et des
parcs à bois, suivie du débardage, de l'abattuge er d'autres petires activités allant de
l'ouverture des layons d'inventaire jusqu’à l'ouverture et la matérialisation des limites rant
du massif que des assiettes de coupe.

Ces dégâts ont été fixés dans l'arrêté 0222 à 7% du peuplement résiduel.

6e

CHAPITRE 4

4.1- OBJECTIFS D'AMENAGEMENT

Lc plan directeur d'affectation des terres du Cameroun méridionale (Plan de
zonage) couvre peu à peu toute la partie sud forestière. [l définir un domaine forestier
nan permanent constitué de terres à vocation multiple et un domaine foresrier
permancnt dont une partie est constituée des concessions forestières (UFA).

L'objectif principal À court er à long terme de l'aménagement des forêts de
production du démainc foresrier permanent est la production soutenue et durable du
bois d'œuvre.

L'aménagement des UFA 00.001 er 00.002 s'inscrit dans cette suite logique. Il vise

& assurer une production soutenue et durable du bois d'œuvre en particulier er des autres
produits forestiers er services en général. Il a comme objectifs spécifiques :

“ La réalisation d’un microzonage du massif de manière à éliminer les zones
perturbéces par les activités agricoles des populations et déterminer ainsi la
superficie du massif à aménager et qui pourra faire l'objet de classement ;

"La mise en place d’un système de gestion de chaque série issue de F'affectarion
des terres réalisée dans le massif. Un accent particulier sera mis sur la série de
production ;

"L'élaboration d’un programme sylvicole à appliquer au massif forestier pour
l'aider à se reconstituer après exploitation et préserver ainsi à long retme sù
capacité de production ;

“ La fixation des mesures visant à assurer la protection des autres ressources
forestières (ressources fauniques et produits forestiers non ligneux) pendant et
après l'exploitation ;

"L'évaluation de la rentbiliré de l'exploitation de ce massif forestier pour

s'assurer que les options de gestion proposées dans cet aménagement vont être

respectées.

4.2 AFFECTATION DES TERRES ET DROITS D'USAGE

4.2.1- MICROZONAGE DU MASS]IF FORESTIER

4.2.1.L- UFA 00.001

L'UFA 00.001 est considérablement perturbée dans sa partie nord dans ses blocs
qui se trouvent entre le Nyong ex la ville d'Eséka. [l en est de même de la partie ouest le
long de la route reliant Eséka à Lolodorf où ses limites vont par endroit jusqu'à cet axe
routier englobant parfois les plantations des populations. La partie sud aussi connaît les
mêmes perturbations au nord de la route reliant Lolodorf à Mvengue. Sur la base de la
carte forestière et des images sarellires de 2003, il a donc été propose Le microzonage ci-
après (carte LL) qui fait passer sa superficie de 59 396 ha à 47 845 ha soit une réduction
de près de 20%.

70

Carte 11: Microxonage proposé de l'UFA 00.001

710000

NS: esinn $ LÉ Ds

LL

So Mask à Men Ÿ

Ses dnbe:

Dingue Dés |-

2160

+ dont

Neeniedé

RAA

‘x oo

DE Hi

En excluant de la stratification initiale les superficies des strates comprises dans Les
zones rerranchées, on obrienne la nouvelle stratification suivante (tableau 20).

Tableau 20 : Nouvelle planimétrie de PUFA 00.001

[Strate 7 _ (Superficie) [Scrate Superficie
DUSb 1104751] [SAh 2
DHSd le
DHSCPb | Eau
DHS CP d | MRA
| MP
_ $A CP b
_ [MIT | 142
“OTAL| 47 845,55

4.2.1.2- UFA 00.002
L'UFA 00.002 est perturbée dans ses parties sud-ouest et nord-est. Sur la base de la
carte forestière et des images satellires de 2003, il a donc éré proposé le microzonage c1-
après (curte 12) qui fait passer sa superficie de 15 323 ha à 11 448 ha soir une réduction
de près de 25%.
En excluant de la stratification initiale les superficies des strates comprises dans les
zones retranchées, on obtienne la nouvelle stratification suivante (tableau 21).

Tabfeau 21 : Nouvelle planimérie de l'UFA 00.002

[Strate L Superficie Strate [Superficie |
_2 864,72! SACPd | 468,00)

Pb | 170768, |SAb ___} 106.44)
DHS CP d_ | 286043 MIT | 289187
bus | 5474] Rem

Ces nouvelles superficies des strates forestières ent été introduites dans la base de
données TIAMA et la compilation relancée pour obtenir les tables de peuplement er de
stock correspondantes à ces concessions modifiées.

La base de données TIAMA de départ a été modifiée. En effet, on y a introduit ces
nouvelles superficies des strates ec relancé la compilation. On à ainsi eu de nouvelles
rables de stock et de peuplement sur lesquelles on se basera pour fixer les paramètres
d'aménagement de ce massif forestier.

T2.
Carte 12 : Microzonage proposé de l'UFA 00.002

ES

Li CX 4
fagremns
EU e . {p
ka
AZ

È

f— per mn” èes

ns YÆ Æ- 2

Lén

1]

J

4.2.2: AFFECTATION DES TERRES

Les cartes forestières élaborées er modifiéees par le microzonage ressortent seize
strates forestières dont cinq sont considérées comme forêts primaires malgré leur
différence de densité et de niveau de perturbation (DHS b ; DHS d; DHS CHP b; DHS
CP b, DHS CPd). Cinq autres strates sont constituées de forêts secondaires en pleine
reconstitution, C’est pour cette raison qu’elles sont à différents niveaux de densité (SA b,
SA CP b, SA CP d, SJ b, SJ CP d). Toutes ces strates forestières seront affectées à la
production de la matière ligneuse.

Certaines zones de plantation agricoles (Cu), malgré le microzonage effectué, sont
encore restées à l’intérienr de ce massif forestier et surtout de l'UFA 00.001. En cas de
non modification de ce microzonage par la commission de classement, ces zones de
cultures vont rester à l’intérieur de ce massif forestier permanent. Elles feront pour cela
partie d'une série sylvicole où pendant la première rotation, elles seront affectées
uniquement au reboissement suivant les prescriptions d'un programme sylvicole qui sera
élaboré.

Les terrains sur sol hydromorphes (marécages er eau) représentent environ 32% de
la superficie totale du massif. Ce pourcentage non négligeable prouve que le massif est
bien arrosé. La prépondérance des Marécages Inondés Temporairement (MIT) témoigne
que les cours d'eau sont en grande partie enca . Ces terrains sont constitués
également de Marécages Inondés en Permanence (MIP), de Marécages à Raphiales (MRA)
er des érendues d'eau (Eau). Selon les normes d'intervention en milieu forestier er par
soucis de protection des plans d'eau, les marécages inondés en permanence et ceux à
raphiales ainsi que les étendues d'eau sont impropres à l'exploitation forestière. Elles
seront pour cela affectée à la série de protection. On y ajoutera les iles qui sont sur terre
ferme mais qui ne peuvent pas être exploitées pour les mêmes raisons.

En résumé, ce massif forestier est subdivisé en trois séries :

- Une série de production ;

- Une série de protection ;

- Une série sylvicole

Les strates constitutives de chacune de ces séries par UFA et leur superficie sont
consignées dans le tableau 22 et leur localisation présentée sur la carte 13.

Tableau 22: Superficie des différentes séries identifiées dans la concession 1075

Séries [Strate Superficie| _ Total __ [Total par série |
Production ligneuse |DHSb | 11047,31| UFA 00.001 56 982,86 ha
DHS d_____| 412451) 45 534.24 ha
DIS CP d_
DHS CHPb

SA CP d__

120,63]
672,38

[SAb | 25342
SA CPb + 131,41

74

MIT 14 291,54 :
DHSD | 2864,72
DHS CPb | 170768)
[I IS CP d | 286043! LA 00.002
DHS d 547,47
ISA CPI” 468,00 11 445,62 ha
MIT] 289187)
L SA D | 108,44]
‘ UFA 00:00! |
Sylvicole Cu 524,85 _ 524,85 ha
Rae L L 524,85 ha |
Ile
: Eau 628,68] UFA 00.001
Protection [MRA 7  Ré1.46) 1 786,45 la 1 786,45 ha
[MIP 246,14
Total 50294,16| 5920416 |  59294,16

4.2.3- DROITS D'USAGE

Les droits d'usage où droits coutumiers sont des droits reconnus aux populations
riveraines d'exploiter, en vue d’une urili
fauniques et halieutiques à l'exception des espèces protégées.

Les populations riveraines usant de ces droits d'usage devront se conformer à la
réglementation en vigueur car lorsque la nécessité s'impose, l'exercice du droit d'usage
peut être suspendu temporairement ou définitivement, par le Ministre en charge des
forêts.

Conformément à la vocation principale de ce massif forestier, les activités que les
populations pourront continuer à y mener er qui rentrent dans l'exercice de leurs droits
d'usage à spécifier lors de son classement dans le domaine privé de l'Etat sont:

- la collecte libre des produits forestiers non ligneux (PFNL)

Les populations riveraines de ce massif torestier continueront à ÿ récolter librement
le bois de chauffe et les petits matériaux de construction (liane, rotin, bambou et même
les perches ….), IL en est de même des plantes médicinales et des autres produits qui
rentrent dans leur alimentation quotidienne (fruits sauvages, chenilles, feuilles, miel,
écorces et mêmes racines.….).

- La chasse traditionnelle

Elles devront néanmoins pratiquer cetre chasse conformément à la reglémentation
en VigUCUr,

tion domestique, les produits forestiers,

La conduite de toutes ces activités par affectation à l'intérieur de ces UFA est
donnée dans le tableau 23.

75
Carte 13: Carte des affectations du massif

FT]

+—

Série de protettion

Série sylvicol
Série de prodaction

|
|

76

Tableau 23: Conduite des activités par affecrarion à l’intérieur de la concession 1075

Exploitation

forestière
industrielle

et de latérite

l :
SOTVICE

lRécolte de bambou
et de rotin

Chasse de
subsistance

{sollicitées

compromettre la régénération
de certaines cssénces

Production Protection Sylvicole
= RE CS 18 RUES
Elle se fera conformément k
LU. Interdite pendant
aux prescriptions de ce plan . N
De . Interdire la première
[d'aménagement aprés son rotation
ne approbation | on |
{Activité autorisée mais clle
Extraction de sable | doit être bien controlée le Lune La
. . Interdite Activité autorisée
long de certains marécages
inondés temporairement .
Elle sera controlée et suivie
car les perches et les gaulis à |
Récolte de hois de exploiter peuvent | ,
Intecdire Interdite

| Elle est autorisée
|

Awtorisée mais à
controler

Autorisée nra

conformément aux textes en

vigueur

Autorisée dans les
mêmes conditions

——

Autorisée

Autorisée dans les
mêmes conditions

[Autorisée mais l’utilisation

Autorisée Jans les

L__—
Auto

ée dans les

Péche de des produits toxiques dans les | mêmes conditions | mêmes conditions

subsistance méthodes de pêche à que dans la série de |que dans les autres
___ [promouvoir est interdite" [production | séries

Ramassage des E l'Autorisé mais avec des Rutstis sec lé | Autorisé avec les |

subsistance
SU

Agriculture

Stricrement interdire en
raison de la vocation
principale de ce massif

f

stier

| restrictions au moment de ki | . mêmes |
fruits sauvages enr mêmes prescripTioNs a
mise en place des pépinières prescriplions
Le 2'en place L : =} à
Cureillerte de . _ ee
Autorisée | Autorisée Autorisé

Interdite

Suiage sauvage

Il est interdit mais il pourra se

[réaliser dans les assiettes de
coupe en exploitation avec
{l'accord du concessionnaire
après Une AUtOrisAtION
spéciale du MINFOF
{l'exploitation des cebus er des

grosses branches y étant

envisagée)

Stricrement interdir

_[syivicole développé

Elle sera autorisée
conformément au
pre gramme

Il est interdir

77
4.3- AMENAGEMENT DE LA SERIE DE PRODUCTION

Sur la base de l'affectation des terres ci-dessus effecruée dans ce massif, Les données
d'inventaire de départ modifiées après le microzonage du massif ont été reprises pour en
exclure celles des séries de protection er sylvicole qui ne seront pas exploitées.

Cc traitement de données à généré les nouvelles distributions ci-après des effectifs
er des volumes des essences principales par classe de diamètre pour la série de production
uniquemenr. Ces distributions seront données d’abord par UFA, puis pour l’ensemble du
massif forestier à aménager.

TR

Tableau 24: Distribution des essences principales par classe de diamérre pour la série de production de l'UFA 00.001

Nom commerciai___|Code|DME 1 2 3. 5 7 8 s[ 16! 11 12] 13 14[Total |
Acajou à grandes folioles | 1105] 80] 1160] 745) 715 401) 605, 123] 123] 127] 158 o} 0 6020
| Acajou blanc . 1102) 80 ia] 121] 243 +1] __o of 71. E û o 876
|Ayous / Obeche | 1105] 80 387| 530| nl 0! 0 ol _: 273]
Azobé ___] 1106] 60] 5245] 2702, 242 2275 181 640] 480] 29661,
| Bossé clair | 1108| 80 708 7il 281! 108| 226 oÙ_ © ü,__2308|
[Bossé foncé _ lstoo) ao] 5es1l 1204| 7 707] gg) 121 259 ù 0! 8906
Dibétou | 1] 60] éois) 2828| 1825 438| 479 o o| o] 13851]
Douesié rouge J'in2] 80) 398] 2804! 2444 _226 ta ol o| 13956
Doussié Sanaga | 1113| 80 0 o| o o! oÙ of____o 123
Framiré __{ 1115) 60! 1349 0] __o 0 o| 0 0! 1349
Iroko L 1118] 100) 2537 89) 781 344 4 © 1231 5684
|Kossipo sir] 80 506! 123] 0 0 o 0j 188!  1207|
[Kotibé Wigi sol 168! o| 6 ol ü 0 ol 158
[Moabi 100! 33174] 1501] _ 430 o ol 131 _12ml szel
Sapelli _] 1122] 100 609 | 0! 435 se o| ol ol _ {49
Sipo 1123|_ 80 385 833 o oi 121| o| _121 se] of __o 1982]
Fine : f2a| go] 1214, ogé| 401! 548) M8| s| 12] 1] el ol 1231 aa
[aningré À 7] 1201] 6o 3188| 1268 7 coo| 23] 71] _o ol 9e 0 o]  o] 6549
AoingréR | 1202] 60] 1557| 670 0 TE 0! 0 © ü 0 D, _3084|
Bahia | 1204] 60! 15130| 7145) 4813] 3401 1614 1os1] 1284! 732[ 368! | 23548|
Bongo H {Olon) 60] 32441 1285] oil ais] gi6l 1357] 720Ù 11021 406! 0] 1150!
Bubinga E 80!  158{ 121! o! 23] go! 58! nl] +170
Eyong_ 50! 2667| 1944| 929 ml 0 0 o! en!
I Longni | 60 se7[ 7 504] 723! ol ol æ 2377)
Lotofa / Nkanang 50|__ 248] 121] 28 o! _o o = 735.
Movingui | 1213] 60) 7748| 3713; 2670| 2024! 2378] 1066| 1179] 380 24 406

jélé / Abel E 1311 60] 6279] 2785] 2400 _esil sta) 2201} so) 23205
Alep = 1304] 60! 16732| 15480| 10571! 3543/ 4051| 2456| ol 75007
Andoung brun___ | 1305] 60, 1585, 8% 1037] 610] 123] 343] | o| 7156
Bllinga J1308/ 80) 19471 1270! 1111] 442] 611! 832 230! 222! SG) 0, ol g61#2|
Dabéma 1310) 60! 11761] 6ss| a67s| 3s64| 4169) 4184) 2484) 31726] 2495] 1862] 1276| 12173 343] 442, 500%
Ekabe _L1314| 60] 121] 13! ©) 123) 0] o o[ _o o! so!  o o! 624|
[Emien Tiue| 50! aeri] 5080] 5482] 4415] 5603] 4271] 3467) 2458 176! 269] 24] 33] 43000
|Faro 1319! 60] 0 137 o ol 121 o! of _o o o 565

6912

| Frak à 60) 10485 5146| 83203! 86r3|11162| 5223] 4191] 1664! 541|_ 220 o o 62422 |
Fromager/ Ceiba sal 1000| gas] 200! 464] 608! 123] 244] 170! 215] 420] 467| 550! 505] 6158
Gombé [ Gal __ 508] 264} 775] 108) 108] 0] oo] 2671 618] 7 0! sel 0 ol 2724
lomba | 6o| 139566| 88963| 82a5a| 600963142361 |36066[25777/[20660) 3195] 5708) 3625 80! 24! st8217
Kote _ go] 1134] 823] gs1] sos! 220] 766] | 648 | 137] 8 366
[Mambodé __ 50[_2508| 1014] 489] 486) 5o7| es] 137 1276] 21 7764
Niové 50| 129285] 52637 | 19 022 T148] 2630: 1663 245 1630 382 249 | Ô 215 202
Okan éo) 2703) 1326! 1824] 1o2! 350! 467] 158] 747] 1068] 362! 249| o| ‘0787
lnzabiti K = 50) 4965] 1931! 26021 1674! 2585] 1656! 1529] 815) 1022] 463| 507| _ O0 o| 20663,
Padouk blanc __ 60) 1495] 1654] 466)  ss2] 194) 463 ol gl ol _o 0 _0|] 5294
Padouk rouge 60 4 348 4 148 3201] 2767, 1 ro9] 2 447 731 2221 1058] - Le] 24 162
Talt sol 2019| 2414] 3209! 3623] 2689! 2146 aoo7| 4791) 1462[ 45471 2814| 39010
Abam à poils rouges 50 7324] 4082! 2397| 585, _ 367|_ 121 0! ol _0 : = 0] __14876
Abe fruit jaune __S0, Saig) 4713] 2688) 659! deal 245) __æ o) 123] o, o| 15126
Exop léké eo! ol ‘37 o o| o] ol o| ol ol D) 137
Ekop naga akolodo Go] 2766 51 1363) 260| 1004 +23 o! D ol  g14
| Ekop naga nord-ouest 60 0 0 po] _ o! 0 o! o| o 137
Ekop ngombé q. f ea] 11037 7661] 6715! 3626| 424] 3674] 3686) 2966] 847 o| 5632
Ekop ngombé marnelle | so} _ 71 __ge] 22! 0 0 o| 1231 o 0) 1005
Omang bikadok [is] so 37 6) of ol 0 0] 0 0 ol ol [0 137
Onzabii M 1870 50 o| ol ù ô ol 0 g9 o! 0 ° 9 98
[Total [7 Tausrefmsssrliescelis2714lcsamlosmelersenlcoarlssoso/iscao|2ogol1asa5s] soi0] 6346[1418043)

80
Tableau 25: Distribution des essences principales par classe de diamérre pour la série de production de l'UFA 00.002

[Nom commercial 2| 3 8] +] 41
: Acajou à grandes folioles ___172| 53 53| 0! __64 °
Acajou blanc 64) 64 o[ co! Ô 0
Acajou de bassam o LL o! 0! 0| _53| __o
Azobé l 288/__ 471 283| 411, 20:| 701, @25|
Bossé ciair 182[__ o 18] 0! __ol  o
Bossé foncé _ 587] 408 0 o 64 O
Dibétou 406 540! 195 | © 64 53
Doussié blanc ol 166 0 o| o o o|
Deussié rouge 623! 666! 64 0 64
|Framiré ge! _o ol ol o
roko 225) 106 >] ol 0
Kossipo le] 53! © (e) (
Kotibé _ _ 53 0 © ol __o
|Moabi s8 __182| 0 __0
| Sap: ____0!] 0 e] 9
ET &al 7] o o
Tiama _o| _54 48 o|
Tiama Çongo 0 64 ee] 0
| Aningré À 1216} 717 0 __ 0
[Aningré R 2394] 2212 o| ©
| Bahia 7351 929| 540! 470| 341 64 | __o!
287| 481! 1881 4071 112| o 0
o| o o| ol oi s3| 0
355 751] 890! 381] 482! 54 0
gl © 9 0 o! _o! ol
E 1721 26| 454] 246 213] a1| [or] 183! 387) ol
{Aïélé ! Abel ol 1027] 555! 231! o| sai 246! 53| 160! 7]
lAlep 5éso| 5258] 3037 3686] 2607, 48i8i 2748, 1828] 3407. 439)
Andoung brun E}) ol __ol ol of ü} 12, 0 0
Andoung rose 64! [8j 0! 0 0 o[ 48l &|)  o!
572] 760] 762] 206! _348| 286 290! 220! 112] 2
425 |___ 305, 170! 684 285, 348 550 106! 535 278
877|  s37| 1104] e6ci 614, 1086] 1196 &|

_ m6 2] 0 sl _o
= 854] 92] 1515 a81| 526
| Fromager ! Ceiba. 246 53 | 48 107
omba 13545| 6547) 62e 4578
[Koto 23] 129] 54 0
| Mambodé _ 514, 112! 53 193
|Naga paralièle 282] 347| 53| | 299 o
Niové 2426115435) 11187) 5654] 3641] 537 376| 54]
= D, 64 of __o) wi ol 83| 0
= [26 225] 183] &] 13] ol 64. 53 _o
[Padoux bienc | 280| 173] 685{ 300! 160! 182] o| o 0
| Padouk rouge _458 | 246 129 O
Tali . 193 483; 456! 281 |
Zingana L û (s] (el Ô
Abam à poils rouges 423: ] © 64
Abam fruit jaune _388 éa| ol 0
Ekopléké 84! sr7}| _570, 74! 057) 290
| Ekop naga akotodo _ o| o! Îl o
Ï Ekop naga nord-ouest 53 __#à Ô ol.
EKop ngombé gl | 4 064 515) 58)| 300!
Ekop ngombé mamelle __ 881 ___ D} 119, _ _Ol
|Faro me: En o o o[___o!
| Omang bikodok 0 64 0 o| 0 __o o! ol _ 64
[Total 77.548 | 47 248 | 44 224 16os1|15ot2| ?740/12010| 3450] 2786|4108| 2084] 302207

Tableau 26: Distribution des essences

principales par classe de diamétre pour la série de production de rout le massif à aménager

Nom commercial Code |DME TT à 4 El G El 72] 1] f4frotai |
Kotibe [is18) 50] 158 53 6 û 0] û ù CE 211

Eyong 1208] 50f 3233 2299[ 1670 167] 1231 848 183 64 ü D] 12233
Lotofa 7 Nkanang 1212] 50] 245 121 123 123) © 123 Q ü © ü ü 735)
Alep 1304] 50! 24575] 21160] 1582] 12187] 9276] 683] 8366 6700 1557| 318] 375) 116874
Emien 1316] 50] 6490] 554] 5617] 6587 5441] 6218 5368) 4563 ST 2 A HN 20) 2] 51797
Fromager / Celba 1321] 50 1246 879 548 528] 567) T2] 244] 277 668] 556| 627 7 692
Mambodé 1332] 50 3022 1126 542 594 507) 731] 202| 1469 127 53] 162 S 118
Niové 1338[  50| 153540) 68073] 30220] 12809 6171 2600, 695| 2006 ü 5 D] 276814
Onzabill K [1342] 50 5190) 2155] 2874] 1738] 2768] 168] 1061] 1553 507 0] 64] 22054
Tati 1346] 50[ 2268 2337| 361, 303%! a165| 227| 816] 4560] 3700] 1671] 3158] 43868
Abam à poils rouges | 1402] 50] 7947 4505 q 0] 16521

Abam fruit jaune Ta0B] 50] 6422 5101 o D] 17648
Omeng bikodok 1868| 50 137] 64] D © 202]
Onzabil M 1870] 50 ü o ü 0 gg
Azobé 1106] 60 665] 2900 640] 480] 35 3%)
Framiré its] 60! 1349 ü D û 1 402
JAningré À 1201] 60] 5012 2483 Q 0] 11058
JAningré R 1202] 60] 4921 3364 û o[ 11719
Bania 1204] 60] 16185] 7883 ü Dj 41012
Bongo H (Oloni 1205] 60] 3904] 1573 Q 0] 14008
Longhi 1210] 60 431 569) ü 0 2 506
Movingui 1213] 60] 8370) 3885 123 0[ 27421

AÏéIé 7 Abel 1301 60] 697] 3074 587] 753] 27258
JAndoung brun 1305] 60) 1585 834 Q q 7285
Andourg rose : 1306| 60 ü 64 q û 358]
Dabéma 110] 60] 1282) 7257 343] 442] 55077
Ekaba 1314] 60) 158 121 ü D 624
Faro 1319] 60 244 112 Q o +061

Frakë / Limba 1320] 60) 113%] 7854 | ü C| 72022
Gombé 1322] 60 188 244 oc] ss 2724
lomba 1324[ 60] 153107] 95510 244] 260[ 571052
Koto 1326] 60| 1357 952 885] 1190 285 813] 1063] 68 137 5 © go 7331

Naga parallèle 1338[ 60 282 347) 53 193 64 172] 164 299 679] 119] 667, 107] 711 3846

Okan 13411 60! 2703 130] 1624] 1029 423 457] 223] 800] 1008] 416] 314] 44] 180 DT 11216!
Padouk blanc 1344 60 1 784] 1 827) 1151 862) 354 645 524 211 G| g6: 0 0] 9! 0 7 363)
Padouk rouge 1345] 60] 5765 4806] 3640! 3380] 2152 2760 1704] 1613] 660, 406] 1058] 222] 222 0] 28707
Ekop 1éké 1596 60] 1 365] 882 1 572 875) 878 511 Eï£i 578] 749 957 299] 655 54) | 10 053
Ekcp nage akolodo 1598] 60] 2831 1540 804] 1363 260) 1094[ 281] 498] 123 0] 137] 183 Û] 53 9577
Ekop naga nord-ouest 1559] 60 64 191 53 ü 53 Q Q oi ü ù Ù Q ül Q 361
Ekop ngombé g. f. 1600] 60] 17075] 13680| 11067| 9204] 5780] 5382, 4502] 4828) 3473] 1488] 1991] 964] 267 0] 79084
Ekop ngombé mamelle 1801] 60] +201 1371 751 350) 129) 54] 216] 170 œ| 19 C 54 CEE 4415
Faro mez 1665| 80 64 O! © ol 0] 0 o| Q al © E ü 0 64
Acajou à grandes folioles | 1101] 80] 12331 gi 768 651 GE 401] 790] 654] 123] 187 183 Q Q 6 728
Acajou blanc 1102) 80] 428 186! 307 0 | 421 0 E O| 71 0 0 | 1113
Acajou de bassam 1103] 80 0 ol 0 0! G] 0] n ol 0 53 0 9 o o| 53
Ayous / Obèche 105] 80] 387 530) 71 142 0 Q 0Ù 142 G o o) Q 0] 0 1 273]
Bossé clair T1C8] 80 49 253 281 ù 442 252] 228, 181] 123 o 0] 260 o ü 2 966
Bosséfoné miosl 80] 6870 1881] 1115 320 472 ss[ 229 6] 121 64] 259 û 0 0] 11429
Dibétou 1140 80) 6 927 3235 2 364, 1 085 1321 486) 552 672] 365 285] 53) Le [el Le) 17 347
Doussié blanc init 60 2% U 168 ù 54 54 û] 0] ù ü ù 0 Q Q 574
Doussié rouge 1112] 80] 4 63) 3327 3 109] 1 828] 1 136 1375) 343] 407) 605 ke] 188] 0! 9! 64 17 017
Doussié Sanaga 1113] 80 ü © ü © 0) 0] où 14 0 Q Q Q o) Q Te3)
Kossipo 1171 80 506 123 53] 260 © q 54 Q 0)  t2t Q Q 0] 262 7 379
ipo 1423] 80] 484) 998 117 121 84 176! 54) 174 (] 127 99 98 64 Le] 2 672
Tiama 124] 80] ‘407 988 455) 187 174 748] 382 ST 170] 123] 0 0 0] 123 4 854
Tiama Congo 1125] 80) 64 Ü 64 Q 0 0) 5 4 ü o _ à o Q o 153
Bublngs € 1207 EU 158 121 0] 121 0! ol 243 E] 211! 64) 99 | 152 124 1 394
(eE] 1308: 82 2 312 1 842] 1871 2174 1 385. 807 737 961| 783) 341 222 sg 0! Gl 13543
Zingena 1349) 80) ü ü 0] Q Q ) 53 0) ü ol Q Q Q Q 53
1roko 1116| 100! 2931 1 093 887 0] 191 286 344 194! 123 121 234 9] 0! 123] 6 526
Moabi 1120] 100 3 803 1548 621 244 71 303] 172). 99) 281 0] 207 251 123) 7 699
Sapelli 1122l 100 609 © 435] 531 194 CRE 0[ 158) 0 ü 0 û 0! 1613
Totai 516123] 295646| 227737] 16923] 120074| 109697] 77519] 7636] 45176] S0667| 24020| 17931] 6117] 8 420] 1 720 260)

R4
Tableau 27: Distribution des volumes des essences principales par classe de diamétre pour la série de production de l'UFA 00.001

[Nom commercial _ | Code | DME | 3 5 sl 7 ol to 11 IE 14 ÎTota
L'Acajou G.F [not 80! 1237 1771] 1833] 4892 1159| 1391) 1698 24 120
Acajou banc s102] 80] 126[ 105] 364 o| 527 0 ol 736 ol 1857}
Ayous / Obeche 1105] _8o! 114 02! ol a o ol 0 0! 2104!
lAzobé 1108 | 3223) 4474| 14112] 10556 13685 23332| 11280| 26771, 30708 | 174 858 |
[Bossé clair | 108 | 1589! 969] 1442 1219 10210 |
Boscé foncé 1109 | + 082 _1233/ 484] 776] ol 1206| o! 11651;
|Dibétou 110 | ET 302| 2012] 3612] 4264| 302% __ a! 25 097
|Doussié rouge ia [aout] 3165] 3558) 5910! 154] 3010! 58] __o 28 105
{Doussié Sanage [10181 1080 | o o 1 080 |
Framiré 1115! o| o! il 659
Lroko | Line! û 17 558 |
Kossipo J 1117 C T 383
Kotibé ET = | 0 ù 133
}Moabi __T 1120] 1075) 1062] 1588, 0 14 369 |
Sapelli [1122 | 0] 1774, ü ae |
Sipo | 1123 | 6] 1083, 0 1483] _8263
[Tiama [1124 145] 1165  61@| z26[ 3241  369[ 9 3479
Aningré À ; 1201 | 400) 3488 403) _0} 1028 ___ 0 g70e,
Aningré R [1202 1510 0 EH ol 1028) o} 4207)
Bahie 5204 | 71531 10330| 10502! 7715] 4878) 1613] 2422| 19 648|
Bongo H (Olon)__ | 1205 | 2392] 6e) 4706} 0762] 4027 4071] 7482) 48 668
BubingaE û o! _668! 1285! o| 111) 1687
Eyong l 3851! 2189 0 ol o 18150!
Longhi 784] es o û 0 4 708
| Lotofa / Nkanang _ 0! 672| o] ol 0) 9! 1442}
{Movingui 8319, 12745] 7211, 9799! 38031 5 | 77259.
L'Aiélé 7 Abel 27551 5766, 6134] 7112, 20801| 8010) 12871 120 359 |
Alep 50 19318! 29804] 210661 31336| 23218] 4071] 14809! 223 537 |
{ Andoung brun 50! +795 1294! 41161 3778] 949! 3241 3801] 1644 25728 |
[Büinga so] 1923] 4258] 2696 5030| 2603) 2668. 24 406 |
Dabéma_ 60! 11551! 1536) 20 161 23579| 21108| 17 101 206 988
Ekeba 80! 12! 444 ol 0 0! 0! 2412|
Emien 50 78| 8790] 16190] 27001 26447] 26823] 23229| 5960] 10400] 4208 182457 |

85
Faro lise) 60 73 ol 23 n) _ ol ___of 17%] 0 0 ol 2858}
[Fraké / Limba l132o7 601 5551] 7218] 8205! 21402l 31376] 14787| 61%) 2951 © __ ol 216%2|
|Fromager /Ceiba |1321] 50| 530) eër| 885] +201Û 1820Ù so1] 1611] 4316| 290! 4864] 6255) set iisgl 52168)
Ü1322| 80[ 105 255) 1342] 512] 715] u]__s12| 2994! 4897 o| 1324 D 2097) _14083|

1324] 60] 73880] 92802/ 143286) 157 707/153256 [173800 169508 150746 | 77455] @47o7l 48572! 15318 5350! 1330 108 |

1326. 60[ 600! ao] 1438/ 2350) 797] 3 689] 586, soi  o!] 1558 0 21 887)

[a332[ 60| 1328] 1050! 847] 1205| 1833) 2956] as] og6o] 2755] 1121 1881 29 962.

| 1338] 50! 08452] 54962) 32617] 18503] 9516| 9480) 1519] 12605) 3605) 2828] 0) 0 214 370!

[iseil gol sas] 1384/3156] 2665] 12001 2250|[ oo) 5779| 102741 4101 33421 sa 44 329 |

1342] 50] 2628) 2016 4cse] 4333] os61 8123] 6171 11828[ 7703] 1158] 6201| 7a18| _82 514:

Padouk blanc ol 791] 1727, go6) 454] 701, 2231| 1511] 930] o| ol 13 260!
Padouk rouge Bo 2302| aa] 5536! 7163) 6182| 11702] 9427| 12423] 6goo! 2512 14171) 3462 89 905
Tai 50] 1069 2236] 5709, 9378] 9730 10195] 354) 31602 28/26853| 57985] 333423
Abam à poils R. 50| 3877] 4263) 4148] 1513] 1327| 585 o!| 0 0 o ___o| 15713)
Abarm fruïf jaune 50] 3081] 4921] 4652] 17071 1675] 1182] 1200) oo o| ol 0, 21945)
| Ekopléké _ 60) © 14] o o| o| o| û ol ol 141
LEkop nage À isee| eo) 45) 2026! 1200| 3520! ea 3352 ao) 0) ol 22626!
[Ekopnaga NO | 1599] 60 _0| 144 0 0 ol o _ o[ ol o! 144|
\Ekopngomtég.f. | 100! 60) 5843) 10041| 13287 17382, 13147 28539 | 14 st5| 132%] 4638] 01 202114)
| Ekop ngombé M__ | 1801 |_&o| 38| __512/ 171] 573] q 849) oi o! _ o| 2244
|Omang bikodok | 1868, 50 73 Cr o| © 0 ù] 0! 73|
|Onzabiii M 1870 50 ol 0 o! 0 765 o] _o! © 766 |
Total LE) 219 326 [255 see | 317 164 | 346 295 | 247 oa6 | 450 8as | aë2 214 | art 727 | 262 104 | 211 840 | 277 449] 221 500 | 50 276 | 129 400 [HIGEZMEN)

86
Tableau 28: Distribution des volumes des essences principales par classe de diamétre pour la série de production de l'UFA 00.002
Nom commercial JCode [pme | 6 rl 13] 14
Acajou à grandes fololes | 1101 0 e] oO ©
l'Acajou blanc 1102 | __ ol ol 0 o|
lAcajou de bassam | 1103| ü [a ol _o
Azobé 1106 | 1297| 1705 o) ol
[Bossé ciair 1108, 266 0 Le] Ce]
Bossé foncé D 1109! o]  686| _ol___ ol
Dibétou [150 723| 462 ol ol]
| Doussié blanc #11: 278 Ô Le 0
[Doussié rouge 112) 1147] aol o|
_Framiré 1315] 0 Ce] ]
jiroko _ 1116 333} 0 o|
| Kossipo 1117: ___G| 378; 50
|Kotibé 1118] oi ch 0 ol
Moabi 1120| gs, 1195 2643 o!
| Sape e 1122! o| 481] o| 0
Sipa _ 1123 307[ 391 1291 | 0
Tiama 24 0] 124 o! _o
Tiama Congo __. 1125 LL L _ 0] 0 L 0 9
lanngéA 120* 873] 1152] 1128/ 957 778, 233] 0 o
Aningré R D 1202 1414| ü| 0 364 (e]
Bahia E 1204 1633] 2081] 2095 o o
| Bongo H (Olon) 1205 511} 416! 576]  424| : _o!|
|Bubinga E 1207 | _o po o 0 894|
|Eyong_ : 1209 | 2923, 1725] 2875| 1780! oi
i 1210 0 ° o 0 a!
ui : 1213) 1369) 1011) 1144, 2305 | 0
Aiélé / Abel 1301 1777] 1436) 6%) o| 2147] 1901[ 502| 1818) 1573] 3 768
Ag 1304! 9100! 10 180[ 14 239112 562| 20830  21260l17278| 38631| 5882112048) 3953] 7710!
|Andoung brun 1305 | _9 0! Q 0 0! 1217! (e) ©
Le T
Aandoung rose 1306 __202] 166 ol o o o 0 |
E 1308 | 1936/1972! 752) 1677 2242| 2083] E ol ol 135%]
| 1310 528. 441] 2476] 1371 4257| 1003] 3720] 3845) 0) o! 2686|
136] 930! 2859] 3496] 2061 9251) 4968] 4402] 1422] 18341 1161] 1005] 420%

Faro 233] 256] 220} o| ol 0 2682
Fraké / Limba 6137, 3997, 2976| 4061| 1109, 4378 32 52 |
Fromager / Ceiba 253 o o|[ _s30| 608] 602] 6821]
|lomba 218821216587] 218521 9641418680) 14115 | 181 582
|Koto n 731] 233] 229) 1021 0 0 0 2560 |
|Mambodé 2) 333 o] ses] 30] 1403 o] 057! 1117] 6207
Naga parallèle __g2) 500] 233] 827] 1000! 231 10271) 1934/14650|  41628|
Niové nga77lias|12810| 2589] 2413] 2000 0j _c; ol 8636
Okan ol __o) 233 o| 398! «10 0! 1161| 0) 3747
Onzabiti K 316! 166] 662] 0] 398, 498 Q ol 1326] 4952
| Padouk blanc 1185] 777] 580! g%6| 1733, 0 ol _e ol 5485)
| Padouk rouge 760] 1687, 1602, 1648| 1126] 19041 0 0 0!) _14206
Tai 539. 803| 1722) 876] 1460! 3580] 5408! 3276| 7086| 42629
[Zingana o| o! _o ol 320! o| 0 329
| Abam à poils rouges 223| 307] 485, 5i1| 0! o 0 3742
| Abam fruit jaune 1280, 44] 455] 620| 727 498 0! 5 239
Ekop léké _ 2720] 2264| 3170] 2464] 3571] 4480 977 53440 |
| Ekop nage akolodo ge) 0, 6] u|__4e7 nl 1093, 4730!
Ekop naga nord-ouest 92! oÙ 182 0! Q 0| o! 373,
Ekop ngombé g. f. 5894| 6442] 7795 5130| gs; 0 _64 152
Ekop ngombé mamelle 1128 333| 465 1 336 | _368 Ê] 7 601
Faro mez _ _® e] © __© 0 0 34 |
Omang bikodok 0 0 Q ol o! 0! 0 67
[Total 76 041] 79 805 | 92 262] 73 550 | 100 045 | 124 372 59 641 | 20 258

88
Tableau 29: Distribution des volumes des essences principales par classe de diamétre pour la série de production de tout le massif à

aménager
Nom commerelal [Code |DME | 2l 3 4 sl  _& 8 13 Total
Kotibé lii18! 50 67 0 0 0 ô © : 0 200
'Evong _ 1209! 50! 3747] 6492, 5675| 5084| 3684| 1720 __0 36 029
Lotofa / Nkanang __| 1212750 n8, 210! 332| of 672] o 0 D 0 1442|
Alep [1304 50 22096| 27302) 31545) 33558] 42566, 51 797] 52 506 | 207 5736! 7719| 418316)
[Emien lis] 50 5794] 9720| 17049! 10686) 29062] 33235 36074 “82 5562| 5159! 22440 |
Fromager / Ceiba | 1321] 50 10221 gas] 1368/ 2053) 591! 151411 24145] 3588] 5466! 6255] 10025| 12923|_ 58800!
Mambodé 1332) 50[ 1176  gso) 1538] 1832] 3522) 1250| 11362| 2766] 11211 2186] os7| 3950! 36160]
| Niové 1338 | 50! 11079] 52295! 33136) 22 6 | 12048| 39321 15514] 4119] 4287 711 0 0} 300738 |
1342|_ 50 2251), 4974] 4499, 10013 8123] 6560] :2226| 8205, 12214) 820 87 466
146! 50] 2440| 6248| ous] 11452Û 11071) 5055] 35271] 49506] 25e18| 64604
1402] 50 4704] 4370] 1820| 17%2| 1006 | ôl el 863
Abam fruitjaure | 1408/ 50 5oi1| 2651| 2141| 1802} 1447| 934 | 1644
Omang bikodok ___| 1868| 50! o 0 o! 0! __o or
Onzabili M [isrol 50 0, 0) o| 765 0! o| o
Azobé 1106] 60 3842| 5562 11853| es15| 26040{ 10126] 36064| 40630! 11476
Framiré 1115/ 60 0 ( Êl
l'Aningré A | 1201} 60 2543! 1400! o
| 1202) 60] 3478| 1414 0
he , 1204, 60 0987| 12197 9
Bongo H {Olon) | 1205! 60 2753] 2787 o
Longhi 60 __420| 970) 7 476 0) eo] 477
[ovinqui 60] sess] 50%] 6013| ea) 2236| __o| 475
Lai Abel eo! 3690! 3210) 6086] 530 10229] 15509] 137 942
Andoung brun _eol s30[ ero| 17051 2287 ___0| 2694]
| Andoung rose 306 | _ 60. 67] 202] 15] __ ol 1616
| Dabéma 60 | 7657) 12078| 9667) 14012! 5183] 9103) 233854]
|Ekaba 13 60 127,212] 0!  44| [ol 2 412)
[Fe 1319] so! ni7l 238 ol 233] 0] 5540!
|Freké ! Limba | 1320| 60, 6003! 8201| 11827] 27361] 47515 0, 249 483|
Gombe 1322| 60! 108] 255! 14342| 512, 715 o| 612] 2264| 4897| o| 1324 2027] 14063]
llombe liazal 60] 1050] como | 155100 172028 |irS 088 lies 287 181 450 [195 160! so 144] 7842, 54572] 17250| 5360] 1511 750
Koto 136[ 60! 71e goal 1532) got) 109] 3ot8] 66584] 5011 ol 1559 ] ol 0] 24427,

Naga parallèle 1335] 60 150 362 g2| 500! 233 827| 1000! 2315| o! 7696] 1589| 10271| 1934

Okan 1341! 60| 1431/ 14527 3156) 2665, 1532) 2250] 1379] 6189] 10274! 4716) 4204] 5a7el 3350

Padouk blanc | 1344 60 945| 1907| 1991] 2231] 1282] 3107) 3245] co! o] 1089 ol 0 0

Padouk rouge | 13451 4809| 6299] 6750) 7784| 13439] 10552 14027] 8125! 547] 14171) 3462 3004]

lEkopiéké |156 | 1025) 2720) 2264] 3176) 244| asso] 7083] 10866: 4007| 10237] 977

| Ekop naga À. 1598 | 2026] 1391. 3529 g4il 5273. 3849| 159! o| 1842] 3014 o

Ekop naga N.O 1599 | 12| g| 0 192 | 0 © û o oÙ no o|

Ekop ngombé g | 1600 | 14285] 10151] 22823, 20912| 25036] 27875] 37358] 3282, 16872! 18640 4638 |

[top ngombé M. | 1601] 1432] 1300  p06| 465! 261! 13361 1a17[ 9! 1345] 0 ol

Faro mezilli 1665 | of__ _o of __o __ 0! oÙ o| 0 0!

[acajou GE _ 11] 1329] 1666, 2236 5063| 159! 2120 1698 __o

Acajou blanc | 1102, 40! o| 0 o! ol 73 ol__ eo! ol 2052|
['Acajou de bassam | 1103 of 0) o © ol 54! 0 o 0! 548 |
Ayous / Obeche 1105 __305| 114[ 402! o| = 1380 0 0! 0 0 ce 2 104

Bossé clair 1108 202! 43 ol 1589] 12351 1442] 1463] 1210! o! ol 4331| 0 _12 142

Bosgé foncé | 1109| 15031 1722 _782| 1696) 484} 1462] ©! 1206| 770] 3682 Al 0 14 963

Dibétou L'inol zi90| 4051 31331 6531! 2735| 3075, 5081] 392% 3616| 786] 0 0 34367

Doussié blanc EE _gi_ 207 ol is) 27%8l ù o o! c; o| o| 0 601

Doussié rouge ue! 1266! 36860, 4249] 4114) 7057| 2354] 3585 6633! 0!_2860! 0! © _1810} 36 456 |
Doussié Senaga | 1113 à o| o o! __o o! 1080! o 0) 1080

Kossipo RETTE2 ira 114] 80] oi ol 3#[ ol o| 5001! 9324|
Sipo 1123 212] __243! 376| 276, ss) 1557! l___ ol 11386

Tiama | 4124 108[ 215 | 209 133) 228) 450| a6e|  o 546) 3823)
Tiama Congo | 1125] a | o o| oi 14] 0 ol ù ol 161

|Bubinga E 154 | o tal 66e] 1716| 558) 1110 E 209%4| 10398

[Bitinga ie] 323%, se7| 5mo| 4373 4562] 6067 7113] 3672] 2068! 155! C7
Zingana 0 0 oo 0] 3% oi ù oj__ ol ol] 32

Iroko = g28] oil 1456] 0] 725) 1480] 2321| 1649[ 1204 153%. 3405 o 2845] 18577

{Moabi_ _{1120{ 1001 135) 1131 ooe! _652| 279/ 1618 1195] 1540] 1062| 3625[ ol 580 |_2874l  23065|
|Sape 1122| 100 160 0 871 146! 854 ü| 122! 0| 17741 0! °} o| 5045

Total Î nn sas | 303 982 | 393 206 | 426 101 | 441 208 | 533 093 | 482 250 [506 000 | 436 169 | 349 523 | 325 832| 281 141 | 110 834 | 172 mn

La synthèse de ces tableaux a permis d'avoir les tables de peuplement ciaprès de la
série de production d’abord pour à superficie de tour le massif forestier.

Tableau 30: Table de peuplement de la série de producrion de tout le massif forestier
[Nom commercial Code[DME ltiges/ha Jrotales “exploitables
Ilomba T1324 60] 1002] 571052 166287
Niové 338] 50] 4,86] 276814] 24981
Alep 304], 50] 20] 118874) 57310
Ekop ngomhé 9. f 600 60 1,39 79 084 28 057]
Fraké/ Limba 1320] 60! 1.26] 72022] 35597
Dabéma 310 60] 0,97] 55077 24 305]
Emien 3lé[ 50] O91! 51737] 34081
Tali 346[ 50] 0.77] 43868] 35654
[Bahia 204 60) 0,72] 41012 716]
Azobé 1106] 60] o62] 35396] 20833
[Padouk rouge 1345] 60] 0,50] 24707] 11316
Movingui 215] 60) 0,48] 27421[ 9513
Aiélé / Abel l “4 60] 048] 727258 11610
Onzabili K 1342] 50] 0,30] 22054 11 834]
Abam fruit jaune 409, 50] 0,31] 17649 2710
[Dibérou L 110 80 0,30) 1347 1 928
Doussié rouge ____]1112] 80] 030| 17017 1 605
Abam à poils rouges 402 50] 0,29 6521 1544
Bongo H (Olon) [1205] 60] 0,25] 14009 6 069
Bilinga | 1308] 80 C,24 3 543 3 052
Exong 20] 50] 21] 12235 5021
[Aningré R 202[ 60 Oz] 11719 ei]
Bossé foncé _]1ic] 80] 0,20] 11429 675
Okan i 341] 60, 0,20! 11216 4270]
[Aningré À 201 60) 0,19 11055 1438
Ekop léké 596] 60] 0.18] 10053 5260
Ekop naya akolodo 598 60 0,17 9 577) 2639
Mambodé 13% 50 oi 9118 4427
[Moabi L 120] 100! 0,14 7699] %61
Fromager / Ceiba 321 50, 0,13 7 692 4919
Padouk blanc 1344 60! 0,13 7 363| 1740
Koro Del 60 0,13) 7331 2946
Andoung brun 305 60 0,13 7 285 _29%46l
Acajou à grandes folioles | 110L En 0,12 6 726 2039
[roko 1116| 100! O1] 6526 600)
Tama L 124| 80 0,09! 4 854 896
Ekop ngombé mamelle eu 60] 0,08 4415 742
Naga parallele 1336[ 60] 0.07 3 846 2 970
[Bossé clair _ 108] 80] 005! 2966 190
Gombé 322] 6@| 005 2724 1 309

91
Sipo __[uz3] 80] 005] 2572 612
Longhi 7 JI210] 60] 004] 2506 565|
Sapelli 22 100 0,03 1613 158
Framiré 115] 60] 0,02] 1402 53
Bubinga E D 207 80) 0,07 1 304 992
Kossipo h 17] 80] 002] 1379 438
Ayous / Obeche [uosf 80] 002! 7 1273 142
Acijou blanc 1102] 80 0,0?! 1113 7)
Faro 319 60[ 0,02 1061 568
Lotofa / Nkanang Bi 50 0,01 735 245
Ekaba 314[ 60] O1] 624 222
Doussié blanc il 80] Q01 574 0
Ekop naga nord-ouesr 1599 60) 0,01 361 53
Andoung rose : 306 60 0,01! 3581 L12
Koribé 8 50 0,00 211 0]
Omang bikodok _ [iaégl  50Ù 0,00 202 0
Tiama Congo 25 80[ 0.00! 193 64
Doussié Sanaga 13] 80] 0,00 123 123
Onzabili M 870 50, 0,00 99 99
Faro mezilli 665 60 0,00 64 Ô
Acajou de bassan ea) 80| 0,00 54 53
Éngann EL 80] 0,00 53 53
Total [301091720250 547270
Les volumes découlant de ces essences sont consignés dans le tableau 31 ci-après :
Tableau 31: Table de stock de la série de production de tour le massif
[Nom commercial [Code DME/vol/ha foltotal bol. Exploitable
Homba 1324,  60| 26,53] 1 511 750 ! 003 735
Alep 304] 50] 7,31] 416316 353 818
Tati 11546] 50] 6,88] 376 052 366 164
Niové [1338] 50] 5,28] 300 738 96 076
Ekop ngembé g. f. 600| 60] 467] 266 266 199 967
Fraké / Limba __ [1320] 60] 438| 249483] 196 302
Dabéma 310] 60] 4,10] 233 854 197 765
Emien __Jigiéf 50] 394] 224492 205 542
Azabé 106] 60| 3,78] 204 779 190 646
Aiélé / Abel 1301] 60] 2,42] 137942 119 557
Padouk rouge 345] 60) 183] 104112 81 202
Bahia 204] 60] 165] _ 94226 54 456|
Movingui 213, 60] 1.62 92475 67 259
Onaabili K 342] 50 1,53] 87 466 77493
Fromager / Cciba : 321 50) 1,04 58 900) 56 360
Bongo H (Olon) _|1205, 60] 100 57127 47 458
Ekop Iéké 159%6[ 60] 094] _ 53583 46 852
Bilinga 308] 80] 0,85] 48421 27 026
Okan 341] 60] 0,84 48 076] 39 374
Naga parallèle 336| 60! 0,73 41 628 40 525]
Doussié rouge 112] 80) 0,64 36 456 7141
Mambodé 1332, 50] 0,63 36 16ù 32 454
Éyong 209] 50] 0,63] 36029 26 796]
Dibétou __Jino] 80] 060 34357 8 282
Ekop naga akolodo : 598| 60! 0,48 27357 8912]
Abanm fruir jaune 409| 50] 0,48 27 184 2 546
Andoung brun 305, 60] 0,47 26 944 21153
[Acujou à grandes folioles  ]1101] 80] 0,46 26253 7407
Koto J1326 60] 0,43] 24427 8 10i|
Moabi Jr] 100] 042] 23065 6416
Abam à poils rouges 1402] 50] 0,34 9 455 6173
lroko 1116| 100| 0,33 8511 9 155
Padouk blanc 344] 60] 029] 16735 9 662
Aningré À … 201 60] 0,27 5 286 6 181)
Bossé foncé _ 1109[ 80] 0,26] 14963 7121
Gombé 322] 60] 0,25 14 093 11 880]
Aningré R [202 60! 023] 13353 2 902
Bossé clair 108] 80] 0,21 12 142 8 455
Sipo _[1123] 80] 020 11386 8025
Bubinga E __ [201 80] 018] 1039 9 802
Ekop ngombé mamelle [I6oill 60) 6.17 9 845 5571
Kossipo 17] 80] olé] 9324 1799
Faro 1319] 60] 0,10 5 540 5056
Sapelli 122] 100! 0,09 5045! 17174
Longhi 210] 60! 0,08 4711 2768
Tiama [1124] 7 80] 007 +823] 2324]
Ekaba _ 314] 60 0,04) 2412 1 989
Ayous / Obeche [1105] 80] 0,04 2104] 1 380]
Au ajou blanc 02| &C| 0,04 2052 736
Andoung rose 306| 60] 0,03 1616 1 180
Lutota / Nkanang 212] 50 003 1 442} 1 004
Doussié Sanaga 13] 80] 0,07 | 080 1 080
Framiré Il 115] 60] 001 770 110
Onzabili M 1870] 50] 001 765] 165
Doussié blanc Hi] 80] 001 601 o
Acajou de bassam 1103] 80] 0,0! 548 548
Ekop naga nord-ouest 1599) 60] 0.0! 517 192
Zingana : 349] 80) O0! 329 329
Kotibé I8[ 50 0,00 200 0
Tiama Congo 25] 80] 0.00 161 _ 147
(Omang bikodok Bob] _ 50| 0,00 140 Q
Faro mezilli 665] 60] 0,00 44 |
Total [ocsosl 5 106430] 3781589

93
Ces tubles de peuplement et de stock de la série de production confirment les
essences ciaprès comme essences principales phares de ce massif forestier. Il s'agir de
l'Ilomba, Niové, Alep, Ekop Ngombé ef, Fraké, Dabema, Emien, Tali et Azobé.

4.3.1- LES ESSENCES RETENUES POUR LE CALCUL DE LA POSSIBILITE

Les essences aménagées sont celles qui doivent supporter les décisions
d'aménagement. Ce sont done toures les essences principales inventoriées. Suivant les
prescriptions de l'arrêté 0222, la liste des essences retenues pour Le caleul de la possibilité
doit être composée d’au moins 20 essences principales faisant au moins 75% du volume
brue exploitable bonus compris, de toutes les essences principales inventoriées.

De l'analyse des données de la série affectée à la production ligneuse, il ressort que
certaines essences en dehors de celles évoquées comme endémiques et devant de ce fait
bénéficier d'une attention particulière lors de l'exploitation de ce massif forestier, sont
très faiblement représentées. Leur exploitation entrainerait leur disparition à la seconde
rotation ce qui risque alors de changer le faciès de cette forêt. Pour les préserver, il est
nécessaire de proscrire leur exploitation pendant la première rotation.

Ces essences sont celles qui unt moins de 0,02 par ha dans les données de densité
de La table de peuplement générale de la série de production. Elles sont au nombre de 13
et sont contenues dans le tableau 32 ciaprès.

Tableau 32: Liste des essences inrerdites à l'exploitation pendant la première rotation
dans les UFA 00.00 L et 00.002
Nom commercial _ÎCode|DME | tiges/ha] totales exploitables |
Lorofa / Nkanang 2121 50 O0! 735 ___ 245
Ekaba | [i31é) 60) oüi| 6241 222]
| Doi sié blanc {HIT 80! 574|_ . Oh
Ekop naga nord 1599 CR 361 53
Andoung rose E n 358 112
[Kotibé D 21 il __ 0
|Omangbikodek 2m ol
{Tiama Congo 193 ___64
Doussié Sanaga : | 123| _ 123
Onzbili M ___ | 1870! 9) 99)
| Faro mezilli_ ____ [1665 __ 64] __©
Acajou de hassam [toi 53 53
Zingana 1349 53 53!
Total _ H 3 649 LO24
Les cartes 14 et 15 ci-dessous montrent que ces essences sont disséminées dans
tout le massif à aménager avec des densités très faibles (moins de 0,2 tige par hectare pour

la 00.001 et plus faible encore pour la 00.002, moins d'une tige pour 100 ha). Toutefois,
elles présentent trois poles de concentration dans la 00.001 et deux dans la 00.002 qui
méritent une atrention particulière Lors de l'exploiration.

94
Carte 14 : Distriburion des essences interdites à l'exploitation dans l'UFA 00.001
(tiges/ha)

0-0.21
Em 021-043
EM 043-064

Carte 15 : Distribution des essences inrerdites à l'exploitation dans l'UFA 00.007 (tiges/ha)

0- 0.007
EM 02007-00001

96
Des 62 essences principales qu'il y avait au départ, il n'en reste que 49 avec un volume
total exploitable de 3 805 975 m°. Celles retenues pour le calcul de la possibilité sont

contenues dans le tableau 33 ci-après :

Tableau 33: Essences principales retenues pour le caleul de la possibilité
ESSENCES RETENUES POUR LE CALCUL DE LA POSSIBILITE
Nom commercial [Code [DME [voLtoral  [vol. Exploitabie [Pourcentage
Llomba 1324] 60] 1 511 750 1003735] 26,59
Tati 1346 50] 376052 366164 970 |
Alep 1304, 50| 416 316) 353818 9,37 |
[Emien 1316] 50] 224 492 205542] 545
Fraké / Limba 11320] 60| 249 483 196 392 5,20
Abe 1106] 60 204 770! 190 646] 505
Aiek / Abel 1301 60 137942 119557 3,17
Niové 1338) 50|[ 300 738] 96 076 2.55
Onabili K 342 50 87 466] 77 493] 205  ;
[Fromager / Ceiba 32] 50] 58990 56360[ 149 |
Bahia 204] 60] 94226 54 456 1,44
Okan 341 60] 48076] 49374] 104 |
[Ékop naga akoloo | 15981 60] 27 357 18912] 0,50
|Dibétou 1110] 80] 34357 18282] 048
Doussié rouge 112] 80] 36456 17141] 045
Abarm fruit jaune 4097 50] 27184 12546[ 0.33
Gombé [2] «1405 IL 880] 0,31
Padouk blanc 1344 CQ 16735 9 662 0.26
Iroko 116) 100 18 577 9155 0,24
[Bossé clair 1108 80 12 142 8 455 0.22
Bossé foncé 109 80] 14 963] 7121 0,19
Aningré À 201] 60] 15286] 6787 0,18
Abam à poils ruges 402, 50 19 455 6173 0,16
Ekop ngombé m 1601 60 9 845 5 571] 0,15
Aningré R 202 60] 13353 2902 0,08
Longhi 1210] 60] 4777 2768 0.07
Tiama 124 80) 3 823 2 324] 0,06
Acajou blanc 102 80 2 052 736 0,02
Sous total 1 | | 3980764] 290002] 76,84
ESSENCES COMPLEMENTAIRES TOP 50

Nom commercial Code [DME |vol.total |vol. Exploitable ] Pourcentage
Ekop ngomhé £. f. 1600 60| 266 266 L 199 967] 5,30
Dabéma 1310 60| 233 854 197 765] 5,24
Padouk rouge 1345 60| 104 [12 81 202 2,15
Movingui 1213 60 92 475 67 259] Lr8
Bongo H (Olon) 1205] 60] 57127 41458 126 |

97
Ekop Iéké L 506] 60 53583 46852] 1,24
Naga parallele 336[ 60 41628 40525] 1.07
Mambode 332 50 36 169 L 32 454 0,86
[Büinga 308 50 48421] 21026] 0,72
Eyong 209] _ 50] 36029 26796| 0,71
Andoung brun 305 60 26 944 2153 0,56
Koto 526| 60] 24427 1BI0I] 048
[Acajou à gf. 101] 80] 26253 17407 046 |
Mali 1120] 100| 23965 16416 0,43
Bubings Ë 207] 80] 10398 9802! 02% |
Sipo L [23] 80] 11586 8025 021 |
Kossipo IT] 80 93424 7199) 021 |
Faro [1319 60 5 540 5056 015 |
Sapelli 122] 100 5045 1774 0,05
Ayous / Obeche 1105] 80] 2104] 1380] 0,04
Framiré D 115) 60 770 110] 0,00
Sous total 2 | [ruse 874328] 23,16

Il ÿ a done 28 exsences qui ont été retenues pour Le calcul de là possibiliré. Elles
font un volume beur total exploitable de 2 900 028 m° représenrant 76,84% du volume
brut total exploitable de routes les essences principales autorisées à l'exploitation (3 980
464 mi).

Nous avons encore 21 essences complémentaires du top 50 qui seront exploitées
aux DME fixés par l'administration. Elles font un volume brut total exploitable de 874
328 m° représentant 23,16% du volume brur total de toutes les essences principales
autorisées à l'exploitation.

4.3.2: LA ROTATION

Conformément à l’article 6 de l'arrêtée 0222 du 25 mai 2001 fixant les procédures
d'élaboration, d'approbation, de suivi et de contrôle de la mise en œuvre des plans
d'aménagement des forêts de production du Cameroun, la rotation représente l'intervalle
de temps qui sépare deux passages consécutifs à exploitation au même endroit dans un
massif forcsrier. Suivant le même arrêté, la rotation minimale doit être de 30 ans er
quand elle est revue à la hausse, elle doir être un multiple de 5.

Dans le cadre de cet aménagement, cette roration à été fixée à 30 ans.

4.3.3- LES DME AMENAGEMENT (DME/AME)}

L'indice de reconstitution du nombre de tiges prélevées pendant la première
rotation pour chaque essence retenue pour le calcul de la possibilité, a été caleulé à partir
des DME administratifs sur la base de la formule suivante :

9R

% Re ={N, (LA) (1) YN,

Avec AN, = Effectif reconstitué après 30 ans
À = Déyâts d'exploitation estimés et fixés à 7%
a = Mortalité estimée à 1%
T= Rotation fixée à 30 ans
AN, = Effectif exploité
Les taux de reconstitution des essences principales retenues pour le calcul de la
possibilité ont été calculés sur la base des diamètres administratifs. Les résultats obtenus
sont consignés dans le tableau 34 ciaprés.

Tableau 34: Taux de reconstitution aux DME administratifs des essences principales
retenues pour le calcul de la possibilité

Essence |Code |DME]%Re ]
[Abam à poils rouges 1402 50,230,48
LAningré R _ = 207, 60 224,71]
Abam fruit jaune __| 1409) 50]178,37]
Niové E [13381 50] 136,39
| Acajou blane 1102 80]117,27
Fromager / Ceiba [1321] 50]112.83
Ekop ngombé mamelle 601 | 60! 87,78]
| Aiélé 7 Abel : 301! 60 86,67
Longhi 1210] 60! él)
Doussié rouge 112] 80] 81,34
Homba 11324] 60! 79.45
| Bahia 204] 60! 74,44
[Tiuma L 124, 80) 74,25
Dibétou 110] 80] 70,31
[Gombe TT 132] 60! 67,80
___ ]ioi] 60! 67,49

ir |LIO8! 8O) 61,42

|Ekop naga akoledo_ 598) 60! 50,93]
| Bossé foncé : 1109, 80) 55,56
Padouk blanc 344| 60! 52,90,
Iroko LI6| 100! 52,71
Okan Il 341/7 60) 50,13
Emien —_[i316| 50! 45,7%
Onzbili K 1342| 50] 43,62
Fraké / Limba 1320 60| 37,82
Alep [1304] 50] 35,70
[Tati ) 1346] 50] 27,47
Arobé 1106] 60| 17,06

La distribution de certaines essences ne permet plis dé reconstituer entièrement

99

leur nombre de tiges prélevées après la première exploitation. C’est pour cette raison que
nous allons nous limiter à la reconstitution minimale exigée (50%).

On constate donc que 06 essences n'ont pas atteint le minimum de 50% exigé.
Leurs DME administratifs vont de ce fait être remontés successivement par classe
amplitude 10 em afin de réduire les prélèvements er améliorer ainsi leur possibiliré de
reconstirution (tableau 35).

Tableau 35 : Remontée des DME

| Essence | Code | pue) «Re
| -
[Eaké / Limba [13207 60

116] 50
E 1346[ 50

lOnzabili K [1542] 50

|Arobe _[u667 60 |170 }
ET [1304] 50 [357077 60

Après la première remontée, on constate que deux essences ont toujours un raux
de reconstitution inférieur à 50% (Azobé et Alep). On à ainsi procédé à la seconde où
l'Azobé se reconstitue, puis à la troisième remontée pour l’Alep.

Les diamètres minima d'exploitabilité définitivement rerenus pour cet
aménagement sont ceux pour lesquels ce taux de reconstitution est au moins égal à 50%.
Ils sont contenus dans le tableau 36 ci-après :

Tableau 36: Les DME/AME retenus par essence principale

Essence ; RTS re
Abam à poils rouges | 1402 0 | 230, 48 L 01230,48
AningréR__  {[1207|. n 224,77
| Abam fruit jaune __| 1409 501178, 37 501178,37|
[Niové [1338] 50/136,39/ 50/1365!
Acajou blanc” 80/117,27|
Fromager / Ceiba 5011283
Ekop ngombé mamelle 60] 87,78]
LAïélé / Abel _60| 86,67
Longhi 60] 86,18
Doussié rouge 80! 81,34
Homba [60] 79,45|
Bahia _60| 74,44
FTiama 80| 74,25
80! 70,31
Ce 60) 67,89
: “60 67,49|
| Bossé clair _ 80! 61,42
[Ekop naga akolode [1598 60] 5603] 60! 56,91]
[Rossé foncé 7 [uo] 80] 55,56] 80! 55,56!

— a +00
Padouk blane_ _____ 11344 60! 52,90 60 52, 90
froko [7 [inél 100! 52,717 100! 52,71
Ok 1341|7 60] 50,15] 60] 50,13!

[1316[7 50) 45,16] 60 65.00!
Onzabi _ 12| 50) 43.62 30,37
Fraké / Limba [1320] 60] 37,82 66,36
Alep [1304] 56]! 35,701 | 87,87]
a 2772 Jiiaél_ Sol 2747/ 60f 51,00)
[Azobé 1106] 60) 17,06) s1,23]

En résumé, nous avons quatre essences qui ont vu leur diamètre
augmenté d'une classe (Emien, Onzabili K, Fraké et Tali}. L'Azobé à vu son ditmètre

augmenté de deux classes. L'Alep quant à lui, a

de trois classes.

4.3.4 LA POSSIBILITE FORESTIERE

vu son diamètre d’exploita

d’exploitabilité

bilité augmenté

Sur la base des MMA ci-dessus fixés, la table de stock de lu série de production a été
reprise et la possibilité forestière évaluée en excluant les volimes des arbres surannés

{bonus} ainsi qu'il suit (tableau 37) :

Tableau 37: La possibilité forestière

Nom commercial À e JDMAI Possibilité] Bonus
| Abam à poils rouges RE __50| 4709] 1 464]
Abam fruir jaune _|1409) _50) ll 8521 4025
Fromager / Ceiba __ [1321] 50177 5525] 50837
INiové [1338] 50! 71445] 24631
Emien ___[i3ic) 60]  82883[ 105610
OnæbiiK_ [1342] 60] 24705] 48280
Tali __|1346[ 60| 27578] 328 406
LAiélé/ Abel 7 [1301 60! 26649] 92907
['Aningré À [1201[ 60! 5759 LO28
77 |i202| 60] 1874] 108]
[1204] 60] 742500] 7 11866
[Ékop naraakolode [1598] 60 118041 710)
Ekop ngombé mamelle_ | 16011 60] 7 3379/2192
Gombe. ‘1322/7 60] 3622 8258
Uomba_ [1324] 60] 747085] 256650
Longhi_ 991
[Okan_ 28 024
| Pa adouk. blanc 1 OR
(Frake 7 #] Limba_ 29355
ETES Un | 194 3631
Aobé [l106| 80] 23905] 142216]
Acajou blanc E 1102 80 T6 | oÔ
sé clair 108 80! 4124] 4331]
foncé |1I09[ 80] 3438] 3682]
| Dibétou _ L 110 801 17 49% | _186!

101
Doussié rouge L 112] 80] 12571l 4570
Tiama_ TZ [ral 80] 17780 546
Iroko [ilél 100, 6310) 2845
TOTAL _ _[1341 505] 1 357 098

Le volume roul exploitable (possibilité) pour les 28 essences retenues pour le calcul
de la possibilité en tenant compte des DMA fixés, ese de 1 341 503 m° avec un bonus de
1357 098 m'. Le prélèvement annuel moyen ese de 44 717 m? pour la possibilité et de 45

237 m° pour le bonus.

4.3.5- SIMULATION DE PRODUCTION NETTE

La production nette est obtenue en additionnant la possibilité forestière avec le

volume exploitable des autres essences principales autorisées à l'exploitation, tout en y
excluant le bonus. Cette production est donnée dans le tableau 38 ci-après.

Tableau 38: Production nette du massif torestier

(l

POSSIBILITE

Nom commercial _

Possibilité |Bonus

Abam à puils rouges [ 4709 1464)
FAbam fruit jaune 8521| 4025,
| Fromager / Ceiba 7 5523| 50837
Niové EH __21445| 24631
Emien 82883| 105610|
LOnzabili K 24705] 748280)
Tali 21518] 328406
[Aiélé 7 Abel ETUI Fa
: 5750! 1 028,

1874] 1028
Bahia L 42990] 11 866|
Ekop naga akolodo __ 11804] 7109]
Ekop ngombé mamelle EL ___à 379 2 192
Gombé_ 3622] 8258
domba E 747.085] 7 256 650
Longhi 1777) 991
[Okan | 11350! 28024
[Padeuk ACER … L 8 572 J 089
| Ce 129522] 29355
7 51797| 194363
23905] 142216|

Ti] 77 0

| __ 4124] 4331
Bossé fonce [3438]  3682|
Dibétou 17 406[ 786
[Dou ne 1257] 4570
[Ti ama : _ 1124 __&C 1778]. _546|
[roko 1i6| 100] 100! 6310] 2845

10?
[TOTAL ( 3 L 1341 503] 1 357 098
COMPLEMENTAIRE TOP 50
Nom commercial . [Code|DME|DMA|Exploitable|Bonus |
|Evong 1209] 50| 50] _20796| 5999
[Mambodé_ ___ J1332) 50! 50 8143| 24311|
Andoung brun 305 60 60| 0138) I] 015!
Bongo I (Olon) 205/ 7 60] 60! 28600! 18858
Dabéma 310 60l 60 86 165] 111 600
Ekop léké 7 15%) 60! 60] 713692] 7 33 160
[Ékop ngombé p. f. 600 60] 60] 112081] 87886
Faro 7 7 [1319] 60] 6a 1569] 3487
Framiré L 115] 60 60 110 : 0
Koto 326] 60] 60 6543. 1559
Movingui EL 213| 60! 60] 43426] 23832
Naga parallèle __ [1336| 60! 60 4375] 36 150]
Padouk rouge |1345] 60] 60] 45803] 35399!
Acajou à grandes folioles IOl 80 80| 3234] 4173
|Avous/ Obeche 105[ 80] 80] _ 1380 0
Bilinga 308[ 80] 80] 22513] 4513
Bubinga E Il 207| 80] 80 4343] _ 5459
Kossipa | 1117) 80] 80 1 898 5%
Sipe 123[ 80! 80] 3510] 4515]
IMoabi = 120[ 7100! 100 8381] 8035!
|Sapelli 1122] 100! 100 1774) ©
[Total | | 448476] 425852
PRODUCTION NETTE | 1 789 979] 1 782 950

La production nette de ce massif forestier est de 1 789 979 m°. Le bonus net quant

à lui est inférieur à la production nette avec 1 782 950 m°.

La production nette devrant servir de base pour la subdivision de ce massif forestier
en blocs quinquennaux et en assiettes de coupe, se répartit ainsi qu'il suit par strate

forestière productive et par UFA (cf, rableau 39).

Tableau 39 : Production nette à l’hectare par strate forestière productive et par UFA

___[" UFAoovoI | UFAoo0 |
DS) DUfIEN7ha | BN/ha | PN/ha | BN/ha |
|DHS b 35,61 | 28,08 | 28,46 | 44,35
[DHS d 3830 | 3436 | 30,64 | 27,55
DHS CHPh_ | 56,40 | 57,45 | 0,00 | 0,60
DHS CPb | 2201 | 2022 | 2600 | 3387.
[DAS CPd 3L85 | 31,22 | 29,47 | 31,44.
(MT 3029 | 30,51 | 29,04 | 35,70
SA D 45.04 | 81,07 | 21,33 | 45,36
SACPDb | 724 | 2268 | 000 | 0,00 |

103
P d | 26,69 | 38,15 ° 2 2327
SI CP b (l Fu 58 29,32 0,00
SL CP d__ | 29.62 | 22,48 000 |

Diagramme 14: Distribution de la production nette par strate productive et par UFA

On remarque donc dans l'ensemble ct conformément au diagramme 14 ci-dessus,
l'UFA 0C.001 contribue plus à la production nette que la 00.002. Les cartes 16 et 17
représentant la distribution (tiges par hectare} de cette production nette dans les deux
UFA confirment les observations faires sur la distribution des tiges exploitables.

Pour l'UEFA 00.001, clle est faible dans les parties Sud et Est de l'UFA et un peu
plus élevée le long du Nyong, partie qui n’a pas été exploitée sous forme de licence. Pour
la 00.002, il y a une bonne concentration dans l’espace non encore exploité.

La conséquence immédiate de cette distribution pas uniforme de la possibilité
forestière dans le massif est que lors du parcellaire, les assiettes de coupe et les blocs
quinquennaux des zones pauvres seront plus grands que ceux des zunes riches.

H n'y a pas été observé une zane avec une richesse particulière qui nécessite la prise
des mesures sylvicules spéciales pour assurer sa gestion.

104
Carte 16 : Distribution de la production nette dans l'UFA 00.001 (en tige/ha)

Carte {7 : Distribution de la production nette dans l’'UFA 00.002 (en cigesha)

106
4.4 PARCELLAIRE

La parcelle ici représente la surface à parcourir en exploitation par unité de temps.
D s'agira donc sait d'une Unité Forestière d'Exploitation (UFE) superficie à exploirer
pendant cinq ans, soit d’une Assiette Annuelle de Coupe (AAC) superficie à exploiter par

an.

La concession forestière à aménager présente certaines particularités qui auront cles
conséquences sur le parcellaire :

elle se trouve divisée en deux UFAs non contigues (00.001 et 00.002). Or
suivant les dispositions de la loi foresrière de 1994, si les Unités Foresrières
d'Exploitation peuvent être divisées en plusieurs blocs non contigus, les assiettes
de coupe par contre doivent être d'un seul tenant. L'exploitation forestière à
commencé pac l'UFA 00.002 qui a une production nette de 307 061 nv. En
enlevant les 149,084 m° de bois des trois assiettes de coupe de la convention
provisoire, il reste 157 977 m°. Or chaque assiette annuelle de coupe doit avoir
en moyenne 57 462 m° de bois à prélever annuellement. On constate donc que
l'espace restant permet de circonscrire deux assiettes de coupe et il restera une
superficie contenant un volume de 43 053 m° et qui ne saurait constituer une
assiette de coupe entière. En conséquence, pour garder lé principe d’un seul
tenant des assiettes de coupe, cette superficie sera répartie entre les deux
assiettes restantes de cette UFA. L'UFA 00.002 constituera pour cela la
premiére UFE dont on ne prendra pas en compte pour évaluer l'équivolume
des blocs quinquennaux.

L'UFA 00.001 doit donc être subdivisée en cinq UFE donr la production nette

sera en moyenne de 283 361 m°. Or cette UFA a aussi deux bloc isolés : l'un
plus consistant (7 000 ha) au nord par le cours d’eau Nyong et l’autre (2 237 ha)
au sud par le cours d’eau Lokoundjé. Aucun de ces deux blocs ne peur
constituer seul une UFE équilibrée en volume avec les autres. Par conséquence,
le pecit bloc de 2237 ha au sud constituera une assiette de coupe entière dans
un bloç et ne devra donc pas être pris en compte lors de l'évaluation de
l'équisurface avec les autres assiettes du bloc. Les 7 000 ha au nord seront
complétés pour satisfaire au principe de l'équivolume des blocs. Mais, l'espace
délimité au-delà du Nyong peur ce complément constituera une assiette de
coupe à part entière pour être conforme avec la prescription d’un seul tenant
des assiettes. En conséquence, elle aussi ne devra pas être prise en compte lors
de l'évaluation du principe d’équisurface de ce bloc avec les autres.

Pour chaque assiette de coupe, nous allons donner d'abord la superficie productive

qui est celle effectivement exploitable, puis celle totale qui intègre les zones exploitables et
celles affectées à d'autres séries non productives et qui ne seront pas exploitées
conformément aux normes d'intervention en milieu forestier.

44.1: ORDRE DE PASSAGE
L'ucdre d'exploitation des blocs er des assiettes annuelles de coupe est fixé en
fonction de certaines considérations:

107

e réseau routier ayant été utilisé lurs de l'exploitation des assiertes le coupe de
a convention provisoire, continuera à être urilisé pour desservir Les autres
assiettes restantes de l’'UFA 0G.001 entourée par le domaine national. Cette
UFA est aussi entourée par Le domaine national. Elle connaitra de ce fait, au
regard des contraintes cidessus évoquées, au moins quatre ouvertures de route
pour raccorder ses différents blocs aux principales voies de communication afin
d'assurer l'évacuation de la production.

‘exploitation forestière doit se faire de proche en proche pour éviter toure
erturbation des zones non encore exploitées;

‘ordre d'exploitation doit être orienté de manière à passer en fin de rotation
sur les zones beaucoup perturbécs;

l faut limiter autant que possible les ouvrages (ponts) à réaliser pour
‘exploitation et éviter de les planifier sur des grands cours d'eau ;

Tenir compte de la planification des voies de dessertes du massif de manière à
éviter autant que possible les pentes fortes et les marécages à raphiale et inondés

en permanence.
Cer ordre sera donné par une nomenclarure à deux chiffres. Le premier chiffre
indique le numéro de PUFE et le second celui de l’assiette de coupe dans l'UFE.

4.4.2. BLOCS D'EXPLOITATION (UFE)
La forêt a été subdivisée en six blocs quinquennaux dont les contenances et les
contenus sont consignés dans le tableau 40 ci-après.

Tableau 40: Contenances et contenus des Blocs d'Exploitation
| ( [BLOC |

Strate Superficie PN/ba| Volume | Strate [Sages PN/ba | Volume
(DHSB | 286472] 2846 | 81 533) [DHSb 149986] 3561] 53412
[DES d 7 | 547,47] 3064 |_ 16776] [DHSd 17154407] a830] 59135
DHS CP 1707.68| 26,00 | 44400] |DHS CPP 44739| 2201] 9 ms
[DHS CP d 2860,43| 2947 | 84294] [DHS CP d 1644,97| 3185] 52 392
|DHS CHPE 0 0] of [DHSCHPb |  21227| 8640! 11916
[SA CPd 468|_ 36.28 | 16977] [SACP d ___ | 9286] 2669! 2479
CS A ET CRE of _o e!
SJ CP d_ __ 0 0! 0! |SJCPd O| 2962 0
SICP D el o] _ o[IScrb | 0] 11,58 q
SAb | 10844| 2133 | 2314] [SA 253,42] 45,04! 11415
Île | o! 0 “ollle [ol 0 0
| Eau | EL ___ & 0 0! [Eau of o| ol
MRA | 0] ol 0] MRA | 0 o|  o!
MIP [0 0 0] [MIP Ë 0! 0 a
[SA CP b _[ 0 of 0] [SACPb | 0] 7241 0
MIT 2801.87] 29,04 | 83972] [MIT 3106.42] 3029] 94095
Sup. totale 1 1 448,62 __ [330 266) |Sup. totale 8865,82|  |294688|
[Sup. productive | Sup.productive  EIEU0ZE]

10R
|Strate Superficie | PN/ha Volume | Strate Superficie | PN/ha Volume|

[DHSE __| 249625] 581] 88894] IDHSb | 3.877,96) 35,61] 138 093)

[DHS d | 2815] 3830| 10781| [DHS d L 904,3] 3830] 34 F633|

DHSCPE 659,04| 2201] 14502] [DHSCPE il 2o1|_ 4374

DHS CP d 222995 3185] 71023] |DHS CPd 1007.54] 3185] 32090!

DUS CHPb. 0! 56,40! 0] [DHS CHPE 0! 5640, 0

[SA CPd 553,53] 266. 147761 SACPd 0! 266] ©

[| 8388 0] 0 [Cu H _0 CE

= 11361] 296] 3365] [SJCPd O| 2962 0

|. O0] #158l O0! |SICPR [0 14929! 1158! 1 728

0! 4504 0 SABb | 0| 45041 0!

| CR EL | CC

Il COQ 6) 7 0! [Eau [| o]_ à! Q

0] 0 CI [MRA UT 38,96 o[ _o

___ ©) 0 ol [MP L 0 0] à

[341] ral 061] [SACPR [| 0] 724] 7 ©

Mi 1 284895] 3029] 86206] [MIT __ | 253840] 3029] 76 892

[Total 9 398,12 _ [290 588] |Toral 8715,29|  |287 15)
[Sup. productive | 951424 (Sup. producrive _ BBC)

Strate | Superficie | PN/ha| Volume}! |Strate Es Superficie | PN/ha| Volume

DHS b 1451.20 3561! 516%] |[DHSb 172204| _35,61| 61 324

|DHS d ©] 124457) 3830! 47665| |DIISd | 15007| 3650) 5747)

[DIS CP b 529,51|_2201| 11652| [DHSCPE 2203,37| _22,01| 48 485

DHS CP d 201180] a1es| 64075) [DHSCPd 2151,00| 31,85] 68 508]

IDHSCHPR |] 359.17) 5640! 20258] |DHSCHPN [7 7 0] 640) 0

SA CP d 137,21) 266| 3665| [SACPd 427,03) 2669] IL 399

| 32411 0 o| [Cu 116,87 ol ol

18111] 2962| 5365] ISJCPd _37266| 2962] 11187

| 0! ss8) ol [SCPb OÙ 1158 0

L Q!_4504 0] [SAb 0! _45.04 Q

0627 ol! elle D 77 6 oo

[ 1501[ 0 | [Eau | _ ol 0

_4849 | oL o| [MRA 3376 o ol

PL | 246,14 0! 0! MP. | oO o| ©

[SA CPD | 0] 724] 0! [SACPR 0! 7,24 ol

[MIT [| 284615] 3020! 86211) [MIT 295153] 3029) 89 403|

Total 9 896,58 290 567] |Total 10 499,57 296 054

Sup. productive Sup. productive

1n9

[Superficie tora el 58 824,00

Superficie productive | 56 932,87
fPsoiluetion nette 1 789 979
LEcart | 1.86%]

On constate que la superficie totale de 58 824,00 ha est inférieure à celle annoncée
dans le microzonage 59 294,16 ha. Cette différence cst dûe à la non intégration des
étendues d’eau à l'intérieur du massif er Les iles couvrant une superficie de 470,16 ha,
dans le parcellaire.

L'écart entre le bloc 6 qui a Le volume le plus élevé (296 054 m°) er le bloc 4 qui a
le volume le plus faible (287 815 m°) est de 2,86% inférieur au maximum de 5%
colérable, Les cinq UFE sont danc équivolumes.

Chaque bloc d'exploitation a été ensuite subdivisé en cinq assiettes annuelles de
coupe. Les contenances de chaque assiette de coupe sont contenues dans le tableau 4f ci-
après.

Tableau 41: Contenance des assiettes de coupe

N° FE ES AAC Superficie productive | Superficie total | Ecart
1 2421,64 | 242164
L__1-2 je 1 394,99 | 139490!
| 1 13 — —— 1 719,34 - LT12.54 Pas évalué
14 279215 | 25)
[LS [| 312050 | 312050
Total 11 448,62 1144862 | ;
_21 _1763%. | 177689 |
[722 764.14 1777,07
, LAIT Does UN ire)
[224 | 2 17081 | 172574) hacas
2.5 851,32 | [8656]
___ [Total 8 800,26 886582) |
Lai | 181860 1 902,57
32 | 146414 - 1 864,14
33 1 883,76 1 883,76
: 54 | 86040 186940) "58%
C5 | 187823 | 147825
| Total | 9314,22 939802] | |
| #1 174378 | 174308
[42 [TO EMI | 174851)
43 1 748,37 1 748,57] h
L 44 [7 1624972. | 17309! sun
4.5 __17479% | 1 748,16
| Toi 8 676,33 8 715,29
[5 | & Î 741,97 [176126 un

52 1.751,77 1 771,06

53 [| 175030 | 179507
54 1779440 | L 452,23
55 | 173716 __271606|
_|_Total 8 760,72 Ti 9 896,58
LU O61 | 1960,52 | 216190
62 | 19712 1 983,60
642] 196523 22328) haaces
65 | ZII813 2 130,01
Total [| _ 9982,70 10 499,57]. _

L'équisurface des assièrtes de coupe au sein des blocs 2, 3, 4, 5 et 6 est donc

respectée car les écarts calculés sont tous inférieurs au seuil de 5% tolérable .

Cet ordre d'exploitation est matérialisé dans les cartes 18, 9 er 20 ci-après.
Carte 18 À : Subdivision de l'UEFA 00.001 et cinq UFE et leur ordre d'exploitation

r12

Carte 18 B: Subdivision de l'UFA 00.001 en cing UFE et leur ordre d'exploitation
sur fond de carte INC

one

Ga

Nouvelles limites proposer r'ÜFA

Carte 19 A: Subdivision de l'UFE 1 (UFA 00.002) en assiettes annuelles de coupe et leur
ordre d'exploitation

Carte 19 B: Subdivision de l'UEE L (UFA 00.002) en assiettes annuelles de coupe et leur
ordre d'exploitation sur fond de carte INC

Carte 20 A: Subdivision des autres UFE (UFA 00.001) en assiettes annuelles de coupe et
leur ordre d'exploitation

ss o a 0 ns

AAC 4-1 ASC4S AAC

5

nue

5

ete

e] ô Q P Km

114
Carte 20 B: Subdivision des autres UFE {UFA 00.001) en assielles annuelles de coupe
et leur o ordre re d'erploitatio

DT

4.4.3 VOTRIE FORESTIERE

Le réseau routier élaboré tient compte non seulement «les routes utilisées lors de
‘exploitation des assiettes de coupe de la convention provisoire, mais aussi et surtout de
a nécessité d'éviter autant que possible, les marécages inondés en permanence et ceux à
raphiales, ainsi que les étendues d'eau.
La planification du réseau routier principal de l'UFE OL constituée par l'UFA
00.002 ne sera pas développée ici car son exploitation est en train d'être bouclée, Pour
es assiettes restantes, on mettra à contribution les routes ouvertes lors de l'exploitation
des trois premières, ce qui ne rend plus nécessaire l'ouverture de voies supplémentaires.
Par contre pour les autres UFE incluses dans l'UFA 00.001, cetre planification a été faite.
Les premières asiettes de coupe de l’UFE 2 seront desservies à partir d’une route d'accès
qui partira du village Mandjak. Pour la dernière assiette de ce bloc, une route d'accès sera
ouverte après la traversée du Nyong. La principale voice de desserte des UFE 3, 4 et 5
partira du village Minlongo et passera autant que possible par les crêtes des cours d'eau
pour éviter des ouvrages. L’assictte de coupe 6-5 sera desservie par une route qui sera

ouverte après le village Nkolatom en allant vers Mvengue.
Le réseau routier ainsi planifié est présenté sur la carte 21.

4.4.4 REGIME SYLVICOLES SPECIAUX

Par souci de maintien de la diversité floristique et génétique, des semenciers de
certaines espèces de valeur exploitées seront identifiées et marquées en réserve lors de
l'inventaire d'exploitation. Ces semenciers seront des arbres qui ont atreint au moins le
diamètre minimum d'exploitabilité aménagement et seront sans défaut de conformation
apparent. Îls seront marqués sur tout leur pourtour par un trait horizontal de peinture
rouge à 1,30 mètre du sol avec Le sigle R (réserve) peint sur les quatre directions
cardinales au dessus du trait.

En outre, lors de la réalisation des inventaires d’exploitatian, il sera aussi évalué Le
potentiel de certains ligueux soumis aux règles spéciales. C'est le cas de l’Ebène.

4.5 PROGRAMME D'INTERVENTIONS SYLVICOLES

Le massif forestier connaît une pression énorme. [l est donc nécesaire qu'il soit
sécurisé. De ce fait, le microzonage ainsi proposé attendra l'aboutissement du processus
de classement. Après quoi, il y aura ouverture et matérialisation des limites extérieures
tant naturelles que non. Ces limites secont ouvertes sur une largeur de 10 m et les arbres
à croissance rapide plantés à une densité élevée pour servire de haie vive.

L'analyse de la carte forestière élaborée à permis d'identifier la naissance de sept
fronts agricoles restés à l'intérieur de ce massif forestier dont le processus de classement
dans le domaine privé de l'Etat n'est pas encore amorcé. Ces fronts agricoles couvrent
une superficie totale de 524,85 ha et constituent la série agricole. Le programme sylvicole
à développer ici portera sur la restauration de ces espaces forestiers et sur la sécurisation
de tout le massif forestier.

La restauration des espaces forestiers perturbés par les activités agricoles se fera par
la méthode taungya. Les arbres seront ainsi plantés dans les espaces aménagés pour les
cultures ou déjà occupés par les plantations des populations.

TIR
Carte 21: Planification dun réseau routier principal dans l'UFA 00.001

700006

k;, :
Nabaxsal _

Fée
Vyardtendé
As}

=5 Mrolgtoe,

Mange me Mu

Ce travail se fera sur la base des contrats de prestations passés entre le
concessionnaire qui financera les opérations de plantation et les comités paysans-forêts
chargés de les réaliser sur le terrain.

Les populations préparerant ainsi les terrains pour leurs plantations. Les plants
forestiers leur seront ensuite fournis er ils recevront de la société un appui financier pour
leur mise en placé en même temps que leurs cultures qui de préférences devront être
annuelles. Ces plantations devront évoluer au rythme de 25 ha par an et commenceront
par les limites de ces plantations pour éviter leur progression vers l’intérieur du massif.
Des enrichissements dans les troués d'abattage er sur les vicilles pistes de débardage seront
également réalisés.

4.6 PROGRAMME DE PROTECTION

La protection de l’environnement dans ces UFA tiendra essentiellement au respect
des normes d'intervention en milieu forestier notamment le respect des prescriptions
relatives à la protection des plans d’eau le massif en étant riche. L'opérateur économique
prendra toutes les mesures pour éviter le déversement des huiles de vidange n'importe où
dans le massif. Ce programme vise également à restreindre l’envahissement de ce massif
torestier par Les populations.

fl est à noter que les actions qui seront entreprises en vue de protéger
environnement tourneront autour d'une exploitation à impact réduit.

4.6.1- PROTECTION CONTRE L’'EROSION

Pour lutter contre l'érosion, le concessionnaire devra appliquer rigoureusement les

prescriptions suivantes :

-_ éviter l’exploiration des berges des cours d'eau particulièrement dans les zones de
protection le long du Nyong et de Lokoundié ;

-_ éviter une destruction excessive de la végétation lors de l'ouverture des parcs à bois,
des pistes de débardage et des routes. À cer effet, une bonne planification du réseau
routier sur la base des résultats de l'inventaire d'exploitation devra être assurée au

niveau des assiettes de coupe;
- former le personnel commis à l’abarrage aux techniques modernes notamment
labattage directionnel en vue d'éviter des fentes, gaspillages et la destruction du
euplement d'avenir qui contribuc efficacement à lutter contre l'érosion en
reinant le ruissellement,

4.6.2 PROTECTION CONTRE LE FEU
Les feux de brousses en 2onc forestière, ne posent aucune inquiétude particulière
bien que les populations fassent de l'agriculture itinérante sur brülis.

es mesures de protection contre les feux de brousse incombent entièrement au
concessionnaire et à ses ouvriers. De ce fait, ils s'emploieront à limiter autant que possible
les installations humaines même temporaire dans le massif forestier. Par conséquent,

l'interdiction d'y pratiquer l’agriculture sera suivie par le concessionnaire qui devra

dénoncer tous les cas recencés auprès de l'administration en charge des forêts. L'usage du
8 F4
120

feu devra se restreindre à la cuisson des aliments dans les campements installés
provisoirement pour les inventaires forestiers, les travaux sylvicoles et pendant
l'exploitation des assiettes de coupe.

4.6.3 PROTECTION CONTRE LES  ENVAHISSEMENTS DES
POPULATIONS

Ce massif forestier partage des limites non naturelles assez longues avec les zones
d'activité des populations. Il est par conséquent très accessible et connaît de ce fait une

pression démographique élevée.

Les populations continueront à y exercer leurs droits d’usage définis dans le présent
plan d'aménagement conformément à la réglementation en vigueur. Cependant, pour
imiter l'extension des activités agricoles dans ce massif forestier, il devient impératif de Le
sécuriser d'abord en faisant aboutir le processus de classement. Une fois son décret de
classement signé, les nouvelles limites extérieures non naturelles seront ouvertes et
matérialisées non pas sur une largeur de cinq mêtres comme l’exigent Les prescriprions de
‘arrêté 0222, mais sur une largeur de 10 m comme cela a été prévu dans le programme
sylvicole.

Les plantations d'arbres à la lisière des fronts agricoles identifiés à l’intérieur de
'UFA COCO01 sont aussi prévues dans les mêmes conditions que pour les limites
extérieures. Cette haie d'arbres vise à limiter l'exrension des activités agricoles des
opulations à l'intérieur de cette forêt.

En outre, le concessionnaire va établir des contrats de partenariat avec les
papulations pour La réalisation de certains travaux tels que l'entretien des limites
extérieures dès qu'elles seront ouvertes et réceprionnées, les travaux sylvicoles ainsi que la
surveillance continue de l’'UFA. Cette option devra contribuer à les sensibiliser davantage
pour éviter Les envahissements.

4.6.4+ PROTECTION CONTRE LA POLLUTION
Les populations et les employés de la société devront dans ce cadre :

- cviter l'utilisation des polluants chimiques dans les méthodes de

pêche autorisées;

-_ éviter Le déversement des huiles de vidange et de tout autre produit chimique
dans la nature. Ces produits devront être stockés dans des cuves en vue de leur
évacuation dans Les stations de traitement appropriées ;

- évacuer autant que possible les déchets plastiques er non biodégradables de
cetre forêt.

4.6.5 DISPOSITIF DE SURVEILLANCE ET DE CONTROLE
L'aménagement forestier impose principalement trois contraintes :

- le respect du parcellaire (limites des Assiettes Annuelles de Coupe et des Unités
Forestières d'Exploitation)

121

- le respect des Diamètres Minima d’Exploitabilité fixés dans l'aménagement et
approuvés par l'administration en charge des forêts:
- le non abattage des essences interdites à l'exploitation.

L'exploitant devra prendre les dispositions nécessaires sur le plan interne pour
veiller au respect strict des contraintes ci-dessus énumérées. Ces dispositions passent par
la formation du personnel et le recrutement des techniciens qualifiés. Ces techniciens
devront veiller particulièremenr :

- à la bonne délimitation des Unités Forestières d'Exploitation (UFE) et des
Assiettes Annuelles de Coupe ;
- au respect des prescriptions en matière d'exploitation (diamètre
d'aménagement, zone de protection, abattage directionnel...) ;
- à l'application stricte des normes d'intervention en milieu forestier ;
- à la lutte contre le braconnage surtout celui effectué par le personnel de
l'entreprise.
Ce contréle interne n'exclut pas toute autre action de l'administration forestière
qui mettra un accent sur le respect des normes techniques er le respect des prescriptions
d'aménagement.

4.7: AUTRES AMENAGEMENTS

Outre le bois d'œuvre, une attention doit également être accordée aux autres
produirs foresticres, notamment Les ressources halieuriques et fauniques, les produits non
ligneux ainsi qu'à certains sites d’intérêt touristique qui pourront être identifiés dans le
massif.

4.7.1 STRUCTURES D'ACCUEIL DU PUBLIC

L'inventaire d'aménagement n'a pas signalé dans ce massif forestier la présence de
sites particuliers ayant des potentialités touristiques avérés l’intérér étant uniquement
porté sur Les ressources floristiques. Il n’est donc pas exclu qu'en parcourant
systématiquement ce massif forestier, l’on découvre des potentialités touristiques à
valoriser Le long du Nyong avec ses iles et le long de la Lokoundijé.

De ce fait, lors de la réalisarion des inventaires d'exploitation, les zones qui
pourront être identifiées comme site faisant l'objet d'un attrait touristique certain, feront
l'objer d'un aménagement touristique par des structures compétentes et seront de ce fair
mises en défends lors de l'exploitation par k concessionnaire.

4.7.2 MESURES DE CONSERVATION ET DE MISE EN VALEUR DU
POTENTIEL HALIEUTICO-CYNEGETIQUE
La conservation de la faune dans cette UFA passe par une réduction du
braconnage bien que les études socio-économiques aient montré que la chasse ne
constitue pas une activité de grande importance pour les populations riveraines, si l’on
juge par le nombre de personnes impliquées. Toutefois, les mesures suivantes devront
être mises en œuvre par le concessionnaire pour limiter la surexploiration du petir
potentiel faunique encore existant dans ce massif:
129
renforcer le contrôle des points d'accès duns le massif avec l'appui du Ministère
en charge des Forêts ct des forces de l’ordre ;

susciter la création des comités de lurte contre le braconnage dans certains
villages où l'activité est intense et Les rendre opérationnel;

introduire dans le réglement intérieur de la societé, les aspects répressifs du
braconnage. Pendant les périodes d'exploitation, l'opérateur veillera en autre à
mettre à La disposition des ouvriers et des populations, d’autres sources de
protéines animales (poissons, viande de bœuf) au prix coûtant ;

introduire dans les clauses du contrat de transport du bois avec les sous
traitants, les prescriptions interdisant le transport des braconniers et de leurs
produits ;

sensibiliser en continue les populations, le personnel de la société ct Jes
chasseurs sur la nécessité de la conservation de la faune, notamment les espèces
protégées. Cerre sensibilisation se fera à travers le maintien en état des affiches
dans les villages riverains du massif et pur l’organisation des séminaires et des
réunions de sensibilisation ;

former et encourager les populations riveraines à l'élevage des animaux
domestiques et de certains gibiers tels que les aullacodes et les athérures pour
diminuer la pression sur la faune sauvage. Pour cela, le concessionnaire
accordera un appui matériel et financier à certaines personnes et associations
ou GIE intéressées. Les groupes seront d’abord identifiés et Les financements au
montant arrêté par le concessionnaire octroyés;

contrôler la chasse effectuée par les équipes d'inventaire d'exploitation ;

4.7.3 PROMOTION ET GESTION DES PRODUITS FORESTIERS NON
LIGNEUX (PFNL)

En vue d'assurer une gestion durable des produits forestiers non ligneux, les

actions suivantes seront entreprises:

a fixation des modalités de gestion et de jouissance des produits forestiers non-
igneux issus de ce massif forestier dans le cadre des contrats passés entre les
comités « Paysans Forêts » à constituer et l'administration forestière.

La mise en œuvre des stratégies de gestion des PFNL comprenant notamment
leur inventaire qualitatif et quantitatif et l'exploitation des connaissances
traditionnelles des populations ;

L'intégration des produits majeurs dans les inventaires d'exploitation en vue de
maîtriser le potentiel existant et mieux planifier son utilisation:

La conduite des études pour maîtriser la production et les périodes de
fructification de certains PENL:

a maitrise des circuits de commercialisation pour placer ces produits dans les
zones à forte demande ct accroître ainsi les revenus des populations riveraines.
Une étude sera pour cela réalisée par les structures compétentes choisies par le
concessionnaire, sous son financement pour ces circuits de commercialisation

L'évaluation quantitative des espèces sollicitées par les populations lors des
inventaires d'exploitation et l'indication de zones de concentration desdits
13

produits aux populations riveraines.

4.8 ACTIVITES DE RECHERCHE

Les activités de recherche à mener dans ce massif forestier devront permettre de
mieux connaître la dynamique de ses peuplements en vuc de réajusrer les paramètres de
son aménagement,

Les études à réaliser dans ce cadre seront effectuées en collaboration avec les
structurés compétentes en la matière (structures spécialisées du MINRESD. Elles
comprennent notamment l'installation des parcelles échantillons permanentes pour le
suivi de l’évolution de la forêt. Ces parcelles seront des carrés de 200 m de coté, Au total
un réseau de 12 parcelles de suivi sera installé dans ces UFA dont deux dans l'UFA
00.002 er dix dans la 00.001. Chaque UFE aura deux parcelles de recherche donc une
dans la partie exploitée et l’autre dans la partie non exploitée. Leur localisation sera
précisée l6rs de l'élaboration du plan de gestion quinquennal. Les paramètres à observer
sont les suivants:

- accroissement moyen annuel en diamètre des essences principales:
-_ mortalité ;

- vigueur de la régénération après exploitation ;

-_ parhologie ;

-_ cffec des interventions sylicoles sur ka croissance des tiges ;

-_ perturbations causées notamment au niveau de la faune ;

-_ le suivi analytique de la production etc.

Les observations se feront suivant une périodicité fixée par les protocoles à élaborer
et les résultats obtenus après approbation par le Ministère en charge des forêts er de la
faune, seront pris en compte lors de la révision de ce plan d'aménagement.

Par ailleurs, des études complémentaires seront entreprises en vue d’affiner
certaines données importantes pour une bénne gestion de ce massif. Ces études portent
sur l'élaboration des tarifs de cubage personnalisés à ce massif forestier, la détermination
des actroissements propres à ce site ct les coefficients de commercialisation.

Ces travaux de recherche seront financés par le concessionnaire qui est Le principal
bénéficiaire des résultats valorisés par les structures compétentes et utilisés pour mieux
P P
gérer ce massif forestier.

124
CHAPITRE 5

5.1- CADRE ORGANISATIONNEL ET RATIONNEL

La loi N° 94 du 20 janvier 1994 et ses textes d'application mettent un accent sur la
participation des populations à la gestion des ressources forestières. Cette participation
constitue Une innovation majeure de la nouvelle politique forestière nationale. Cette
participation des populations est reconnue par la communauté internationale comme
l’un des éléments à prendre en compte dans les processus de certification de la gestion
forestière. Elle n’est plus de ce fair perçue comme une contrainte supplémentaire imposée
aux exploitants forestiers, cette participation souhaitée des populations permet de
s'assurer que l'exploitation se déroule sans heurts et qu'elles tirent des bénéfices de
l'aménagement pour sen interesser. Cette participation passe par la création des
strucrures de concertation et des plates formes de discussion entre les principaux acteurs.

Pour rendre cette participation effective, des comités paysans-forêts vont être créés
par les populations sur incitation de l'opérateur économique. Toutefois, il convient de
noter que divers types d'organisations existent déjà dans la plupart des villages riverains
de cette concession (associations, GIC et comirés de développement). Aussi, compte tenu
de l'étendue du massif forestier qui chevauche six arrondissements, il apparaît nécéssaire
de créer 6 comités paysans -forêts afin d'éviter de disperser les efforts au niveau de
chaque village. Toutefois, l'on veillera à une representativité des forces vives des grand

Pa

villages de chaque arrondissement concerné dans les comités qui seront mis en place.
L'on y incluera également les représentants des minorités notamment les pygmées.

Ces comités dont le rêle est d’être des interlocuteurs des populations auprès de
l'administration er de l'opérateur économique, rempliront les tâches suivantes :

- sensibilisarion et animation dans les villages ;

- information des populations sur les activités d'aménagement du massif;

- suivi et désignation des délégués lors de l'exécution de divers travaux d'inventaire
un vue d'identifier les sites de récolte des produits forestiers non ligneux ;

- collaboration en matière de contrôle et de surveillance de la concession ;

- réglement des conflits ;

- création des groupes de travail en vue de conclure des contrats pour les travaux
d'entretien et d'ouverture des limites ainsi que ceux de reboisement prévus dans
le cadre du programme sylvicole.

Seuls les comités paysansforêts fonctionnels pourront bénéficier d'un appui

financier du concessionnaire pour mener à bien leurs activités.

5.2. MECANISME DE RESOLUTION DES CONELITS

Les conflits qui pourront naitre de l'exploitation de ce massif forestier devront être
réglés prioritairement à l'amiable dans le cadre d'une plate forme réunissant les
représentants des comités paysans forêts, le concessionnaire, le représentant des
collectivités décentralisées, les représentants du ministère en charge des forêts et celui de
l'administration territoriale. En cas de non consensus, les instances juridiques
compétentes seront sollicitées.

Les représentants des ONG exerçant dans cette localité er les ministres du culte

seront de remps en temps sollicités pour être associées aux réunions convoquées à leffet
126
de résoudre certains conflits.

5.3: MODE D'INTERVENTION DES POPULATIONS DANS L'AMENAGEMENT
Les populations interviendront dans cet aménagement par les actions suivantes :

- le recrutement comme main d'œuvre locale en fonction des besoins de la
société par le concessionnaire ;

- les conrrats de prestation passées directemenr entre le concessionnaire et les
comités paysans forêts pour la réalisation de certains travaux d'aménagement,
d'exploitation forestière et surtout de reboisement comme prévu dans le
programme sylvicole élaboré;

-_ la collecte libre de certains produits forestiers non ligneux comme prévus dans
es droits d'usage reconnus aux populations sans perturbation de l’activité
principale d'exploitation;

-__ les contra& de surveillance ct de conrrêle du massif forestier.

197
6.1- DURE ET REVISION DU PLAN

La durée de ce plan d'aménagement est de trente ans, soit une roration.
L'élaboration de ce plan d'aménagement à nécessité une masse considérable
d'informations permettant déjà une bonne planification des acrivités sur cette première
rotation. Cependant les connaissances nouvelles des écosystèmes forestiers tropicaux
permettront de reconsidérer certaines décisions d'aménagement.

Dans ce contexte et pour rester conforme aux prescriptions de l'arrêté 0222, le
présent plan d'aménagement sera révisé une fois tous les cinq ans périade qui convient à
l'exploitation d’un bloc quinquennal, ou en cas de nécessité. Mais on gardera en vue que
route révision est un processus lourd qui doir se justifier.

Pendanr ces révisions, on gardera comme principe général, qu’il y aura une reprise
totale de l'inventaire une fois tous les quinze ans ou en cas de nécessité éprouvée par le
concessionnaire.

Le présent plan d'aménagement fixe la planification stratégique, à long terme, des
activités d'exploitation et de remise en état des UFA 00 C01 er 00 002. II sera compléré
par :

- une planification à moyen terme au niveau des blocs d'exploitation (plans de

gestion des Unités Forestières d'Exploitation) ;

- une planification à court terme dans les assiettes annuelles de coupe en

exploitation (plan d'opérations).

Ces autres documents de planification seront rédigés conformément aux normes
en vigueur. En effet, le plan de gestion d’un bloc devra être élaboré et approuvé par
l'administration forestière avant le début de son exploitation. Ce plan de gestion ne sera
pas élaboré pour le premier bloc qui contient deux assiettes de coupe déjà exploitées.

Le plan d'opération annuel d'opération quant à lui est un préalable à la délivrance
du permis annucl d'opération qui autorise Le démarrage des activités d'exploitation dans
une assiette de coupe.

6.2- SUIVI DE L’'AMENAGEMENT
Le concessionnaire mettra en place un système d'archivage de tous les rextes, notes
de service et documents relatifs à la gestion du massif, ainsi qu’une base de données qui
compurtera entre autres:
- tous les résulrars des inventaires d'aménagement pour tour le massif, des
inventaires d'exploitation et de recollement pour chaque assierte de coupe ;

-__ les données sur la production forestière par assiette de coupe travaillée ;

- la collecte des copies de rous les DEIO et les lettres de voiture pour une
meilleure connaissance des volumes abattus ;

-_ le carnet de rehoisement devrant comporter pour chaque espace reboisé : les
superficies plantées, Les essences plantées et la date de plantation ainsi que les
stocks en pépinière ;

- les données sur la recherche menée ainsi que tous les rapports de recherche

129
financés par le concessionnaire ;

-_ les données sur la fiscalité ;
-__ les comptes rendus de toutes les réunions des comités paysans forêts ;
-__ les rapports annuels d'intervention ;

Ces données seront judicieusement exploitées lors des révisions de ce plan

d'aménagement.
CHAPITRE 7

Le bilan économique et financier de cet aménagement sera élaboré après une
évaluation de tous les revenus pénérés par l'exploitation de cette forèr et toutes les
dépenses occasionnées.

7.1- LES DEPENSES

7.1.1- LES COÛTS D'AMENAGEMENT DE LA FORET

Les travaux d'aménagement de ces UFA englohent ceux de l'ouverture ct de la
matérialisation des limites extérieures de l'UFA, ceux de l'inventaire d'aménagement, des
travaux cartographiques complémentaires et de l'élaboration de la carte forestière, de
l'étude socio-économique et ceux de la rédaction du plan d'aménagement et du plan de
gestion du sccond bloc quinquennal. Ils sont évalués & un montant total de 85 835 000
F.CFA

A faut ajouter à cette ligne les coûts d'élaboration des plans de gestion
quinquennale évalués à 5 000 000 F CFA par plan. [l y aura cinq plans de gestion à
élaborer le premier bloc quinquennal étant déjà en exploitation. On aura done un coût
total de 25 000 000 F CFA.

L'aménagement de ce massif forestier coûtera au rotal 110 835 O00 F CFA

7.1.2 LES COÛTS DE L’INVENTAIRE D'EXPLOITATION

I sera réalisé dans la perspective de l'élaboration du plan d'opération annuel de
chaque assiette de coupe. Les inventaires d'exploitation pour une assiette de coupe
coûtent sensiblement 10 000 000 F CFA par an. Ce coût inclut aussi celui de l'ouverture
er de la matérialisation des limites de ces assiettes de coupe.

Les inventaires d'exploitation pour les trente années de mise en œuvre du plan
d'aménagement sont alors évalués à 300 000 000 FCFA.

7.1.3 LES COÛTS DE L'EXPLOITATION

D'après les informations obtenues du concessionnaire, le coût de l'exploitation
évalué par m° de bois départ chantier, raxes d'abattages incluses est de 27 500 F CFA cn
moyenne pour tous les bois.

La production annuelle nette a été évaluée à 59 666 m°. L'évaluation est faite par
rapport aux essences effectivement prelevés par le concessionnaire dans ce massif au
tableau 42,

7.14 LES COÛTS DE TRAITEMENTS SYLVICOLES

Dans le cadre de ce plan d'aménagement, deux méthodes sylvicoles ont été

préconisées.

-_ Les plantations en plein à développer par la méthode taungya dans les 524,85
ha qui ont été identifiés dans le programme sylvicole ainsi que le long des
limites non naturelles. On aura alor environ 25 ha de plantation par an. Si 1
ha de plantation par cette méthode coûte 150 000 F CFA (de la production des
plants en pépinière à leur mise en place sur le terrain en mettant de cotè les rais
relatifs à la préparation du site et qui sont Les plus élevés), on dépensera alors
annuellement environ 3 750 000 F CFA pour la mise en place de la plantation.

132
-__ Les enrichissements et les entretiens des zones plantées sont évalués à 1 000 000

F CFA par an.

Les traitements sylvicoles coûteront en totalité 142 500 000 F CFA au cours de la

mise en œuvre de cet aménagement.

7.1.5 LES COÛTS DE SURVEILLANCE

Ce massif forestier est vaste. Pendant que l'exploiration se déroule dans une partie,
il est important de surveiller l’autre. Le contrôle sera assuré par deux agents qui
travailleront à plein temps. Pour une rémunération mensuelle de 200 000 F CFA par
agent (fonctionnement et transport compris), ce coût de contrôle et de gestion s'élève à
4 800 000 F CFA par an soit 144 000 000 pour la durée de mise en œuvre du plan

d'aménagement
7.1.6 LES COÛTS DE LA RECHERCHE

La recherche coûtera dans l'ensemble un forfait de 1 000 000 FCFA par an soit
30 000 000 FCFA au cours de la mise en œuvre de cet aménagement.

7.1.7- LA REDEVANCE FORESTIERE ANNUELLE
lille esc calculée sur la base de l'offre financière retenue lors de l’adjudication du

titre et se situe à 2 100 .CI'A/ha/an soit 154005 600 FCFA/an soit 4 201 698 000
FCFA pour les trente années de mise en œuvre du présent plan d'aménagement.

7,18 APPUI AU FONCTIONNEMENT DES COMITES « PAYSANS

FORÊTS »

Les comités Paysan-Forêts constitués seront aidés dans le cadre de leur
fonctionnement à hauteur de 800 000 pur comité soit 4 800 000 F CFA/an pour les six
comités Paysan-Forêts soit 144 000 000 FCFA pour la durée de la mise en œuvre de cet

aménagement.

7.1.9. COÛT DE TRANSPORT

Suivant Les informations reçues du concessionnaire, le bois exploité dans cette
concession est vendu à Douala ou transformés dans la même ville. Les coûrs de transport
varient en fonction de la densité des bois.

Le tableau 42 ciaprès indique les frais de transport ainsi que tous les autres frais
liés à la commercialisation des essences actuellement exploitées dans cette concession. II
convient de noter que les essences autrefois exploitées qui sont interdites d'exploitation à
la suite de l'élaboration du présent plan d'aménagement sont exclues de cette liste.

133
Tableau 41: Evaluation des dépenses d'exploitation et de transport
POSSIBILITE

Essence | Possibilité | Bonus mr de D À 5
Abanm à poils r. +709 1464
Abam fruit jaune _B521 +025
Fromager / Ceiba 5 523 50 837 27500 167 070 ro 1537 819 250
LNiové 71445 24631! 27500| 2161211 250 745 087 750
Emien 82883 105610 0 0
fon K 24 705 48 289 27500 747 326250] 1 460 742 250
Tali 27 s18 | 328 406 27500 485 372800] 5 779 945 600
Aiélé / Abel 26 64 92 907 27500 806 132 250] 2810436 750
Aninyré A 5759! 1028 2500] 172770 000 30 840 000
Aningré R L#74| 1028 21500! 56220000! 30840000
Bahia _ | 425%0| 11 866 |_27500| 1288 347500! 358 946 500
Ekop naga akolodo 11804 7109 27500 357 071 000 215 047 250
Ekop ngombé m. 3379| 2192 27500 102 214750 66 308 000
Gombé ___ 362] 8258 27500 | ___109 565 500] 249 804 500)
Lomba 147085 | _ 256650 27500 21572070 375] 7410 768 750
Longhi | 1777] 91 27500! ___ 58641 000 32 703 000
|Okan 11350) 24024 21500! __374 550000! 024 792 000
| Padonk bline 8572] 1089 F 27500 154 296 000 19 602 000
| Fraké / Limbu 129522] 29355] 03| ee 27500! 2137113000! 484 357 500
Alep 51797] 194363 I ( __®
Azobé F 23905] 142216] 0,55 32500] _27500 788 865 000 |_4 093 128 000
Acajou blanc 136 0! 0,55 32500 | _ 27500 24 288 000! 0
Bossé clair 4 124 4351 0,4 32500 | 27500 98 976 00 103 944 000!
Bossé foncé 3458 3682 0,4 32500! 27500 82 512000 84 368 (00
Dibérou 17 496 786] 0,55 32500! 27500 577 368 000 25 938 oo!
Doussié rouge 12571 4570] 07! 325 27500 527 982 000 191 940 000
[Tama 1778 _546| 0,45 32500| 27500 48 006 000 14 742 000!
lroko 6310] 2845 0,5 27500 189 300 (O0 85 350 000
TOTAL 1341 503| 1 357 098 33 087 278425] 27 361 451 100
COMPLEMENTAIRE TOP 50
T
Ewence | Possibilité | Bonme || écarts | Total charges | Totaux charges
dE. com Fo exploit. | possibilité

Eyong 20 79%6}____5999| 0,55 21500! 27500 629 079 000 181 469 750
[Mambodé 8 mn 43] 05 21500|_27500| __ 23411250] 668 552 500

134
| Andoung brun 10 158! LOIS EE L 0 _ol
Bengo 11 (Olon) | 28600] 18858 D a! no
[Dahéna 2 | 86 165] 111600! 0,55 32500! 27500| 2961921875] 3 682 800 000
| Ekop léké » 13692 33160! 0,55 27500! 27500! 433009 500! 1 003 090000!
Ekop ngomhé g. f. 112081] 87886] 0,55 27500 nl 3544561625] 2658 551 500
Faro 1 569 3487 2500. 27500 | 49 619 625| 105 481 750
Framiré | 110! o| 03! 27500] 27500 1 897 500 | o|
|Koto al 16 543 1559) 0,5 22500! 27500| 475611 20 42 872 500
lMovinui | 43426 2383)  05| 32500 | 27500) 1357062500! 714 960 000
Naga parallèle | 4375] 36150! Q55| 27500! 27500! 1383593575] 1 093 437 500
| Padouk roug |__45#03/ 35399) 03) 32500) 27500 458806 250| 637 182 000
A 13 234 417,055 32500! 27500| 454918 750 137 709 000 |
Ayous / Obeche_ | 1380! o| 0,59 27500! 27500 46816500 | a!
Bilinga . 22513 4513] 0,55 27500] 27500] 7119736125 136 518 250
Bubinya 4343 | 5459] 0.7] 32500] 27500 190 006 250| 229 278 000
[Kossiner ____ 1898 s901| 0.7 32500! 27500 83037 500/ 247 842 000
|Sipo 310, 4515! 0,7] 27500] 153 562 500 189 630 000 |
Moabi _ 8381 8035) 0,65 27500] 340478 125) 313365 000
Sapelli _ 1774 o| 07 27500 17 612 500 __o
Total 448476] _ 425 852 ‘ 12 742 445 500| 12 042 839 750
Total Général 1 789 979 | 1 782 950 | | 45829 723925] 39 404 290 FA

en

En résumé, les dépenses totales liées à l'exploitation pour les trente années de mise
œuvre Ju présent plan d'aménagement sont récapitulées dans le rableau 43.

Tableau 43: Evaluation de toutes les dépenses

Nature de la dépense Montant (FCFA)

| Elaboration du plan d'aménagement et des plans de gestion 110 835 000

Canduite des inventaires d'exploitation _ 300 000 000

| Charges d'exploitation et de transport 7 458297230925
Traitements svivicoles EL 142 500 000

| Coûts de surveillance | 144 000 000
Recherche D TT | 30 000 000
Redevances Forestières annuelles Î 4 201 698 000
Appui au foncrionment des comités paysans forëts "| 144 000 000
TOTAL TT 50 902 756 925

135
7.2 LES REVENUS

Seule l’activité d'exploitation de bois sera prise en considération dans ce voler. La
chasse, la cueillette, la pêche et l’exploitation des produits forestiers non ligneux n'étant
pas autorisé comme produits commerciaux au titulaire de cette concession forestière.

Les revenus seront calculés pour les essences retenues pour le calcul de la
possibilité et celles complémentaire du top 50 et à partir des volumes commerciaux et le
prix de vente du bois rendu Douala. Les volumes commerciaux sont déterminés en
intégrant un coefficient de commercialisation

Tableau 44 : Evaluation des revenus de l’exploitation des UFA 00 001 et 00 002

POSSIBILITE
Pri S FE
Essence Possibilité Bonus Coeff com ne Mme Ro is
0

Abam à poils r. 4709 ECS L

Abam fruit jaune 8521 4 025 :
| Fromager / Ceiba | 553! 50837] 0,551 52500 159 476625] 1467 918 375
Niové 71445 24631 0,55 60000 2357 685 000 812 823 (C0
Emien 82883| 105610 |

Onzabili K …. __24 705 48 289 0,55) 60000 815 265 000! 1593 537 000
Tai | 215728) 328406] 0,32] 80000 705996 800] 8407 193 600
Aiëlé / Abel | 26 649 92907 055] 60000! 870417 000] 3 065931 000
Aningré À 5739 1028 0,50 90000 259 155 000 46 260 000
Aningré R 1874 0,50] 90000 84 330 000 _46 260 000 |
| Bahia LL 45% 0,55] 80000! 1873960000] 522 104 000
Ekop naga akolodo 11 804 0,55 52500 340 840 500 205 272375
Ekop ngombé m 3379 0,55 52500 97 568 625 63 294 000
Gombé 3622 0,55] 52500 104 585 250 238 449 750
Homba 747 085 256 650 0,55| 60000! 24 653 805 000] 8 469 450 000
Longhi 1777 ___ 991 __0,55] 80000 78 188 000 43 604 000
[kan | 11350] 28024] 0,55] 70000] 436975 000|_ L078 924000
| Padouk blanc 8572 1089 0,30] 70000 180 012 000 22 869 000
Fraké / Limba 129 522 29355 0,30] 60000! 2331 396 000 528 390 000
Akep [sir 194363) Lun D
Azohé 23 905 142216 0,55 | _ 80000 1051 820 000 | 6257 504 (00
Acajou blanc 736 0 0,55] 80000 32 384 000] _ L Q
Bossé clair 4124 4331 0,40] 80000 131 968 000 138 592 Q00
Bossé foncé ____ 3438 3 682 0,40] 80000 110 016 000 117 824 000
Dibérou 17 496 | 786) 0,55) 75000! 21710000 32422 500
Doussié rouge 12571 4570 0,70] 80000 703 976 000 253 920 000
Tiama 1778 546 0,45 80000 64 008 (00 19 656 000
Iroko 6310 2845 _o50| #ocoo| 25240000! 113 800 000
TOTAL 1341 503 1357 098 | 38 426 937 800 | 33 547 998 600

136
COMPLEMENTAIRE TOP 50

Essence | Possibilité Bonus Ee re masi ie ST
| Eyong | 20 796 5999] 0,55 60000 | __ 686 268 000! 197 967 000
Mambedé 81431 24511] ____ 60000! 244290000! 729 330 000 |
Andoung brun 10138] 11015) h : |
Bongo H (Olon) 28600! 18858 L : . |
Dabéma | 86165| 111 600 52500 | _2488 014 375 |_3 222 450 000|
pléké 13692| 33160! 52500! 395356 00| 957 495 000
| Ekop ngombé r. À 112981 87 886 | __52500| 3236338875] 2537 708 250
| Faro | 1560| 3487] 52500] 45304875] 100 687 125|
| 110 _ol _ 52500 L 732 500 ol
16 543 1 559 : 52500! 434 253 750 40 923 750
[Moving 4346| 2385) 80000| 1737 040000] 953 280 000
{Na parallèle _435| 36150) 055 52500| 126328 125] 1043 831 250]
Padouk rouge 4580%|  35390| 0,30 70000! 96186300] 743379 000
LAcajou à sf 13234] 4175) 0,55 _80000| 582296 000] 183 612 000
Ayous / Obeche 0! 4,59 80000 | ___ 65 136000 | 0
{Bilinga 4513] 055/2 80000 99€ 572 000 | 198 572 000!
|Bubinga E | 5459) 0,70 90000! 273609 000! 343917 000|
Kossipo L 5901| 0.70 80000 | __106 288 000 | 330 456 000 |
Sipo 4515] 0,70 80000 | 196 560 000] 252 840 000!
Moabi | 8035| 0,65 100000 | 544 765000] 522 275 000
|Sapelli | o| 0.70 100000 | 124 180 000 | ___®
Total 4 425852| 13 240 196 000 | _12 358 723 375
Total Général 1789979] 1 782 950 ____ 051667133800] 45906 721975]

Le toral des recettes pendant la prernière rotation en excluant le bonus est de
51667 133 800 F CFA.

7,3.

SYNTHESE ET CONCLUSION

En tenant compte uniquement de la production nette, le bilan de l'aménagement

de ce massif forestier se présente comme suit :
%_ Recectes totales
Ÿ_ Dépenses totales
Ÿ Solde

51 667 133 800 F CFA
50 902 756 925 FCFA
764 376 875 F CFA

Le bilan ainsi établi est positif. Il dégage un bénéfice annuel d'environ 25 479 229
F CFA qui sera amélioré au cours de la premiére rotation par l'exploitarion du bonus

constitue un volume exploitable important au cours de la première rotation.

137
